

115 S1757 PCS: Building America’s Trust Act
U.S. Senate
2017-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 208115th CONGRESS1st SessionS. 1757IN THE SENATE OF THE UNITED STATESAugust 3, 2017Mr. Cornyn (for himself, Mr. Barrasso, Mr. Johnson, Mr. Tillis, Mr. Heller, Mr. Scott, and Mr. Inhofe) introduced the following bill; which was read the first timeSeptember 5, 2017Read the second time and placed on the calendarA BILLTo strengthen border security, increase resources for enforcement of immigration laws, and for
			 other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Building America’s Trust Act. (b)Table of contents The table of contents for this Act is as follows:Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					TITLE I—Border Security
					Sec. 101. Definitions.
					Subtitle A—Infrastructure and equipment
					Sec. 102. Strengthening the requirements for barriers along the southern border.
					Sec. 103. Air and marine operations flight hours.
					Sec. 104. Capability deployment to specific sectors and regions.
					Sec. 105. U.S. Border Patrol physical infrastructure improvements.
					Sec. 106. U.S. Border Patrol activities.
					Sec. 107. U.S. Border Patrol forward operating bases.
					Sec. 108. Border security technology program management.
					Sec. 109. Authority to acquire leaseholds.
					Sec. 110. National Guard support to secure the southern border and reimbursement of States for
			 deployment of the National Guard at the southern border.
					Sec. 111. Operation Phalanx.
					Sec. 112. Merida Initiative.
					Sec. 113. Prohibitions on actions that impede border security on certain Federal land.
					Sec. 114. Landowner and rancher security enhancement.
					Sec. 115. Limitation on land owner’s liability.
					Sec. 116. Eradication of carrizo cane and salt cedar.
					Sec. 117. Prevention, detection, control, and eradication of diseases and pests.
					Sec. 118. Exemption from government contracting and hiring rules.
					Sec. 119. Transnational criminal organization illicit spotter prevention and detection.
					Sec. 120. Southern border threat analysis.
					Subtitle B—Personnel
					PART I—Increases in immigration and law enforcement personnel
					Sec. 131. Additional U.S. Customs and Border Protection agents and officers.
					Sec. 132. U.S. Customs and Border Protection hiring and retention incentives.
					Sec. 133. Anti-Border Corruption Reauthorization Act.
					Sec. 134. Additional U.S. Immigration and Customs Enforcement personnel.
					Sec. 135. Other immigration and law enforcement personnel.
					PART II—Judicial resources
					Sec. 141. Judicial resources for border security.
					Sec. 142. Reimbursement to State and local prosecutors for federally initiated, immigration-related
			 criminal cases.
					Subtitle C—Grants
					Sec. 151. State criminal alien assistance program.
					Sec. 152. Operation Stonegarden.
					Sec. 153. Grants for identification of victims of cross-border human smuggling.
					Sec. 154. Grant accountability.
					Subtitle D—Authorization of appropriations
					Sec. 161. Authorization of appropriations.
					TITLE II—Emergency port of entry personnel and infrastructure funding
					Sec. 201. Ports of entry infrastructure.
					Sec. 202. Secure communications.
					Sec. 203. Border Security Deployment Program.
					Sec. 204. Pilot and upgrade of license plate readers at ports of entry.
					Sec. 205. Biometric technology.
					Sec. 206. Biometric exit data system.
					Sec. 207. Sense of Congress on cooperation between agencies.
					Sec. 208. Authorization of appropriations.
					TITLE III—Domestic security and interior enforcement
					Subtitle A—General matters
					Sec. 301. Ending catch and release for repeat immigration violators and criminals aliens.
					Sec. 302. Deterring visa overstays.
					Sec. 303. Increase in immigration detention capacity.
					Sec. 304. Collection of DNA from criminal and detained aliens.
					Sec. 305. Collection, use, and storage of biometric data.
					Sec. 306. Pilot program for electronic field processing.
					Sec. 307. Ending abuse of parole authority.
					Sec. 308. Stop Dangerous Sanctuary Cities Act.
					Sec. 309. Reinstatement of the Secure Communities program.
					Sec. 310. Prevention and deterrence of fraud in obtaining relief from removal.
					Subtitle B—Protecting Children and America’s Homeland Act of 2017
					Sec. 320. Short title.
					Sec. 321. Repatriation of unaccompanied alien children.
					Sec. 322. Expedited due process and screening for unaccompanied alien children.
					Sec. 323. Child welfare and law enforcement information sharing.
					Sec. 324. Accountability for children and taxpayers.
					Sec. 325. Custody of unaccompanied alien children in formal removal proceeding.
					Sec. 326. Fraud in connection with the transfer of custody of unaccompanied alien children.
					Sec. 327. Notification of States and foreign governments, reporting, and monitoring.
					Sec. 328. Emergency immigration judge resources.
					Sec. 329. Reports to Congress.
					TITLE IV—Penalties for smuggling, drug trafficking, human trafficking, terrorism, and illegal entry
			 and reentry; bars to readmission of removed aliens
					Sec. 401. Dangerous human smuggling, human trafficking, and human rights violations.
					Sec. 402. Putting the Brakes on Human Smuggling Act.
					Sec. 403. Drug trafficking and crimes of violence committed by illegal aliens.
					Sec. 404. Establishing inadmissibility and deportability.
					Sec. 405. Penalties for illegal entry; enhanced penalties for entering with intent to aid, abet, or
			 commit terrorism.
					Sec. 406. Penalties for reentry of removed aliens.
					Sec. 407. Laundering of monetary instruments.
					Sec. 408. Freezing bank accounts of international criminal organizations and money launderers.
					Sec. 409. Criminal proceeds laundered through prepaid access devices, digital currencies, or other
			 similar instruments.
					Sec. 410. Closing the loophole on drug cartel associates engaged in money laundering.
					TITLE V—Protecting national security and public safety
					Subtitle A—General matters
					Sec. 501. Definition of engaging in terrorist activity.
					Sec. 502. Terrorist grounds of inadmissibility.
					Sec. 503. Expedited removal for aliens inadmissible on criminal or security grounds.
					Sec. 504. Detention of removable aliens.
					Sec. 505. GAO study on deaths in custody.
					Sec. 506. GAO study on migrant deaths.
					Sec. 507. Statute of limitations for visa, naturalization, and other fraud offenses involving war
			 crimes or human rights violations.
					Sec. 508. Criminal detention of aliens to protect public safety.
					Sec. 509. Recruitment of persons to participate in terrorism.
					Sec. 510. Barring and removing persecutors, war criminals, and participants in crimes against
			 humanity from the United States.
					Sec. 511. Gang membership, removal, and increased criminal penalties related to gang violence.
					Sec. 512. Barring aliens with convictions for driving under the influence or while intoxicated.
					Sec. 513. Barring aggravated felons, border checkpoint runners, and sex offenders from admission to
			 the United States.
					Sec. 514. Protecting immigrants from convicted sex offenders.
					Sec. 515. Enhanced criminal penalties for high speed flight.
					Sec. 516. Prohibition on asylum and cancellation of removal for terrorists.
					Sec. 517. Aggravated felonies.
					Sec. 518. Convictions.
					Sec. 519. Pardons.
					Sec. 520. Failure to obey removal orders.
					Sec. 521. Sanctions for countries that delay or prevent repatriation of their nationals.
					Sec. 522. Enhanced penalties for construction and use of border tunnels.
					Sec. 523. Enhanced penalties for fraud and misuse of visas, permits, and other documents.
					Sec. 524. Expansion of criminal alien repatriation programs.
					Subtitle B—Strong Visa Integrity Secures America Act
					Sec. 531. Short title.
					Sec. 532. Visa security.
					Sec. 533. Electronic passport screening and biometric matching.
					Sec. 534. Reporting visa overstays.
					Sec. 535. Student and exchange visitor information system verification.
					Sec. 536. Social media review of visa applicants.
					Subtitle C—Visa cancellation and revocation
					Sec. 541. Cancellation of additional visas.
					Sec. 542. Visa information sharing.
					Sec. 543. Visa interviews.
					Sec. 544. Judicial review of visa revocation.
					Subtitle D—Secure Visas Act
					Sec. 551. Short title.
					Sec. 552. Authority of the Secretary of Homeland Security and Secretary of State.
					Subtitle E—Other Matters
					Sec. 561. Requirement for completion of background checks.
					Sec. 562. Withholding of adjudication.
					Sec. 563. Access to the National Crime Information Center Interstate Identification Index.
					Sec. 564. Appropriate remedies for immigration litigation.
					Sec. 565. Use of 1986 IRCA legalization information for national security purposes.
					Sec. 566. Uniform statute of limitations for certain immigration, naturalization, and peonage
			 offenses.
					Sec. 567. Conforming amendment to the definition of racketeering activity.
					Sec. 568. Validity of electronic signatures.
					TITLE VI—Prohibition on terrorists obtaining lawful status in the United States
					Subtitle A—Prohibition on adjustment to lawful permanent resident status
					Sec. 601. Lawful permanent residents as applicants for admission.
					Sec. 602. Date of admission for purposes of adjustment of status.
					Sec. 603. Precluding asylee and refugee adjustment of status for certain grounds of inadmissibility
			 and deportability.
					Sec. 604. Precluding refugee adjustment of status for persecutors and human rights violators.
					Sec. 605. Removal of condition on lawful permanent resident status prior to naturalization.
					Sec. 606. Prohibition on terrorists and aliens who pose a threat to national security or public
			 safety from receiving an adjustment of status.
					Sec. 607. Treatment of applications for adjustment of status during pending denaturalization
			 proceedings.
					Sec. 608. Extension of time limit to permit rescission of permanent resident status.
					Sec. 609. Barring persecutors and terrorists from registry.
					Subtitle B—Prohibition on naturalization and United States citizenship
					Sec. 621. Barring terrorists from becoming naturalized United States citizens.
					Sec. 622. Terrorist bar to good moral character.
					Sec. 623. Prohibition on judicial review of naturalization applications for aliens in removal
			 proceedings.
					Sec. 624. Limitation on judicial review when agency has not made decision on naturalization
			 application and on denials.
					Sec. 625. Clarification of denaturalization authority.
					Sec. 626. Denaturalization of terrorists.
					Sec. 627. Treatment of pending applications during denaturalization proceedings.
					Sec. 628. Naturalization document retention.
					Subtitle C—Forfeiture of Proceeds from Passport and Visa Offences, and Passport Revocation.
					Sec. 631. Forfeiture of proceeds from passport and visa offenses.
					Sec. 632. Passport Revocation Act.
					TITLE VII—Other matters
					Sec. 701. Other Immigration and Nationality Act amendments.
					Sec. 702. Exemption from the Administrative Procedure Act.
					Sec. 703. Exemption from the Paperwork Reduction Act.
					Sec. 704. Ability to fill and retain DHS positions in U.S. territories.
					Sec. 705. Severability.
					Sec. 706. Funding.
					TITLE VIII—Technical amendments
					Sec. 801. References to the Immigration and Nationality Act.
					Sec. 802. Title I technical amendments.
					Sec. 803. Title II technical amendments.
					Sec. 804. Title III technical amendments.
					Sec. 805. Title IV technical amendments.
					Sec. 806. Title V technical amendments.
					Sec. 807. Other amendments.
					Sec. 808. Repeals; construction.
					Sec. 809. Miscellaneous technical corrections.
				
 2.DefinitionsIn this Act: (1)Northern borderThe term northern border means the international border between the United States and Canada.
 (2)Southern borderThe term southern border means the international border between the United States and Mexico. IBorder Security 101.DefinitionsIn this title:
 (1)Appropriate congressional committeeThe term appropriate congressional committee has the meaning given the term in section 2(2) of the Homeland Security Act of 2002 (6 U.S.C. 101(2)).
 (2)CommissionerThe term Commissioner means the Commissioner of U.S. Customs and Border Protection. (3)High traffic areasThe term high traffic areas has the meaning given that term in section 102(e)(1) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996, as amended by section 102 of this Act.
 (4)Situational awarenessThe term situational awareness has the meaning given that term in section 1092(a)(7) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 6 U.S.C. 223(a)(7)).
				AInfrastructure and equipment
 102.Strengthening the requirements for barriers along the southern borderSection 102 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (division C of Public Law 104–208; 8 U.S.C. 1103 note) is amended—
 (1)by amending subsection (a) to read as follows:  (a)In generalThe Secretary of Homeland Security shall take such actions as may be necessary (including the removal of obstacles to the detection of illegal entrants) to construct, install, deploy, operate, and maintain tactical infrastructure and border technology in the vicinity of the United States border to deter, impede, and detect illegal activity in high traffic areas.;
 (2)in subsection (b)— (A)in the subsection heading, by striking fencing and inserting physical barriers;
 (B)in paragraph (1)— (i)in subparagraph (A), by inserting situational awareness and before operational control; and
 (ii)by amending subparagraph (B) to read as follows:  (B)Tactical infrastructure (i)In generalNot later than January 20, 2021, the Secretary of Homeland Security, in carrying out subsection (a), shall deploy the most practical and effective tactical infrastructure available along the United States border for achieving situational awareness and operational control.
 (ii)Tactical infrastructure definedIn this subparagraph, the term tactical infrastructure includes— (I)boat ramps, access gates, forward operating bases, checkpoints, lighting, and roads, and
 (II)physical barriers (including fencing, border wall system, and levee walls).; and (iii)in subparagraph (C), by amending clause (i) to read as follows:
								
 (i)In generalIn carrying out this section, the Secretary of Homeland Security shall consult with the Secretary of the Interior, the Secretary of Agriculture, Governors of each State on the Southern land border and Northern land border, other States, local governments, Indian tribes, representatives of U.S. Border Patrol and U.S. Customs and Border Protection, relevant Federal, State, local, and tribal agencies that have jurisdiction over the Southern land border, or in the maritime environment, and private property owners in the United States to minimize the impact on the environment, culture, commerce, and quality of life of the communities and residents located near the sites at which physical barriers and tactical infrastructure is to be constructed.;
 (C)in paragraph (2)— (i)by striking Attorney General and inserting Secretary of Homeland Security; and
 (ii)by striking construction of fences and inserting the construction of physical barriers; and (D)by amending paragraph (3) to read as follows:
							
 (3)Agent safetyIn carrying out this section, the Secretary of Homeland Security may not construct reinforced fencing, or tactical infrastructure, as the case may be, that would, in any manner, impede or negatively affect the safety of any officer or agent of the Department of Homeland Security or any other Federal agency.;
 (3)in subsection (c), by amending paragraph (1) to read as follows:  (1)In generalNotwithstanding any other provision of law, the Secretary of Homeland Security is authorized to waive all legal requirements the Secretary of Homeland Security, in the Secretary’s sole discretion, determines necessary to ensure the expeditious construction, installation, operation, and maintenance of the tactical infrastructure and technology under this section. Any such decision by the Secretary of Homeland Security shall be effective upon publication in the Federal Register.; and
 (4)by striking subsection (d) and inserting the following:  (d)Construction, installation and maintenance of technology (1)In generalNot later than January 20, 2021, the Secretary of Homeland Security, in carrying out subsection (a), shall deploy the most practical and effective technology available along the United States border for achieving situational awareness and operational control of the border.
 (2)Technology definedIn this subsection, the term technology includes border surveillance and detection technology, including— (A)radar surveillance systems;
 (B)Vehicle and Dismount Exploitation Radars (VADER); (C)3-dimensional, seismic acoustic detection and ranging border tunneling detection technology;
 (D)sensors; (E)unmanned cameras; and
 (F)man-portable and mobile vehicle-mounted unmanned aerial vehicles.
 (e)DefinitionsIn this section: (1)High traffic areasThe term high traffic areas means sectors along the northern, southern, or coastal border that—
 (A)are within the responsibility of U.S. Customs and Border Protection; and
 (B)have significant unlawful cross-border activity.
 (2)Situational awarenessThe term situational awareness has the meaning given the term in section 1092(a)(7) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328).
								.
					103.Air and marine operations flight hours
 (a)Increased flight hoursThe Secretary of Homeland Security shall ensure that not fewer than 95,000 annual flight hours are carried out by Air and Marine Operations of U.S. Customs and Border Protection.
 (b)Unmanned aerial systemThe Secretary of Homeland Security shall ensure that Air and Marine Operations operate unmanned aerial systems for not less than 24 hours per day for five days per week.
 (c)Contract air support authorizationThe Commissioner shall contract for the unfulfilled identified air support mission critical hours, as identified by the Chief of the U.S. Border Patrol.
 (d)Primary missionThe Commissioner shall ensure that— (1)the primary mission for Air and Marine Operations is to directly support U.S. Border Patrol activities along the southern border; and
 (2)the Executive Associate Commissioner of Air and Marine Operations assigns the greatest priority to support missions established by the Commissioner to carry out the requirements under this Act.
 (e)High-demand flight hour requirementsIn accordance with subsection (c), the Commissioner shall ensure that U.S. Border Patrol Sector Chiefs—
 (1)identify critical flight hour requirements; and
 (2)direct Air and Marine Operations to support requests from Sector Chiefs as their primary mission.
						(f)Study and report
 (1)StudyNot later than 60 days after the date of the enactment of this Act, the Secretary of Homeland Security shall commence a comprehensive study on the realignment of the Air and Marine Office as a directorate of U.S. Border Patrol.
 (2)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit a report to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives that contains the results of the study under paragraph (1), including recommendations and timeframes for implementing such realignment described in such paragraph.
						104.Capability deployment to specific sectors and regions
 (a)In generalNot later than January 20, 2021, the Secretary of Homeland Security, in implementing section 102 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (as amended by section 102 of this Act), and acting through the appropriate component of the Department of Homeland Security, shall deploy to each sector or region of the southern border and the northern border, in a prioritized manner to achieve situational awareness and operational control of such borders, the following additional capabilities:
 (1)San diego sectorFor the San Diego sector, the following: (A)Subterranean surveillance and detection technologies.
 (B)To increase coastal maritime domain awareness, the following: (i)Deployable, lighter-than-air surface surveillance equipment.
 (ii)Unmanned aerial vehicles with maritime surveillance capability. (iii)Maritime patrol aircraft.
 (iv)Coastal radar surveillance systems. (v)Maritime signals intelligence capabilities.
 (C)Ultralight aircraft detection capabilities. (D)Advanced unattended surveillance sensors.
 (E)A rapid reaction capability supported by aviation assets. (F)Mobile vehicle-mounted and man-portable surveillance capabilities.
 (2)El Centro sectorFor the El Centro sector, the following: (A)Tower-based surveillance technology.
 (B)Deployable, lighter-than-air ground surveillance equipment. (C)Man-portable unmanned aerial vehicles.
 (D)Ultralight aircraft detection capabilities. (E)Advanced unattended surveillance sensors.
 (F)A rapid reaction capability supported by aviation assets. (3)Yuma sectorFor the Yuma sector, the following:
 (A)Tower-based surveillance technology. (B)Mobile vehicle-mounted and man-portable surveillance systems.
 (C)Deployable, lighter-than-air ground surveillance equipment. (D)Ultralight aircraft detection capabilities.
 (E)Advanced unattended surveillance sensors. (F)A rapid reaction capability supported by aviation assets.
 (G)Mobile vehicle-mounted and man-portable surveillance capabilities. (H)Man-portable unmanned aerial vehicles.
 (4)Tucson sectorFor the Tucson sector, the following: (A)Increased flight hours for aerial detection, interdiction, and monitoring operations capability.
 (B)Man-portable unmanned aerial vehicles. (C)Tower-based surveillance technology.
 (D)Ultralight aircraft detection capabilities. (E)Advanced unattended surveillance sensors.
 (F)Deployable, lighter-than-air ground surveillance equipment. (G)A rapid reaction capability supported by aviation assets.
 (5)El paso sectorFor the El Paso sector, the following: (A)Tower-based surveillance technology.
 (B)Ultralight aircraft detection capabilities. (C)Advanced unattended surveillance sensors.
 (D)Mobile vehicle-mounted and man-portable surveillance systems. (E)Deployable, lighter-than-air ground surveillance equipment.
 (F)A rapid reaction capability supported by aviation assets. (G)Man-portable surveillance capabilities.
 (6)Big bend sectorFor the Big Bend sector, the following: (A)Tower-based surveillance technology.
 (B)Deployable, lighter-than-air ground surveillance equipment. (C)Improved agent communications capabilities.
 (D)Ultralight aircraft detection capabilities. (E)Advanced unattended surveillance sensors.
 (F)A rapid reaction capability supported by aviation assets. (G)Mobile vehicle-mounted and man-portable surveillance capabilities.
 (H)Man-portable unmanned aerial vehicles. (7)Del rio sectorFor the Del Rio sector, the following:
 (A)Increased monitoring for cross-river dams, culverts, and footpaths. (B)Improved agent communications capabilities.
 (C)Improved maritime capabilities in the Amistad National Recreation Area. (D)Advanced unattended surveillance sensors.
 (E)A rapid reaction capability supported by aviation assets. (F)Mobile vehicle-mounted and man-portable surveillance capabilities.
 (G)Man-portable unmanned aerial vehicles. (8)Laredo sectorFor the Laredo sector, the following:
 (A)Maritime detection resources for the Falcon Lake region. (B)Increased flight hours for aerial detection, interdiction, and monitoring operations capability.
 (C)Increased monitoring for cross-river dams, culverts, and footpaths. (D)Ultralight aircraft detection capability.
 (E)Advanced unattended surveillance sensors. (F)A rapid reaction capability supported by aviation assets.
 (G)Man-portable unmanned aerial vehicles. (9)Rio grande valley sectorFor the Rio Grande Valley sector, the following:
 (A)Deployable, lighter-than-air ground surveillance equipment. (B)Increased flight hours for aerial detection, interdiction, and monitoring operations capability.
 (C)Ultralight aircraft detection capability. (D)Advanced unattended surveillance sensors.
 (E)Increased monitoring for cross-river dams, culverts, footpaths. (F)A rapid reaction capability supported by aviation assets.
 (G)Mobile vehicle-mounted and man-portable surveillance capabilities. (H)Man-portable unmanned aerial vehicles.
 (10)Eastern pacific maritime regionFor the Eastern Pacific Maritime region, the following: (A)Not later than two years after the date of the enactment of this Act, an increase of not less than ten percent in the number of overall cutter, boat, and aircraft hours spent conducting interdiction operations over the average number of such hours during the preceding three fiscal years.
 (B)Increased maritime signals intelligence capabilities. (C)To increase maritime domain awareness, the following:
 (i)Unmanned aerial vehicles with maritime surveillance capability. (ii)Increased maritime aviation patrol hours.
 (D)Increased operational hours for maritime security components dedicated to joint counter-smuggling and interdiction efforts with other Federal agencies, including the Deployable Specialized Forces of the Coast Guard.
 (11)Caribbean and gulf maritime regionFor the Caribbean and Gulf Maritime region, the following: (A)Not later than two years after the date of the enactment of this Act, an increase of not less than ten percent in the number of overall cutter, boat, and aircraft hours spent conducting interdiction operations over the average number of such hours during the preceding three fiscal years.
 (B)Increased maritime signals intelligence capabilities. (C)Increased maritime domain awareness and surveillance capabilities, including the following:
 (i)Unmanned aerial vehicles with maritime surveillance capability. (ii)Increased maritime aviation patrol hours.
 (iii)Coastal radar surveillance systems with long range day and night cameras capable of providing 100 percent maritime domain awareness of the United States territorial waters surrounding Puerto Rico, Mona Island, Desecheo Island, Vieques Island, Culebra Island, Saint Thomas, Saint John, and Saint Croix.
 (D)Increased operational hours for maritime security components dedicated to joint counter-smuggling and interdiction efforts with other Federal agencies, including the Deployable Specialized Forces of the Coast Guard.
 (12)Blaine sectorFor the Blaine sector, the following: (A)Coastal radar surveillance systems.
 (B)Mobile vehicle-mounted and man-portable surveillance capabilities. (C)Advanced unattended surveillance sensors.
 (D)Improved agent communications systems. (E)Increased flight hours for aerial detection, interdiction, and monitoring operations capability.
 (F)Man-portable unmanned aerial vehicles. (G)Ultralight aircraft detection capabilities.
 (H)Modernized port of entry surveillance capabilities. (I)Increased maritime interdiction capabilities.
 (13)Spokane sectorFor the Spokane sector, the following: (A)Mobile vehicle-mounted and man-portable surveillance capabilities.
 (B)Advanced unattended surveillance sensors. (C)Improved agent communications systems.
 (D)Increased flight hours for aerial detection, interdiction, and monitoring operations capability. (E)Man-portable unmanned aerial vehicles.
 (F)Completion of six miles of the Bog Creek road. (G)Ultralight aircraft detection capabilities.
 (H)Modernized port of entry surveillance capabilities. (I)Increased maritime interdiction capabilities.
 (14)Havre sectorFor the Havre sector, the following: (A)Mobile vehicle-mounted and man-portable surveillance capabilities.
 (B)Advanced unattended surveillance sensors. (C)Improved agent communications systems.
 (D)Increased flight hours for aerial detection, interdiction, and monitoring operations capability. (E)Man-portable unmanned aerial vehicles.
 (F)Ultralight aircraft detection capabilities. (G)Modernized port of entry surveillance capabilities.
 (15)Grand forks sectorFor the Grand Forks sector, the following: (A)Mobile vehicle-mounted and man-portable surveillance capabilities.
 (B)Advanced unattended surveillance sensors. (C)Improved agent communications systems.
 (D)Increased flight hours for aerial detection, interdiction, and monitoring operations capability. (E)Man-portable unmanned aerial vehicles.
 (F)Ultralight aircraft detection capabilities. (G)Modernized port of entry surveillance capabilities.
 (16)Detroit sectorFor the Detroit sector, the following: (A)Coastal radar surveillance systems.
 (B)Mobile vehicle-mounted and man-portable surveillance capabilities. (C)Advanced unattended surveillance sensors.
 (D)Improved agent communications systems. (E)Increased flight hours for aerial detection, interdiction, and monitoring operations capability.
 (F)Man-portable unmanned aerial vehicles. (G)Ultralight aircraft detection capabilities.
 (H)Modernized port of entry surveillance capabilities. (I)Increased maritime interdiction capabilities.
 (17)Buffalo sectorFor the Buffalo sector, the following: (A)Coastal radar surveillance systems.
 (B)Mobile vehicle-mounted and man-portable surveillance capabilities. (C)Advanced unattended surveillance sensors.
 (D)Improved agent communications systems. (E)Increased flight hours for aerial detection, interdiction, and monitoring operations capability.
 (F)Man-portable unmanned aerial vehicles. (G)Ultralight aircraft detection capabilities.
 (H)Modernized port of entry surveillance capabilities. (I)Increased maritime interdiction capabilities.
 (18)Swanton sectorFor the Swanton sector, the following: (A)Mobile vehicle-mounted and man-portable surveillance capabilities.
 (B)Advanced unattended surveillance sensors. (C)Improved agent communications systems.
 (D)Increased flight hours for aerial detection, interdiction, and monitoring operations capability. (E)Man-portable unmanned aerial vehicles.
 (F)Ultralight aircraft detection capabilities. (G)Modernized port of entry surveillance capabilities.
 (19)Houlton sectorFor the Houlton sector, the following: (A)Mobile vehicle-mounted and man-portable surveillance capabilities.
 (B)Advanced unattended surveillance sensors. (C)Improved agent communications systems.
 (D)Increased flight hours for aerial detection, interdiction, and monitoring operations capability. (E)Man-portable unmanned aerial vehicles.
 (F)Ultralight aircraft detection capabilities. (G)Modernized port of entry surveillance capabilities.
 (b)Reimbursement related to the Lower Rio Grande Valley Flood Control ProjectThe International Boundary and Water Commission is authorized to reimburse State and local governments for any expenses incurred before, on, or after the date of the enactment of this Act by such governments in designing, constructing, and rehabilitating the Lower Rio Grande Valley Flood Control Project of the Commission.
					(c)Tactical flexibility
 (1)Southern and northern land bordersThe Secretary of Homeland Security may alter the capability deployment referred to in this section if the Secretary determines, after notifying the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives, that such alteration is required to enhance situational awareness or operational control.
						(2)Maritime border
 (A)NotificationThe Commandant of the Coast Guard shall notify the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Homeland Security of the House of Representatives, and the Committee on Transportation and Infrastructure of the House of Representatives regarding the capability deployments referred to in this section, including information relating to—
 (i)the number and types of assets and personnel deployed; and (ii)the impact such deployments have on the capability of the Coast Guard to conduct its mission in each of the sectors referred to in paragraphs (10) and (11) of subsection (a).
 (B)AlterationThe Commandant of the Coast Guard may alter the capability deployments referred to in this section if the Commandant—
 (i)determines, after consultation with the appropriate committees referred to in subparagraph (A), that such alteration is necessary; and
 (ii)not later than 30 days after making a determination under clause (i), notifies the committees referred to in such subparagraph regarding such alteration, including information relating to—
 (I)the number and types of assets and personnel deployed pursuant to such alteration; and (II)the impact such alteration has on the capability of the Coast Guard to conduct its mission in each of the sectors referred to in subsection (a).
 105.U.S. Border Patrol physical infrastructure improvementsThe Secretary of Homeland Security shall upgrade existing physical infrastructure of the Department of Homeland Security, and construct and acquire additional physical infrastructure, including—
 (1)U.S. Border Patrol stations; (2)U.S. Border Patrol checkpoints;
 (3)mobile command centers; and (4)other necessary facilities, structures, and properties.
					106.U.S. Border Patrol activities
 The Chief of the U.S. Border Patrol shall direct agents of the U.S. Border Patrol to patrol as close to the physical land border as possible, consistent with the accessibility to such areas.
				107.U.S. Border Patrol forward operating bases
 (a)Upgrades and maintenance for forward operating basesNot later than January 20, 2021, the Secretary of Homeland Security shall upgrade existing forward operating bases of U.S. Border Patrol on or near the southern border to ensure that such bases meet the minimum requirements set forth in subsection (b).
 (b)Minimum requirementsEach forward operating base operated by U.S. Customs and Border Protection shall be equipped with— (1)perimeter security;
 (2)short-term detention space (separate from existing housing facilities); (3)portable generators or shore power sufficient to meet the power requirements for the base;
 (4)interview rooms; (5)adequate communications, including wide area network connectivity;
 (6)cellular service; (7)potable water; and
 (8)a helicopter landing zone. 108.Border security technology program management (a)In generalSubtitle C of title IV of the Homeland Security Act of 2002 (6 U.S.C. 231 et seq.) is amended by adding at the end the following new section:
						
							434.Border security technology program management
 (a)Major acquisition program definedIn this section, the term major acquisition program means an acquisition program of the Department that is estimated by the Secretary to require an eventual total expenditure of at least $300,000,000 (based on fiscal year 2017 constant dollars) over its life cycle cost.
 (b)Planning documentationFor each border security technology acquisition program of the Department that is determined to be a major acquisition program, the Secretary shall—
 (1)ensure that each such program has a written acquisition program baseline approved by the relevant acquisition decision authority;
 (2)document that each such program is meeting cost, schedule, and performance thresholds as specified in such baseline, in compliance with relevant departmental acquisition policies and the Federal Acquisition Regulation; and
 (3)have a plan for meeting program implementation objectives by managing contractor performance. (c)Adherence to standardsThe Secretary, acting through the Under Secretary for Management and the Commissioner of U.S. Customs and Border Protection, shall ensure border security technology acquisition program managers who are responsible for carrying out this section adhere to relevant internal control standards identified by the Comptroller General of the United States. The Commissioner shall provide information, as needed, to assist the Under Secretary in monitoring management of border security technology acquisition programs under this section.
 (d)PlanThe Secretary, acting through the Under Secretary for Management, in coordination with the Under Secretary for Science and Technology and the Commissioner of U.S. Customs and Border Protection, shall submit to the appropriate congressional committees a plan for testing and evaluation, as well as the use of independent verification and validation resources, for border security technology so that new border security technologies are evaluated through a series of assessments, processes, and audits to ensure compliance with relevant departmental acquisition policies and the Federal Acquisition Regulation, as well as the effectiveness of taxpayer dollars.
								.
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 433 the following new item:
						Sec. 434. Border security technology program management..
 (c)Prohibition on additional authorization of appropriationsNo additional funds are authorized to be appropriated to carry out section 434 of the Homeland Security Act of 2002, as added by subsection (a). Such section shall be carried out using amounts otherwise authorized for such purposes.
 109.Authority to acquire leaseholdsNotwithstanding any other provision of law, if the Secretary of Homeland Security determines that the acquisition of a leasehold interest in real property and the construction or modification of any facility on the leased property are necessary to facilitate the implementation of this Act, the Secretary may—
 (1)acquire a leasehold interest; (2)construct or modify such facility;
 (3)accept real or personal property donations of any value through U.S. Customs and Border Protection’s Donations Acceptance Program under the Cross-Border Trade Enhancement Act of 2016 (Public Law 114–279) or through other public-public or public-private partnership arrangements at any location at which U.S. Customs and Border Protection operates; and
 (4)designate any leasing action as exempt from Federal lease scoring rules. 110.National Guard support to secure the southern border and reimbursement of States for deployment of the National Guard at the southern border (a)In generalWith the approval of the Secretary of Defense, the Secretary of Homeland Security, or the Governor of a State may order any units or personnel of the National Guard of such State to perform operations and missions under section 502(f) of title 32, United States Code, along the southern border for the purposes of assisting U.S. Customs and Border Protection to secure the southern border.
					(b)Assignment of operations and missions
 (1)In generalNational Guard units and personnel deployed under subsection (a) may be assigned such operations and missions specified in subsection (c) as may be necessary to secure the southern border.
 (2)Nature of dutyThe duty of National Guard personnel performing operations and missions described in paragraph (1) shall be full-time duty under title 32, United States Code.
 (c)Range of operations and missionsThe operations and missions assigned under subsection (b) shall include the temporary authority to— (1)construct reinforced fencing or other barriers;
 (2)conduct ground-based surveillance systems; (3)operate unmanned and manned aircraft;
 (4)provide radio communications interoperability between U.S. Customs and Border Protection and State, local, and tribal law enforcement agencies; and
 (5)construct checkpoints along the southern border to bridge the gap to long-term permanent checkpoints.
 (d)Materiel and logistical supportThe Secretary of Defense shall deploy such materiel and equipment, and logistical support as may be necessary to ensure success of the operations and missions conducted by the National Guard under this section.
 (e)Exclusion from national guard personnel strength limitationsNational Guard personnel deployed under subsection (a) shall not be included in— (1)the calculation to determine compliance with limits on end strength for National Guard personnel; or
 (2)limits on the number of National Guard personnel that may be placed on active duty for operational support under section 115 of title 10, United States Code.
						(f)Reimbursement required
 (1)In generalThe Secretary of Defense shall reimburse States for the cost of the deployment of any units or personnel of the National Guard to perform operations and missions in full-time State Active Duty in support of a southern border mission. The Secretary of Defense may not seek reimbursement from the Secretary of Homeland Security for any reimbursements to States for the costs of such deployments.
 (2)LimitationThe total amount of reimbursements under this section may not exceed $35,000,000 for any fiscal year.
						111.Operation Phalanx
 (a)In generalThe Secretary of Defense, with the concurrence of the Secretary of Homeland Security, shall provide assistance to U.S. Customs and Border Protection for purposes of increasing ongoing efforts to secure the southern border.
 (b)Types of assistance authorizedThe assistance provided under subsection (a) may include— (1)deployment of manned aircraft, unmanned aerial surveillance systems, and ground-based surveillance systems to support continuous surveillance of the southern border; and
 (2)intelligence analysis support. (c)Materiel and logistical supportThe Secretary of Defense may deploy such materiel, equipment, and logistics support as may be necessary to ensure the effectiveness of the assistance provided under subsection (a).
 (d)Authorization of appropriationsThere are authorized to be appropriated for the Department of Defense $75,000,000 to provide assistance under this section. The Secretary of Defense may not seek reimbursement from the Secretary of Homeland Security for any assistance provided under this section.
					(e)Reports
 (1)In generalNot later than 90 days after the date of the enactment of this Act, and annually thereafter, the Secretary of Defense shall submit a report to the appropriate congressional defense committees (as defined in section 101(a)(16) of title 10, United States Code) regarding any assistance provided under subsection (a) during the period specified in paragraph (3).
 (2)ElementsEach report under paragraph (1) shall include, for the period specified in paragraph (3), a description of—
 (A)the assistance provided; (B)the sources and amounts of funds used to provide such assistance; and
 (C)the amounts obligated to provide such assistance. (3)Period specifiedThe period specified in this paragraph is—
 (A)in the case of the first report required under paragraph (1), the 90-day period beginning on the date of the enactment of this Act; and
 (B)in the case of any subsequent report submitted under paragraph (1), the calendar year for which the report is submitted.
							112.Merida Initiative
 (a)Sense of CongressIt is the sense of Congress that assistance to Mexico, including assistance from the Department of State and the Department of Defense and any aid related to the Merida Initiative, should—
 (1)focus on providing enhanced border security and judicial reform and support for Mexico’s drug crop eradication efforts; and
 (2)return to its original focus and prioritize security, training, and acquisition of equipment for Mexican security forces involved in drug crop eradication efforts.
 (b)Assistance for MexicoThe Secretary of State, in coordination with the Secretary of Homeland Security, and the Secretary of Defense shall provide assistance to Mexico to—
 (1)combat drug trafficking and related violence, organized crime, and corruption; (2)build a modern border security system capable of preventing illegal migration;
 (3)support border security and cooperation with United States law enforcement agencies on border incursions;
 (4)support judicial reform, institution building, and rule of law activities; and (5)provide for training and equipment for Mexican security forces involved in drug crop eradication efforts.
						(c)Allocation of funds; report
 (1)In generalNotwithstanding any other provision of law, 50 percent of any assistance appropriated in any appropriations Act to implement this section shall be withheld until after the Secretary of State submits a written report to the congressional committees specified in paragraph (3) certifying that the Government of Mexico is—
 (A)significantly reducing illegal migration, drug trafficking, and cross-border criminal activities; and
 (B)improving the transparency and accountability of Mexican Federal police forces and working with Mexican State and municipal authorities to improve the transparency and accountability of Mexican State and municipal police forces.
 (2)Matters to includeThe report required under paragraph (1) shall include a description of— (A)actions taken by the Government of Mexico to address the matters described in such paragraph; and
 (B)any instances in which the Secretary of State determines that the actions taken by the Government of Mexico are inadequate to address such matters.
 (3)Congressional committees specifiedThe congressional committees specified in this paragraph are— (A)the Committee on Appropriations of the Senate;
 (B)the Committee on Homeland Security and Governmental Affairs of the Senate; (C)the Committee on the Judiciary of the Senate;
 (D)the Committee on Appropriations of the House of Representatives; (E)the Committee on Homeland Security of the House of Representatives; and
 (F)the Committee on the Judiciary of the House of Representatives. (d)NotificationsAny assistance made available by the Secretary of State under this section shall be subject to—
 (1)the notification procedures set forth in section 634A of the Foreign Assistance Act of 1961 (22 U.S.C. 2394–1); and
 (2)the notification requirements of—
 (A)the Committee on Homeland Security and Governmental Affairs of the Senate; (B)the Committee on the Judiciary of the Senate;
 (C)the Committee on Homeland Security of the House of Representatives; and (D)the Committee on the Judiciary of the House of Representatives.
							(e)Spending plan
 (1)In generalNot later than 45 days after the date of the enactment of this Act, the Secretary of State shall submit, to the congressional committees specified in paragraph (2), a detailed spending plan for assistance to Mexico under this section, which shall include a strategy, developed after consulting with relevant authorities of the Government of Mexico for—
 (A)combating drug trafficking and related violence and organized crime; and
 (B)anti-corruption and rule of law activities, which shall include concrete goals, actions to be taken, budget proposals, and a description of anticipated results.
 (2)Congressional committees specifiedThe congressional committees specified in this paragraph are— (A)the Committee on Appropriations of the Senate;
 (B)the Committee on Foreign Relations of the Senate; (C)the Committee on Homeland Security and Governmental Affairs of the Senate;
 (D)the Committee on the Judiciary of the Senate; (E)the Committee on Appropriations of the House of Representatives;
 (F)the Committee on Foreign Affairs of the House of Representatives; (G)the Committee on Homeland Security of the House of Representatives; and
 (H)the Committee on the Judiciary of the House of Representatives. 113.Prohibitions on actions that impede border security on certain Federal land (a)Prohibition on interference with U.S. Customs and Border Protection (1)In generalThe Secretary concerned shall not impede, prohibit, or restrict activities of U.S. Customs and Border Protection on covered Federal land to execute search and rescue operations or to prevent all unlawful entries into the United States, including entries by terrorists, other unlawful aliens, instruments of terrorism, narcotics, and other contraband through the southern border or the northern border.
 (2)ApplicabilityThe authority of U.S. Customs and Border Protection to conduct activities described in paragraph (1) on covered Federal land applies without regard to whether a state of emergency exists.
						(b)Authorized activities of U.S. Customs and Border Protection
 (1)In generalU.S. Customs and Border Protection shall have immediate access to covered Federal land to conduct the activities described in paragraph (2) on such land to prevent all unlawful entries into the United States, including entries by terrorists, other unlawful aliens, instruments of terrorism, narcotics, and other contraband through the southern border or the northern border.
 (2)Activities describedThe activities described in this paragraph are— (A)the use of vehicles to patrol the border area, apprehend illegal entrants, and rescue individuals; and
 (B)the construction, installation, operation and maintenance of tactical infrastructure and border technology as set forth in section 102 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (as amended by section 102 of this Act).
							(c)Exemption from certain laws
 (1)In generalThe activities of U.S. Customs and Border Protection described in subsection (b)(2) may be carried out without regard to the provisions of law specified in paragraph (2).
 (2)Provisions of law specifiedThe provisions of law specified in this paragraph are all Federal, State, and other laws, regulations, and legal requirements of, deriving from, or related to the subject of, the following laws:
 (A)The National Environmental Policy Act (42 U.S.C. 4321 et seq.).
 (B)The Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.). (C)The Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) (commonly referred to as the Clean Water Act).
 (D)Division A of subtitle III of title 54, United States Code (54 U.S.C. 300301 et seq.) (formerly known as the National Historic Preservation Act).
 (E)The Migratory Bird Treaty Act (16 U.S.C. 703 et seq.). (F)The Clean Air Act (42 U.S.C. 7401 et seq.).
 (G)The Archeological Resources Protection Act of 1979 (16 U.S.C. 470aa et seq.). (H)The Safe Drinking Water Act (42 U.S.C. 300f et seq.).
 (I)The Noise Control Act of 1972 (42 U.S.C. 4901 et seq.). (J)The Solid Waste Disposal Act (42 U.S.C. 6901 et seq.).
 (K)The Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.).
 (L)Chapter 3125 of title 54, United States Code (formerly known as the Archaeological and Historic Preservation Act). (M)The Antiquities Act (16 U.S.C. 431 et seq.).
 (N)Chapter 3203 of title 54, United States Code (formerly known as the Historic Sites, Buildings, and Antiquities Act). (O)The Wild and Scenic Rivers Act (16 U.S.C. 1271 et seq.).
 (P)The Farmland Protection Policy Act (7 U.S.C. 4201 et seq.). (Q)The Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.).
 (R)The Wilderness Act (Pub. L. 88-577, 16 U.S.C. 1131 et seq.). (S)The Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.).
 (T)The National Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd et seq.). (U)The Fish and Wildlife Act of 1956 (16 U.S.C. 742a, et seq.).
 (V)The Fish and Wildlife Coordination Act (16 U.S.C. 661 et seq.). (W)Subchapter II of chapter 5, and chapter 7, of title 5, United States Code (commonly known as the Administrative Procedure Act).
 (X)The Otay Mountain Wilderness Act of 1999 (Pub. L. 106–145). (Y)Sections 102(29) and 103 of the California Desert Protection Act of 1994 (Pub. L. 103–433).
 (Z)Division A of subtitle I of title 54, United States Code (formerly known as the National Park Service Organic Act). (AA)The National Park Service General Authorities Act (16 U.S.C. 1a–1 et seq.).
 (BB)Sections 401(7), 403, and 404 of the National Parks and Recreation Act of 1978 (Pub. L. 95–625). (CC)Subsections (a) through (f) of section 301 of the Arizona Desert Wilderness Act of 1990 (16 U.S.C. 1132 note).
 (DD)The Act of March 3, 1899 (33 U.S.C. 401 et seq.) (commonly known as the Rivers and Harbors Appropriation Act of 1899). (EE)The Act of June 8, 1940 (16 U.S.C. 668 et seq.) (commonly known as the Bald and Golden Eagle Protection Act).
 (FF)The Native American Graves Protection and Repatriation Act (25 U.S.C. 3001 et seq.). (GG)Public Law 95–341 (42 U.S.C. 1996)(commonly known as the American Indian Religious Freedom Act).
 (HH)The Religious Freedom Restoration Act of 1993 (42 U.S.C. 2000bb et seq.). (II)The National Forest Management Act of 1976 (16 U.S.C. 472a et seq.).
 (JJ)The Multiple-Use Sustained-Yield Act of 1960 (16 U.S.C. 528 et seq.). (3)Applicability of waiver to successor lawsIf a provision of law specified in paragraph (2) was repealed and incorporated into title 54, United States Code, after April 1, 2008, and before the date of the enactment of this Act, the waiver described in paragraph (1) shall apply to the provision of such title that corresponds to the provision of law specified in paragraph (2) to the same extent as the waiver applied to that provision of law.
 (d)Protection of legal usesThis section may not be construed to provide— (1)authority to restrict legal uses, such as grazing, hunting, mining, or recreation or the use of back country airstrips, on land under the jurisdiction of the Secretary of the Interior or the Secretary of Agriculture; or
 (2)any additional authority to restrict legal access to such land. (e)Effect on State and private landThis section shall—
 (1)have no force or effect on State lands or private lands; and (2)not provide authority on or access to State lands or private lands.
 (f)Tribal sovereigntyNothing in this section may be construed to supersede, replace, negate, or diminish treaties or other agreements between the United States and Indian tribes.
 (g)DefinitionsIn this section: (1)Covered federal landThe term covered Federal land includes all land under the control of the Secretary concerned that is located within 100 miles of the southern border or the northern border.
 (2)Secretary concernedThe term Secretary concerned means— (A)with respect to land under the jurisdiction of the Department of Agriculture, the Secretary of Agriculture; and
 (B)with respect to land under the jurisdiction of the Department of the Interior, the Secretary of the Interior.
							114.Landowner and rancher security enhancement
 (a)Establishment of National Border Security Advisory CommitteeThe Secretary of Homeland Security shall establish a National Border Security Advisory Committee, which—
 (1)may advise, consult with, report to, and make recommendations to the Secretary on matters relating to border security matters, including—
 (A)verifying security claims and the border security metrics established by the Department of Homeland Security under section 1092 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 6 U.S.C. 223); and
 (B)discussing ways to improve the security of high traffic areas along the northern border and the southern border; and
 (2)may provide, through the Secretary, recommendations to Congress. (b)Consideration of viewsThe Secretary of Homeland Security shall consider the information, advice, and recommendations of the National Border Security Advisory Committee in formulating policy regarding matters affecting border security.
 (c)MembershipThe National Border Security Advisory Committee shall consist of at least one member per State who—
 (1)has at least 5 years practical experience in border security operations; or
 (2)lives and works in the United States within 80 miles from the southern border or the northern border.
 (d)Nonapplicability of Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the National Border Security Advisory Committee.
 115.Limitation on land owner’s liabilitySection 287 of the Immigration and Nationality Act (8 U.S.C. 1357) is amended by adding at the end the following:
					
						(i)Indemnity for actions of law enforcement officers
 (1)In generalNotwithstanding any other provision of law, and subject to appropriations, any owner of land located in the United States within 100 miles of the southern border of the United States may seek reimbursement from the Department of Homeland Security and the Secretary of Homeland Security shall pay for any adverse final tort judgment for negligence (excluding attorneys’ fees and costs) authorized under Federal or State tort law, arising directly from any border patrol action, such as apprehensions, tracking, and detention of aliens, that is conducted on privately-owned land if—
 (A)such land owner has been found negligent by a Federal or State court in any tort litigation; (B)such land owner has not already been reimbursed for the final tort judgment, including outstanding attorneys’ fees and costs;
 (C)such land owner did not have or does not have sufficient property insurance to cover the judgment and has had an insurance claim for such coverage denied; and
 (D)such tort action was brought against such land owner as a direct result of activity of law enforcement officers of the Department of Homeland Security, acting in their official capacity, on the owner’s land.
 (2)DefinitionsIn this subsection— (A)the term land includes roads, water, watercourses, and private ways, and buildings, structures, machinery, and equipment that is attached to real property; and
 (B)the term owner includes the possessor of a fee interest, a tenant, a lessee, an occupant, the possessor of any other interest in land, and any person having a right to grant permission to use the land.
 (3)ExceptionsNothing in this subsection may be construed to require the Secretary of Homeland Security to reimburse, under subparagraph (i)(1), a land owner for any adverse final tort judgment for negligence or to limit land owner liability which would otherwise exist for—
 (A)willful or malicious failure to guard or warn against a known dangerous condition, use, structure, or activity likely to cause harm;
 (B)maintaining an attractive nuisance; (C)gross negligence; or
 (D)direct interference with, or hindrance of, any agent or officer of the Federal Government who is authorized to enforce the immigration laws of the United States during—
 (i)a patrol of such landowner’s land; or (ii)any action taken to apprehend or detain any alien attempting to enter the United States illegally or to evade execution of an arrest warrant for a violation of any immigration law.
 (4)Savings provisionNothing in this subsection may be construed to affect any right or remedy available pursuant to chapter 171 of title 28, United States Code (commonly known as the Federal Tort Claims Act).
							.
 116.Eradication of carrizo cane and salt cedarNot later than January 20, 2021, the Secretary of Homeland Security, after coordinating with the heads of the relevant Federal, State, and local agencies, shall begin eradicating the carrizo cane plant and any salt cedar along the Rio Grande River.
				117.Prevention, detection, control, and eradication of diseases and pests
					(a)Definitions
 (1)AnimalThe term animal means any member of the animal kingdom (except a human). (2)ArticleThe term article means any pest or disease or any material or tangible object that could harbor a pest or disease.
 (3)DiseaseThe term disease has the meaning given the term by the Secretary of Agriculture. (4)LivestockThe term livestock means all farm-raised animals.
 (5)Means of conveyanceThe term means of conveyance means any personal property used for or intended for use for, the movement of any other personal property.
 (6)PestThe term pest means any of the following that can directly or indirectly injure, cause damage to, or cause disease in human livestock, a plant, or a plant part:
 (A)A protozoan. (B)A plant or plant part.
 (C)A nonhuman animal. (D)A bacterium.
 (E)A fungus. (F)A virus or viroid.
 (G)An infectious agent or other pathogen. (H)An arthropod.
 (I)A parasite or parasitic plant. (J)A prion.
 (K)A vector. (L)Any organism similar to or allied with any of the organisms described in this paragraph.
 (7)PlantThe term plant means any plant (including any plant part) for or capable of propagation, including a tree, a tissue culture, a plantlet culture, pollen, a shrub, a vine, a cutting, a graft, a scion, a bud, a bulb, a root, and a seed.
 (8)StateThe term State means any of the several States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, the Commonwealth of the Northern Mariana Islands, the Virgin Islands of the United States, and any territory or possession of the United States.
						(b)Detection, control, and eradication of the spread of diseases and pests
 (1)In generalThe Secretary of Agriculture may carry out operations and measures to prevent, detect, control, or eradicate the spread of any pest or disease of livestock or plant that threatens any segment of agriculture.
						(2)Compensation
 (A)In generalThe Secretary of Agriculture may pay a claim arising out of— (i)the destruction of any animal, plant, plant part, article, or means of conveyance consistent with the purposes of this section; and
 (ii)implementing measures to prevent, detect, control, or eradicate the spread of any pest disease of livestock or plant that threatens any segment of agriculture.
 (B)Specific cooperative programsThe Secretary of Agriculture shall compensate industry participants and State agencies that cooperate with the Secretary of Agriculture in carrying out operations and measures under this subsection for up to 100 percent of eligible costs relating to—
 (i)cooperative programs involving Federal, State, or industry participants to control diseases of low or high pathogenicity and pests in accordance with regulations issued by the Secretary of Agriculture; and
 (ii)the construction and operation of research laboratories, quarantine stations, and other buildings and facilities for special purposes.
 (C)ReviewabilityThe action of any officer, employee, or agent of the Secretary of Agriculture in carrying out paragraph (1) shall not be subject to review by any officer or employee of the Federal Government other than the Secretary of Agriculture or a designee of the Secretary.
							(c)Cooperation
 (1)In generalTo carry out this section, the Secretary of Agriculture may cooperate with other Federal agencies, States, State agencies, political subdivisions of States, national and local governments of foreign countries, domestic and international organizations and associations, domestic nonprofit corporations, Indian tribes, and other persons.
 (2)ResponsibilityThe person or other entity cooperating with the Secretary of Agriculture shall be responsible for the authority necessary to carry out operations or measures—
 (A)on all land and property within a foreign country or State, or under the jurisdiction of an Indian tribe, other than on land and property owned or controlled by the United States; and
 (B)using other facilities and means, as determined by the Secretary of Agriculture. (d)FundingFor fiscal year 2018, and for each succeeding fiscal year, the Secretary of Agriculture shall use such funds from the Commodity Credit Cooperation as may be necessary to carry out operations and measures to prevent, detect, control, or eradicate the spread of any pest or disease of livestock or plant that threatens any segment of agriculture.
 (e)ReimbursementThe Secretary of Agriculture shall reimburse any Federal agency, State, State agency, political subdivision of a State, national or local government of a foreign country, domestic or international organization or association, domestic nonprofit corporation, Indian tribe, or other person for specified costs, as prescribed by the Secretary of Agriculture, in the discretion of the Secretary, that result from cooperation with the Secretary of Agriculture in carrying out operations and measures under this section.
					118.Exemption from government contracting and hiring rules
					(a)Applicability of certain government contracting rules
 (1)In generalNotwithstanding any other provision of law, in implementing this title— (A)the requirement under section 3301 of title 41, United States Code, to obtain a full and open competition through the use of competitive procedures shall not apply; and
 (B)any executive agency entering into the contract may use noncompetitive procedures in accordance with section 3304 of such title.
 (2)Limitations on protestsThe determination of an executive agency under section 3304 of title 41, United States Code, to use noncompetitive procedures shall not be subject to challenge by protest to—
 (A)the Comptroller General of the United States under subchapter V of chapter 35 of title 31, United States Code; or
 (B)the Court of Federal Claims under section 1491 of title 28, United States Code. (b)Applicability of certain government hiring rules (1)In generalNotwithstanding any other provision of law, in implementing this title, the Secretary of Homeland Security and the Attorney General may appoint employees on a term, temporary limited, or part-time basis without regard to—
 (A)the number of such employees; (B)the ratio between the number of such employees and the number of permanent full-time employees; and
 (C)the duration of such employees’ employment. (2)Rule of constructionNothing in chapter 71 of title 5, United States Code, shall affect the authority of the Department of Homeland Security or the Department of Justice to hire employees under this title on a temporary limited or part-time basis.
 (c)ReportsThe head of an executive agency entering into a contract or hiring employees pursuant to authority provided under subsection (a) or (b) shall—
 (1)immediately submit to the appropriate congressional committees written notification of the use of such authority; and
 (2)submit to those committees a quarterly report estimating amounts to be expended pursuant to such authority.
 (d)Executive agency definedIn this section, the term executive agency has the meaning given the term in section 133 of title 41, United States Code. 119.Transnational criminal organization illicit spotter prevention and detection (a)Unlawfully hindering immigration, border, and customs controls (1)Enhanced penaltiesChapter 9 of title II of the Immigration and Nationality Act (8 U.S.C. 1351 et seq.) is amended by adding at the end the following:
							
								295.Unlawfully hindering immigration, border, and customs controls
 (a)Illicit spottingAny person who knowingly transmits, by any means, to another person the location, movement, or activities of any Federal, State, local, or tribal law enforcement agency with the intent to further a Federal crime relating to United States immigration, customs, controlled substances, agriculture, monetary instruments, or other border controls shall be fined under title 18, imprisoned not more than 10 years, or both.
 (b)Destruction of United States border controlsAny person who knowingly and without lawful authorization destroys, alters, or damages any fence, barrier, sensor, camera, or other physical or electronic device deployed by the Federal Government to control the border or a port of entry or otherwise seeks to construct, excavate, or make any structure intended to defeat, circumvent, or evade any such fence, barrier, sensor camera, or other physical or electronic device deployed by the Federal Government to control the border or a port of entry—
 (1)shall be fined under title 18, imprisoned not more than 10 years, or both; and (2)if, at the time of the offense, the person uses or carries a firearm or who, in furtherance of any such crime, possesses a firearm, shall be fined under title 18, imprisoned not more than 20 years, or both.
 (c)Conspiracy and attemptAny person who attempts or conspires to violate subsection (a) or (b) shall be punished in the same manner as a person who completes a violation of such subsection..
 (2)Clerical amendmentThe table of contents in the first section of the Immigration and Nationality Act is amended by inserting after the item relating to section 294 the following:
							Sec. 295. Unlawfully hindering immigration, border, and customs controls..
 (b)Carrying or using a firearm during and in relation to an alien smuggling crimeSection 924(c) of title 18, United States Code, is amended— (1)in paragraph (1)—
 (A)in subparagraph (A), by inserting , alien smuggling crime, after crime of violence each place that term appears; and (B)in subparagraph (D)(ii), by inserting , alien smuggling crime, after crime of violence;
 (2)by striking paragraphs (2) through (4); (3)by redesignating paragraph (5) as paragraph (2); and
 (4)by adding at the end the following:  (3)For purposes of this subsection—
 (A)the term alien smuggling crime means any felony punishable under section 274(a), 277, or 278 of the Immigration and Nationality Act (8 U.S.C. 1324(a), 1327, and 1328);
 (B)the term brandish means, with respect to a firearm, to display all or part of the firearm, or otherwise make the presence of the firearm known to another person, in order to intimidate that person, regardless of whether the firearm is directly visible to that person;
 (C)the term crime of violence means a felony offense that— (i)has as an element the use, attempted use, or threatened use of physical force against the person or property of another; or
 (ii)by its nature, involves a substantial risk that physical force against the person or property of another may be used in the course of committing the offense; and
 (D)the term drug trafficking crime means any felony punishable under the Controlled Substances Act (21 U.S.C. 801 et seq.), the Controlled Substances Import and Export Act (21 U.S.C. 951 et seq.), or chapter 705 of title 46..
 (c)Statute of limitationsSection 3298 of title 18, United States Code, is amended by inserting , or 295 after 274(a). 120.Southern border threat analysis (a)Threat analysis (1)RequirementNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a southern border threat analysis.
 (2)ContentsThe analysis submitted under paragraph (1) shall include an assessment of— (A)current and potential terrorism and criminal threats posed by individuals and organized groups seeking—
 (i)to unlawfully enter the United States through the southern border; or (ii)to exploit security vulnerabilities along the southern border;
 (B)improvements needed at and between ports of entry along the southern border to prevent terrorists and instruments of terror from entering the United States;
 (C)gaps in law, policy, and coordination between State, local, or tribal law enforcement, international agreements, or tribal agreements that hinder effective and efficient border security, counterterrorism, and anti-human smuggling and trafficking efforts;
 (D)the current percentage of situational awareness achieved by the Department of Homeland Security along the southern border;
 (E)the current percentage of operational control (as defined in section 2 of the Secure Fence Act of 2006 (8 U.S.C. 1701 note)) achieved by the Department of Homeland Security on the southern border; and
 (F)traveler crossing times and any potential security vulnerability associated with prolonged wait times.
 (3)Analysis requirementsIn compiling the southern border threat analysis under this subsection, the Secretary of Homeland Security shall consider and examine—
 (A)the technology needs and challenges, including such needs and challenges identified as a result of previous investments that have not fully realized the security and operational benefits that were sought;
 (B)the personnel needs and challenges, including such needs and challenges associated with recruitment and hiring;
 (C)the infrastructure needs and challenges; (D)the roles and authorities of State, local, and tribal law enforcement in general border security activities;
 (E)the status of coordination among Federal, State, local, tribal, and Mexican law enforcement entities relating to border security;
 (F)the terrain, population density, and climate along the southern border; and (G)the international agreements between the United States and Mexico related to border security.
 (4)Classified formTo the extent possible, the Secretary of Homeland Security shall submit the southern border threat analysis required under this subsection in unclassified form, but may submit a portion of the threat analysis in classified form if the Secretary determines such action is appropriate.
						(b)Border Patrol Strategic Plan
 (1)In generalNot later than the later of 180 days after the submission of the threat analysis required under subsection (a) or June 30, 2018, and every five years thereafter, the Secretary of Homeland Security, acting through the Chief of the U.S. Border Patrol, and in consultation with the Officer for Civil Rights and Civil Liberties of the Department of Homeland Security, shall issue a Border Patrol Strategic Plan.
 (2)ContentsThe Border Patrol Strategic Plan required under this subsection shall include a consideration of—
 (A)the southern border threat analysis required under subsection (a), with an emphasis on efforts to mitigate threats identified in such threat analysis;
 (B)efforts to analyze and disseminate border security and border threat information between border security components of the Department of Homeland Security and other appropriate Federal departments and agencies with missions associated with the southern border;
 (C)efforts to increase situational awareness, including— (i)surveillance capabilities, including capabilities developed or utilized by the Department of Defense, and any appropriate technology determined to be excess by the Department of Defense; and
 (ii)the use of manned aircraft and unmanned aerial systems, including camera and sensor technology deployed on such assets;
 (D)efforts to detect and prevent terrorists and instruments of terrorism from entering the United States;
 (E)efforts to detect, interdict, and disrupt aliens and illicit drugs at the earliest possible point; (F)efforts to focus intelligence collection to disrupt transnational criminal organizations outside of the international and maritime borders of the United States;
 (G)efforts to ensure that any new border security technology can be operationally integrated with existing technologies in use by the Department of Homeland Security;
 (H)any technology required to maintain, support, and enhance security and facilitate trade at ports of entry, including nonintrusive detection equipment, radiation detection equipment, biometric technology, surveillance systems, and other sensors and technology that the Secretary of Homeland Security determines to be necessary;
 (I)operational coordination unity of effort initiatives of the border security components of the Department of Homeland Security, including any relevant task forces of the Department of Homeland Security;
 (J)lessons learned from Operation Jumpstart and Operation Phalanx; (K)cooperative agreements and information sharing with State, local, tribal, territorial, and other Federal law enforcement agencies that have jurisdiction on the northern border or the southern border;
 (L)border security information received from consultation with State, local, tribal, territorial, and Federal law enforcement agencies that have jurisdiction on the northern border or the southern border, or in the maritime environment, and from border community stakeholders (including through public meetings with such stakeholders), including representatives from border agricultural and ranching organizations and representatives from business and civic organizations along the northern border or the southern border;
 (M)staffing requirements for all departmental border security functions; (N)a prioritized list of departmental research and development objectives to enhance the security of the southern border;
 (O)an assessment of training programs, including training programs for— (i)identifying and detecting fraudulent documents;
 (ii)understanding the scope of enforcement authorities and the use of force policies; and (iii)screening, identifying, and addressing vulnerable populations, such as children and victims of human trafficking; and
 (P)an assessment of how border security operations affect border crossing times. BPersonnel IIncreases in immigration and law enforcement personnel 131.Additional U.S. Customs and Border Protection agents and officers (a)Border patrol agentsNot later than September 30, 2021, the Commissioner of U.S. Customs and Border Protection shall hire, train, and assign sufficient agents to maintain an active duty presence of not fewer than 26,370 full-time equivalent agents.
 (b)CBP officersIn addition to positions authorized before the date of the enactment of this Act and any existing officer vacancies within U.S. Customs and Border Protection as of such date, the Commissioner, subject to the availability of appropriations, shall hire, train, and assign to duty, not later than September 30, 2021—
 (1)sufficient U.S. Customs and Border Protection officers to maintain an active duty presence of not fewer than 27,725 full-time equivalent officers; and
 (2)350 full-time support staff distributed among all United States ports of entry. (c)Air and marine operationsNot later than September 30, 2021, the Commissioner of U.S. Customs and Border Protection shall hire, train, and assign sufficient agents for Air and Marine Operations of U.S. Customs and Border Protection to maintain not fewer than 1,675 full-time equivalent agents.
						(d)U.S. Customs and Border Protection K–9 units and handlers
 (1)K–9 unitsNot later than September 30, 2021, the Commissioner shall deploy not less than 300 new K–9 units, with supporting officers of U.S. Customs and Border Protection and other required staff, at land ports of entry and checkpoints on the southern border and the northern border.
 (2)Use of caninesThe Commissioner shall prioritize the use of canines at the primary inspection lanes at land ports of entry and checkpoints.
							(e)U.S. Customs and Border Protection horseback units
 (1)IncreaseNot later than September 30, 2021, the Commissioner shall increase the number of horseback units, with supporting officers of U.S. Customs and Border Protection and other required staff, by not less than 100 officers and 50 horses for security patrol along the southern border.
 (2)Funding limitationOf the amounts authorized to be appropriated for U.S. Customs and Border Protection in this Act, not more than one percent may be used for the purchase of additional horses, the construction of new stables, maintenance and improvements of existing stables, and for feed, medicine, and other resources needed to maintain the health and well-being of the horses that serve in the horseback units.
 (f)U.S. Customs and Border Protection search trauma and rescue teamsNot later than September 30, 2021, the Commissioner shall increase by not fewer than 50 the number of officers engaged in search and rescue activities along the southern border.
 (g)U.S. Customs and Border Protection tunnel detection and technology programNot later than September 30, 2021, the Commissioner shall increase by not less than 50 the number of officers assisting task forces and activities related to deployment and operation of border tunnel detection technology and apprehensions of individuals using such tunnels for crossing into the United States, drug trafficking, or human smuggling.
 (h)Agricultural specialistsNot later than September 30, 2021, and in addition to the officers and agents authorized under paragraphs (a) through (g), the Secretary of Homeland Security shall hire, train, and assign to duty, 631 U.S. Customs and Border Protection agricultural specialists to ports of entry along the southern border and the northern border.
 (i)GAO reportIf the staffing levels required under this section are not achieved by September 30, 2021, the Comptroller General of the United States shall conduct a review of the reasons why such levels were not achieved.
						132.U.S. Customs and Border Protection hiring and retention incentives
 (a)DefinitionsIn this section: (1)Covered areaThe term covered area means a geographic area that the Secretary of Homeland Security determines is in a remote location or is an area for which it is difficult to find full-time permanent covered CBP employees, as compared to other ports of entry or Border Patrol sectors.
 (2)Covered CBP employeeThe term covered CBP employee means an employee of U.S. Customs and Border Protection performing activities that are critical to border security or customs enforcement, as determined by the Commissioner.
 (3)Rate of basic payThe term rate of basic pay— (A)means the rate of pay fixed by law or administrative action for the position to which an employee is appointed before deductions and including any special rate under subpart C of part 530 of title 5, Code of Federal Regulations, or a similar payment under other legal authority, and any locality-based comparability payment under subpart F of part 531 of such title, or a similar payment under other legal authority, but excluding additional pay of any other kind; and
 (B)does not include additional pay, such as night shift differentials under section 5343(f) of title 5, United States Code, or environmental differentials under section 5343(c)(4) of such title.
 (4)Special rate of payThe term special rate of pay means a higher than normal rate of pay that exceeds the otherwise applicable rate of basic pay for a similar covered CBP employee at a land port of entry.
							(b)Hiring Incentives
 (1)In generalIn addition to the retention incentives that are authorized under subsection (c), and to the extent necessary for U.S. Customs and Border Protection to hire, train, and deploy qualified officers and employees and to meet the requirements under section 131, the Commissioner, with the approval of the Secretary of Homeland Security, may pay a hiring bonus of $10,000 to a covered CBP employee, after the covered CBP completes initial basic training and executes a written agreement required under subparagraph (2).
 (2)Written agreementThe payment of a hiring bonus to a covered CBP employee under paragraph (1) is contingent upon the covered CBP employee entering into a written agreement with U.S. Customs and Border Protection to complete more than two years of employment with U.S. Customs and Border Protection beginning on the date on which the agreement is signed. Such agreement shall include—
 (A)the amount of the hiring bonus; (B)the conditions under which the agreement may be terminated before the required period of service is completed and the effect of such termination;
 (C)the length of the required service period; and (D)any other terms and conditions under which the hiring bonus is payable, subject to the requirements under this section.
 (3)Form of paymentA signing bonus paid to a covered CBP employee under paragraph (1) shall be paid in a single payment after the covered CBP employee completes initial basic training and enters on duty and executes the agreement under paragraph (2).
 (4)Exclusion of signing bonus from rate of payA signing bonus paid to a covered CBP employee under paragraph (1) shall not be considered part of the rate of basic pay of the covered CBP employee for any purpose.
 (5)Effective date and sunsetThis subsection shall take effect on the date of the enactment of this Act and shall remain in effect until the earlier of—
 (A)September 30, 2019; or
 (B)the date on which U.S. Customs and Border Protection has 26,370 full-time equivalent agents.
								(c)Retention incentives
 (1)In generalTo the extent necessary for U.S. Customs and Border Protection to retain qualified employees, and to the extent necessary to meet the requirements set forth in section 131, the Commissioner, with the approval of the Secretary of Homeland Security, may pay a retention incentive to a covered CBP employee who has been employed with U.S. Customs and Border Protection for a period of longer than two consecutive years, and the Commissioner determines that, in the absence of the retention incentive, the covered CBP employee would likely—
 (A)leave the Federal service; or (B)transfer to, or be hired into, a different position within the Department of Homeland Security (other than another position in CBP).
 (2)Written agreementThe payment of a retention incentive to a covered CBP employee under paragraph (1) is contingent upon the covered CBP employee entering into a written agreement with U.S. Customs and Border Protection to complete more than two years of employment with U.S. Customs and Border Protection beginning on the date on which the CBP employee enters on duty and the agreement is signed. Such agreement shall include—
 (A)the amount of the retention incentive; (B)the conditions under which the agreement may be terminated before the required period of service is completed and the effect of such termination;
 (C)the length of the required service period; and (D)any other terms and conditions under which the retention incentive is payable, subject to the requirements under this section.
 (3)CriteriaWhen determining the amount of a retention incentive paid to a covered CBP employee under paragraph (1), the Commissioner shall consider—
 (A)the length of the Federal service and experience of the covered CBP employee; (B)the salaries for law enforcement officers in other Federal agencies; and
 (C)the costs of replacing the covered CBP employee, including the costs of training a new employee. (4)Amount of retention incentiveA retention incentive paid to a covered CBP employee under paragraph (1)—
 (A)shall be approved by the Secretary of Homeland Security and the Commissioner; (B)shall be stated as a percentage of the employee’s rate of basic pay for the service period associated with the incentive; and
 (C)may not exceed $25,000 for each year of the written agreement. (5)Form of paymentA retention incentive paid to a covered CBP employee under paragraph (1) shall be paid as a single payment at the end of the fiscal year in which the covered CBP employee entered into an agreement under paragraph (2), or in equal installments during the life of the service agreement, as determined by the Commissioner.
 (6)Exclusion of retention incentive from rate of payA retention incentive paid to a covered CBP employee under paragraph (1) shall not be considered part of the rate of basic pay of the covered CBP employee for any purpose.
							(d)Pilot program on special rates of pay in covered areas
 (1)In generalThe Commissioner may establish a pilot program to assess the feasibility and advisability of using special rates of pay for covered CBP employees in covered areas, as designated on the date of the enactment of this Act, to help meet the requirements set forth in section 131.
 (2)Maximum amountThe rate of basic pay of a covered CBP employee paid a special rate of pay under the pilot program may not exceed 125 percent of the otherwise applicable rate of basic pay of the covered CBP employee.
							(3)Termination
 (A)In generalExcept as provided in subparagraph (B), the pilot program shall terminate on the date that is two years after the date of the enactment of this Act.
 (B)ExtensionIf the Secretary of Homeland Security determines that the pilot program is performing satisfactorily and there are metrics that prove its success in meeting the requirements set forth in section 131, the Secretary may extend the pilot program until the date that is four years after the date of the enactment of this Act.
 (4)Report to CongressShortly after the pilot program terminates under paragraph (3), the Commissioner shall submit a report to the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on the Judiciary of the Senate, the Committee on Homeland Security of the House of Representatives, and the Committee on the Judiciary of the House of Representatives that details—
 (A)the total amount paid to covered CBP employees under the pilot program; and (B)the covered areas in which the pilot program was implemented.
								(e)Salaries
 (1)In generalSection 101(b) of the Enhanced Border Security and Visa Entry Reform Act of 2002 (8 U.S.C. 1711(b)) is amended to read as follows:
								
 (b)Authorization of appropriations for CBP employeesThere are authorized to be appropriated to U.S. Customs and Border Protection such sums as may be necessary to increase, effective January 1, 2018, the annual rate of basic pay for U.S. Customs and Border Protection employees who have completed at least one year of service—
 (1)to the annual rate of basic pay payable for positions at GS–12, step 1 of the General Schedule under subchapter III of chapter 53 of title 5, United States Code, for officers and agents who are receiving the annual rate of basic pay payable for a position at GS–5, GS–6, GS–7, GS–8, or GS–9 of the General Schedule;
 (2)to the annual rate of basic pay payable for positions at GS–12, step 10 of the General Schedule under such subchapter for supervisory CBP officers and supervisory Border Patrol agents who are receiving the annual rate of pay payable for a position at GS–10 of the General Schedule; and
 (3)to the annual rate of basic pay payable for positions at GS–13, step 1 of the General Schedule under such subchapter for supervisory CBP officers and supervisory Border Patrol agents who are receiving the annual rate of pay payable for a position at GS–11 of the General Schedule;
 (4)to the annual rate of basic pay payable for positions at GS–14, step 1 of the General Schedule under such subchapter for supervisory CBP officers and supervisory Border Patrol agents who are receiving the annual rate of pay payable for a position at GS–12 or GS–13 of the General Schedule; and
 (5)to the annual rate of basic pay payable for positions at GS–8, GS–9, or GS–10 of the General Schedule for assistants who are receiving an annual rate of pay payable for positions at GS–5, GS–6, or GS–7 of the General Schedule, respectively.
										.
 (2)Hardship duty payIn addition to compensation to which Border Patrol agents are otherwise entitled, Border Patrol agents who are assigned to rural areas shall be entitled to receive hardship duty pay, in lieu of a retention incentive bonus under subsection (b), in an amount determined by the Commissioner, which may not exceed the rate of special pay to which members of a uniformed service are entitled under section 310 of title 37, United States Code.
 (3)Overtime limitationSection 5(c)(1) of the Act of February 13, 1911 (19 U.S.C. 267(c)(1)) is amended by striking $25,000 and inserting $45,000.
							133.Anti-Border Corruption Reauthorization Act
 (a)Short titleThis Act may be cited as the Anti-Border Corruption Reauthorization Act of 2017. (b)Hiring flexibilitySection 3 of the Anti-Border Corruption Act of 2010 (6 U.S.C. 221) is amended by striking subsection (b) and inserting the following:
							
 (b)Waiver authorityThe Commissioner of U.S. Customs and Border Protection may waive the application of subsection (a)(1)—
 (1)to a current, full-time law enforcement officer employed by a State or local law enforcement agency who—
 (A)has continuously served as a law enforcement officer for not fewer than three years; (B)is authorized by law to engage in or supervise the prevention, detection, investigation, or prosecution of, or the incarceration of any person for, any violation of law, and has statutory powers for arrest or apprehension;
 (C)is not currently under investigation, has not been found to have engaged in criminal activity or serious misconduct, has not resigned from a law enforcement officer position under investigation or in lieu of termination, and has not been dismissed from a law enforcement officer position; and
 (D)has, within the past ten years, successfully completed a polygraph examination as a condition of employment with such officer’s current law enforcement agency;
 (2)to a current, full-time Federal law enforcement officer who— (A)has continuously served as a law enforcement officer for not fewer than three years;
 (B)is authorized to make arrests, conduct investigations, conduct searches, make seizures, carry firearms, and serve orders, warrants, and other processes;
 (C)is not currently under investigation, has not been found to have engaged in criminal activity or serious misconduct, has not resigned from a law enforcement officer position under investigation or in lieu of termination, and has not been dismissed from a law enforcement officer position; and
 (D)holds a current Tier 4 background investigation or current Tier 5 background investigation; and (3)to a member of the Armed Forces (or a reserve component thereof) or a veteran, if such individual—
 (A)has served in the Armed Forces for not fewer than three years; (B)holds, or has held within the past five years, a Secret, Top Secret, or Top Secret/Sensitive Compartmented Information clearance;
 (C)holds, or has undergone within the past five years, a current Tier 4 background investigation or current Tier 5 background investigation;
 (D)received, or is eligible to receive, an honorable discharge from service in the Armed Forces and has not engaged in criminal activity or committed a serious military or civil offense under the Uniform Code of Military Justice; and
 (E)was not granted any waivers to obtain the clearance referred to subparagraph (B). (c)Termination of waiver authorityThe authority to issue a waiver under subsection (b) shall terminate on the date that is four years after the date of the enactment of the Anti-Border Corruption Reauthorization Act of 2017..
						(c)Supplemental commissioner authority and definitions
 (1)Supplemental commissioner authoritySection 4 of the Anti-Border Corruption Act of 2010 (Public Law 111–376) is amended to read as follows:
								
									4.Supplemental Commissioner authority
 (a)NonexemptionAn individual who receives a waiver under section 3(b) is not exempt from other hiring requirements relating to suitability for employment and eligibility to hold a national security designated position, as determined by the Commissioner of U.S. Customs and Border Protection.
 (b)Background investigationsAny individual who receives a waiver under section 3(b) who holds a current Tier 4 background investigation shall be subject to a Tier 5 background investigation.
 (c)Administration of polygraph examinationThe Commissioner of U.S. Customs and Border Protection is authorized to administer a polygraph examination to an applicant or employee who is eligible for or receives a waiver under section 3(b) if information is discovered before the completion of a background investigation that results in a determination that a polygraph examination is necessary to make a final determination regarding suitability for employment or continued employment, as the case may be..
 (2)ReportThe Anti-Border Corruption Act of 2010, as amended by paragraph (1), is further amended by adding at the end the following new section:
								
									5.Reporting
 (a)Annual reportNot later than one year after the date of the enactment of the Anti-Border Corruption Re-authorization Act of 2017, and annually thereafter while the waiver authority under section 3(b) is in effect, the Commissioner of U.S. Customs and Border Protection shall submit to Congress a report that includes, with respect to the reporting period—
 (1)the number of waivers requested, granted, and denied under section 3(b); (2)the reasons for any denials of such waiver;
 (3)the percentage of applicants who were hired after receiving a waiver; (4)the number of instances that a polygraph was administered to an applicant who initially received a waiver and the results of such polygraph;
 (5)an assessment of the current impact of the polygraph waiver program on filling law enforcement positions at U.S. Customs and Border Protection; and
 (6)additional authorities needed by U.S. Customs and Border Protection to better utilize the polygraph waiver program for its intended goals.
 (b)Additional informationThe first report submitted under subsection (a) shall include— (1)an analysis of other methods of employment suitability tests that detect deception and could be used in conjunction with traditional background investigations to evaluate potential employees for suitability; and
 (2)a recommendation regarding whether a test referred to in paragraph (1) should be adopted by U.S. Customs and Border Protection when the polygraph examination requirement is waived pursuant to section 3(b)..
 (3)DefinitionsThe Anti-Border Corruption Act of 2010, as amended by paragraphs (1) and (2), is further amended by adding at the end the following new section:
								
 6.DefinitionsIn this Act: (1)Federal law enforcement officerThe term Federal law enforcement officer has the meaning given the term law enforcement officer in sections 8331(20) and 8401(17) of title 5, United States Code.
 (2)Serious military or civil offenseThe term serious military or civil offense means an offense for which— (A)a member of the Armed Forces may be discharged or separated from service in the Armed Forces; and
 (B)a punitive discharge is, or would be, authorized for the same or a closely related offense under the Manual for Court-Martial, as pursuant to Army Regulation 635-200 chapter 14-12.
 (3)Tier 4; tier 5The terms Tier 4 and Tier 5 with respect to background investigations have the meaning given such terms under the 2012 Federal Investigative Standards.
 (4)VeteranThe term veteran has the meaning given such term in section 101(2) of title 38, United States Code.. (d)Polygraph examinersNot later than September 30, 2021, the Secretary of Homeland Security shall increase to not fewer than 150 the number of trained full-time equivalent polygraph examiners for administering polygraph examinations under the Anti-Border Corruption Act of 2010, as amended by this section.
						134.Additional U.S. Immigration and Customs Enforcement personnel
 (a)Enforcement and removal officersNot later than September 30, 2021, the Director of U.S. Immigration and Customs Enforcement shall increase the number of trained, full-time, active duty U.S. Immigration and Customs Enforcement Enforcement and Removal Operations law enforcement officers performing interior immigration enforcement functions to not fewer than 8,500.
 (b)Homeland Security Investigations special agentsNot later than September 30, 2021, the Director of U.S. Immigration and Customs Enforcement shall increase the number of trained, full-time, active duty Homeland Security Investigations special agents by not fewer than 1,500.
 (c)Border Enforcement Security Task ForceNot later than September 30, 2021, the Director of U.S. Immigration and Customs Enforcement shall assign not fewer than 100 Homeland Security Investigations special agents to the Border Enforcement Security Task Force Program established under section 432 of the Homeland Security Act of 2002 (6 U.S.C. 240).
						135.Other immigration and law enforcement personnel
						(a)Department of Justice
 (1)United states attorneysNot later than September 30, 2021, in addition to positions authorized before the date of the enactment of this Act and any existing attorney vacancies within the Department of Justice on such date of enactment, the Attorney General shall—
 (A)increase by not fewer than 100 the number of Assistant United States Attorneys, and (B)increase by not fewer than 50 the number of Special Assistant United States Attorneys in the United States Attorneys’ office to litigate denaturalization and other immigration cases in the Federal courts.
								(2)Immigration judges
 (A)Additional immigration judgesNot later than September 30, 2021, in addition to positions authorized before the date of the enactment of this Act and any existing vacancies within the Department of Justice on such date of enactment, and subject to the availability of appropriations, the Attorney General shall increase by 200 the number of trained full-time immigration judges.
 (B)Facilities and support personnelThe Attorney General is authorized to procure space, temporary facilities, and support staff, on an expedited basis, to accommodate the additional immigration judges authorized under this subparagraph.
								(3)Board of immigration appeals
 (A)Board membersNot later than September 30, 2021, the Attorney General shall increase the number of Board Members authorized to serve on the Board of Immigration Appeals to 25.
 (B)Staff attorneysNot later than September 30, 2021, in addition to positions authorized before the date of the enactment of this Act and any existing staff attorney vacancies within the Department of Justice on the date of enactment, and subject to the availability of appropriations, the Attorney General shall increase the number of staff attorneys assigned to support the Board of Immigration Appeals by not fewer than 50.
 (C)Facilities and support personnelThe Attorney General is authorized to procure space, temporary facilities, and required administrative support staff, on an expedited basis, to accommodate the additional Board Members authorized under this subparagraph.
 (4)Office of immigration litigationNot later than September 30, 2021, in addition to positions authorized before the date of the enactment of this Act and any existing vacancies within the Department of Justice, and subject to the availability of appropriations, the Attorney General shall increase by not fewer than 100 the number of attorneys for the Office of Immigration Litigation.
							(b)Department of Homeland Security
 (1)Fraud detection and national security officersNot later than September 30, 2021, in addition to positions authorized before the date of the enactment of this Act and any existing officer vacancies within the Department of Homeland Security, and subject to the availability of appropriations, the Director of U.S. Citizenship and Immigration Services shall increase by not fewer than 100 the number of trained full-time active duty Fraud Detection and National Security (FDNS) officers.
 (2)ICE homeland security investigations forensic document laboratory personnelNot later than September 30, 2021, in addition to positions authorized before the date of the enactment of this Act and any existing officer vacancies within the Department of Homeland Security, the Director of U.S. Immigration and Customs Enforcement shall increase the number of trained full-time Forensic Document Laboratory Examiners by 15, Fingerprint Specialists by 15, Intelligence Officers by 10, and Administrative Staff by 3.
							(3)Immigration attorneys
 (A)ICE trial attorneysNot later than September 30, 2021, in addition to positions authorized before the date of the enactment of this Act and any existing attorney vacancies within the Department of Homeland Security on such date of enactment, the Director of U.S. Immigration and Customs Enforcement shall increase the number of trained, full-time, active duty Office of Principal Legal Advisor attorneys by not fewer than 1,200. Such attorneys shall primarily perform duties related to litigation of removal proceedings and representing the Department of Homeland Security in immigration matters before the immigration courts within the Department of Justice, the Executive Office for Immigration Review, and enforcement of U.S. customs and trade laws. At least 50 of these additional attorney positions shall be by the Attorney General to increase the number of U.S. Immigration and Customs Enforcement attorneys serving as Special Assistant U.S. Attorneys, on detail to the Department of Justice, Offices of the U.S. Attorneys, to assist with immigration-related litigation.
 (B)USCIS immigration attorneysNot later than September 30, 2021, in addition to positions authorized before the date of the enactment of this Act and any existing attorney vacancies within the Department of Homeland Security on such date of enactment, the Director of U.S. Citizenship and Immigration Services shall increase the number of trained, full-time, active duty Office of Chief Counsel attorneys by not fewer than 250. Such attorneys shall primarily handle national security and public safety cases, denaturalization cases, and legal sufficiency reviews of immigration benefit decisions. At least 50 of these additional attorney positions shall be used by the Attorney General to increase the number of U.S. Citizenship and Immigration Service attorneys serving as Special Assistant U.S. Attorneys, on detail to the Department of Justice, Offices of the U.S. Attorneys, to assist with immigration-related litigation.
 (C)Facilities and support personnelThe Attorney General and Secretary of Homeland Security are authorized to procure space, temporary facilities, and to hire the required administrative and legal support staff, on an expedited basis, to accommodate the additional positions authorized under this paragraph.
								IIJudicial resources
					141.Judicial resources for border security
						(a)Border crossing prosecutions (Criminal Consequence Initiative)
 (1)In generalAmounts appropriated pursuant to paragraph (3) shall be used—
 (A)to increase the number of criminal prosecutions for unlawful border crossing in each and every sector of the southern border by not less than 80 percent per day, as compared to the average number of such prosecutions per day during the 12-month period preceding the date of the enactment of this Act, by increasing funding for—
 (i)attorneys and administrative support staff in offices of United States attorneys; (ii)support staff and interpreters in court clerks’ offices;
 (iii)pre-trial services; (iv)activities of the Office of the Federal Public Defender, including payments to retain appointed counsel under section 3006A of title 18, United States Code; and
 (v)additional personnel, including deputy United States marshals in the United States Marshals Service, to perform intake, coordination, transportation, and court security; and
 (B)to reimburse Federal, State, local, and tribal law enforcement agencies for any detention costs related to the increased border crossing prosecutions carried out pursuant to subparagraph (A).
 (2)Additional magistrate judges to assist with increased caseloadThe chief judge of each judicial district located within a sector of the southern border is authorized to appoint additional full-time magistrate judges, who, consistent with the Constitution and laws of the United States, shall have the authority to hear cases and controversies in the judicial district in which the magistrate judges are appointed.
 (3)Authorization of appropriationsThere are authorized to be appropriated for each of the fiscal years 2018 through 2021 such sums as may be necessary to carry out this subsection.
							(b)Additional permanent district court judgeships in southern border States
 (1)In generalThe President shall appoint, by and with the advice and consent of the Senate— (A)4 additional district judges for the District of Arizona;
 (B)2 additional district judges for the Southern District of California; (C)4 additional district judges for the Western District of Texas; and
 (D)2 additional district judges for the Southern District of Texas. (2)Conversions of temporary district court judgeshipsThe judgeships for the District of Arizona and the Central District of California authorized under section 312(c) of the 21st Century Department of Justice Appropriations Authorization Act (28 U.S.C. 133 note), in existence on the day before the date of the enactment of this Act, shall be authorized under section 133 of title 28, United States Code, and the individuals holding such judgeships on such day shall hold office under section 133 of title 28, United States Code, as amended by paragraph (3).
 (3)Technical and conforming amendmentsThe table contained in section 133(a) of title 28, United States Code, is amended— (A)by striking the item relating to the district of Arizona and inserting the following:
									Arizona17;
 (B)by striking the items relating to California and inserting the following : California:Northern19Eastern12Central28Southern15; and (C)by striking the items relating to Texas and inserting the following :
									Texas:Northern12Southern21Eastern7Western17.
								(c)Increase in filing fees
 (1)In generalSection 1914(a) of title 28, United States Code, is amended— (A)by striking $350 and inserting $375; and
 (B)by striking $5 and inserting $7. (2)Expenditure limitationIncremental amounts collected pursuant to the amendments made by paragraph (1) shall be deposited as offsetting receipts in the special fund of the Treasury established under section 1931 of title 28, United States Code. Such amounts shall be available solely for the purpose of facilitating the processing of civil cases, but only to the extent specifically appropriated by an Act of Congress enacted after the date of the enactment of this Act.
							(d)Whistleblower protection
 (1)In generalNo officer, employee, agent, contractor, or subcontractor of the judicial branch may discharge, demote, threaten, suspend, harass, or in any other manner discriminate against an employee in the terms and conditions of employment because of any lawful act done by the employee to provide information, cause information to be provided, or otherwise assist in an investigation regarding any possible violation of Federal law or regulation, or misconduct, by a judge, justice, or any other employee in the judicial branch, which may assist in the investigation of the possible violation or misconduct.
 (2)Civil actionAn employee injured by a violation of paragraph (1) may seek appropriate relief in a civil action.
							142.Reimbursement to State and local prosecutors for federally initiated, immigration-related criminal
			 cases
 (a)In generalThe Attorney General shall reimburse State, county, tribal, and municipal governments for costs associated with the prosecution of federally initiated criminal cases declined to be prosecuted by local offices of the United States attorneys, including costs relating to pre-trial services, detention, clerical support, and public defenders’ services associated to such prosecution.
 (b)ExceptionReimbursement under subsection (a) shall not be available, at the discretion of the Attorney General, if the Attorney General determines that there is reason to believe that the jurisdiction seeking reimbursement has engaged in unlawful conduct in connection with immigration-related apprehensions.
						CGrants
 151.State criminal alien assistance programSection 241(i) of the Immigration and Nationality Act (8 U.S.C. 1231(i)) is amended— (1)in paragraph (1)—
 (A)by inserting Authorization.— before If the chief; and (B)by inserting or an alien with an unknown status after undocumented criminal alien each place that term appears;
 (2)by striking paragraphs (2) and (3) and inserting the following:  (2)Compensation (A)Calculation of compensationCompensation under paragraph (1)(A) shall be the average cost of incarceration of a prisoner in the relevant State, as determined by the Attorney General.
 (B)Compensation of state for incarcerationThe Attorney General shall compensate the State or political subdivision of the State, in accordance with subparagraph (A), for the incarceration of an alien—
 (i)whose immigration status cannot be verified by the Secretary of Homeland Security; and
 (ii)who would otherwise be an undocumented criminal alien if the alien is unlawfully present in the United States.
 (3)DefinitionsIn this subsection: (A)Alien with an unknown statusThe term alien with an unknown status means an individual—
 (i)who has been incarcerated by a Federal, State, or local law enforcement entity; and
 (ii)whose immigration status cannot be definitively identified. (B)Undocumented criminal alienThe term undocumented criminal alien means an alien who—
 (i)has been charged with or convicted of a felony or any misdemeanors; and (ii)(I)entered the United States without inspection or at any time or place other than as designated by the Secretary of Homeland Security;
 (II)was the subject of exclusion or deportation or removal proceedings at the time he or she was taken into custody by the State or a political subdivision of the State; or
 (III)was admitted as a nonimmigrant and, at the time he or she was taken into custody by the State or a political subdivision of the State, has failed to maintain the nonimmigrant status in which the alien was admitted or to which it was changed under section 248, or to comply with the conditions of any such status.
										;
 (3)in paragraph (4), by inserting and aliens with an unknown status after undocumented criminal aliens each place that term appears; (4)in paragraph (5)(C), by striking to carry out this subsection and all that follows and inserting $950,000,000 for each of the fiscal years 2018 through 2021 to carry out this subsection.; and
 (5)by adding at the end the following:  (7)Distribution of reimbursementAny funds provided to a State or a political subdivision of a State as compensation under paragraph (1)(A) for a fiscal year shall be distributed to such State or political subdivision not later than 120 days after the last day of the period specified by the Attorney General for the submission of requests under that paragraph for that fiscal year..
					152.Operation Stonegarden
 (a)In generalSubtitle A of title XX of the Homeland Security Act of 2002 (6 U.S.C. 601 et seq.) is amended by adding at the end the following new section:
						
							2009.Operation Stonegarden
 (a)EstablishmentThere is established in the Department a program, which shall be known as Operation Stonegarden, under which the Secretary, acting through the Administrator, shall make grants to eligible law enforcement agencies, through the State administrative agency, to enhance border security in accordance with this section.
 (b)Eligible recipientsTo be eligible to receive a grant under this section, a law enforcement agency— (1)shall be located in—
 (A)a State bordering Canada or Mexico; or (B)a State or territory with a maritime border; and
 (2)shall be involved in an active, ongoing, U.S. Customs and Border Protection operation coordinated through a sector office.
 (c)Permitted usesThe recipient of a grant under this section may use such grant for— (1)equipment, including maintenance and sustainment costs;
 (2)personnel, including overtime and backfill, in support of enhanced border law enforcement activities;
 (3)any activity permitted for Operation Stonegarden under the Department of Homeland Security’s Fiscal Year 2017 Homeland Security Grant Program Notice of Funding Opportunity; and
 (4)any other appropriate activity, as determined by the Administrator, in consultation with the Commissioner of U.S. Customs and Border Protection.
 (d)Period of performanceThe Secretary shall award grants under this section to grant recipients for a period of not less than 36 months.
 (e)ReportFor each of the fiscal years 2018 through 2022, the Administrator shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a report that contains information on the expenditure of grants made under this section by each grant recipient.
 (f)Authorization of appropriationsThere is authorized to be appropriated $110,000,000 for each of the fiscal years 2018 through 2022 for grants under this section.
								.
 (b)Conforming amendmentSection 2002(a) of the Homeland Security Act of 2002 (6 U.S.C. 603) is amended to read as follows:
						
 (a)Grants authorizedThe Secretary, through the Administrator, may award grants under sections 2003, 2004, and 2009 to State, local, and tribal governments, as appropriate..
 (c)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 2008 the following new item:“Sec. 2009. Operation Stonegarden.”.
 153.Grants for identification of victims of cross-border human smugglingIn addition to any funding for grants made available to the Attorney General for State and local law enforcement assistance, the Attorney General shall award grants to county, municipal, or tribal governments in States along the southern border for costs, or reimbursement of costs, associated with the transportation and processing of unidentified alien remains that have been transferred to an official medical examiner’s office or an institution of higher education in the area with the capacity to analyze human remains using forensic best practices, including DNA testing, where such expenses may contribute to the collection and analysis of information pertaining to missing and unidentified persons.
				154.Grant accountability
 (a)DefinitionsIn this section: (1)Awarding entityThe term awarding entity means the Secretary, the Administrator of the Federal Emergency Management Agency, the Director of the National Science Foundation, or the Chief of the Office of Citizenship and New Americans.
 (2)Nonprofit organizationThe term nonprofit organization means an organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986 and is exempt from taxation under section 501(a) of such Code.
 (3)Unresolved audit findingThe term unresolved audit finding means a finding in a final audit report conducted by the Inspector General of the Department of Homeland Security, or the Inspector General for the National Science Foundation for grants awarded by the Director of the National Science Foundation, that the audited grantee has utilized grant funds for an unauthorized expenditure or otherwise unallowable cost that is not closed or resolved within one year after the date when the final audit report is issued.
 (b)AccountabilityAll grants awarded by an awarding entity pursuant to this subtitle shall be subject to the following accountability provisions:
						(1)Audit requirement
 (A)AuditsBeginning in the first fiscal year beginning after the date of the enactment of this Act, and in each fiscal year thereafter, the Inspector General of the Department of Homeland Security, or the Inspector General for the National Science Foundation for grants awarded by the Director of the National Science Foundation, shall conduct audits of recipients of grants under this subtitle or any amendments made by this subtitle to prevent waste, fraud, and abuse of funds by grantees. Such Inspectors General shall determine the appropriate number of grantees to be audited each year.
 (B)Mandatory exclusionA recipient of grant funds under this subtitle that is found to have an unresolved audit finding shall not be eligible to receive grant funds under this subtitle or any amendment made by this subtitle during the first two fiscal years beginning after the end of the one-year period described in subsection (A).
 (C)PriorityIn awarding a grant under this subtitle or any amendment made by this subtitle, the awarding entity shall give priority to eligible applicants that did not have an unresolved audit finding during the three fiscal years immediately preceding the date on which the entity submitted the application for such grant.
 (D)ReimbursementIf an entity is awarded grant funds under this subtitle or any amendment made by this subtitle during the two-year period when the entity is barred from receiving grants under subparagraph (B), the awarding entity shall—
 (i)deposit an amount equal to the amount of the grant funds that were improperly awarded to such entity into the general fund of the Treasury; and
 (ii)seek to recover the costs of the repayment under clause (i) from such entity. (2)Nonprofit organization requirements (A)ProhibitionAn awarding entity may not award a grant under this subtitle or any amendment made by this subtitle to a nonprofit organization that holds money in offshore accounts for the purpose of avoiding the tax imposed under section 511(a) of the Internal Revenue Code of 1986.
 (B)DisclosureEach nonprofit organization that is awarded a grant under this subtitle or any amendment made by this subtitle and uses the procedures prescribed by Internal Revenue regulations to create a rebuttable presumption of reasonableness for the compensation of its officers, directors, trustees, and key employees, shall disclose to the awarding entity, in the application for the grant, the process for determining such compensation, including the independent persons involved in reviewing and approving such compensation, the comparability data used, and contemporaneous substantiation of the deliberation and decision. Upon request, the awarding entity shall make the information disclosed under this subparagraph available for public inspection.
							(3)Conference expenditures
 (A)LimitationAmounts authorized to be appropriated to the Department of Homeland Security or the National Science Foundation for grant programs under this subtitle or any amendment made by this subtitle may not be used by an awarding entity to host or support any expenditure for conferences that uses more than $20,000 in funds made available by the Department of Homeland Security or the National Science Foundation unless the Deputy Secretary for Homeland Security, or the Deputy Director of the National Science Foundation, or their designee, provides prior written authorization that the funds may be expended to host the conference.
 (B)Written approvalWritten approval under subparagraph (A) shall include a written estimate of all costs associated with the conference, including the cost of all food, beverages, audio-visual equipment, honoraria for speakers, and entertainment.
 (C)ReportThe Deputy Secretary of Homeland Security and the Deputy Director of the National Science Foundation shall submit an annual report to Congress that identifies all conference expenditures approved under this paragraph.
 (4)Annual certificationBeginning in the first fiscal year beginning after the date of the enactment of this Act, each awarding entity shall submit a report to Congress that—
 (A)indicates whether— (i)all audits issued by the Offices of the Inspector General under paragraph (1) have been completed and reviewed by the appropriate individuals;
 (ii)all mandatory exclusions required under paragraph (1)(B) have been issued; and (iii)all reimbursements required under paragraph (1)(D) have been made; and
 (B)includes a list of any grant recipients excluded under paragraph (1) during the previous year. DAuthorization of appropriations 161.Authorization of appropriations (a)In generalIn addition to amounts otherwise authorized to be appropriated, there are authorized to be appropriated for each of the fiscal years 2018 through 2021, $2,500,000,000 to implement this title and the amendments made by this title, of which—
 (1)$10,000,000 shall be used by the Department of Homeland Security to implement Vehicle and Dismount Exploitation Radars (VADER) in border security operations;
 (2)$3,000,000 shall be used by the Department of Homeland Security to implement three dimensional, seismic acoustic detection and ranging border tunneling detection technology on the southern border;
 (3)$200,000,000 shall be used by the Department of State to implement section 113; and (4)$30,000,000 shall be used for judicial reform, institution building, anti-corruption, and rule of law activities under the Merida Initiative.
 (b)High intensity drug trafficking area programSection 707(p)(5) of the Office of National Drug Control Policy Reauthorization Act of 1998 (21 U.S.C. 1706(p)(5)) is amended by striking to the Office of National Drug Control Policy and all that follows and inserting $280,000,000 to the Office of National Drug Control Policy for each of the fiscal years 2018 through 2021 to carry out this section..
					IIEmergency port of entry personnel and infrastructure funding
			201.Ports of entry infrastructure
				(a)Additional ports of entry
 (1)AuthorityThe Secretary of Homeland Security may construct new ports of entry along the northern border and the southern border and determine the location of any such new ports of entry.
					(2)Consultation
 (A)Requirement to consultThe Secretary of Homeland Security shall consult with the Secretary of State, the Secretary of the Interior, the Secretary of Agriculture, the Secretary of Transportation, the Administrator of General Services, and appropriate representatives of State and local governments, and Indian tribes, and property owners in the United States prior to selecting a location for any new port constructed pursuant to paragraph (1).
 (B)ConsiderationsThe purpose of the consultations required by subparagraph (A) shall be to minimize any negative impacts of such a new port on the environment, culture, commerce, and quality of life of the communities and residents located near such new port.
 (b)Expansion and modernization of high-priority border ports of entryNot later than September 30, 2021, the Secretary of Homeland Security shall modernize the top 10 high-priority ports of entry.
 (c)Port of entry prioritizationPrior to constructing any new ports of entry pursuant to subsection (a), the Secretary shall complete the expansion and modernization of ports of entry pursuant to subsection (b) to the extent practicable.
				(d)Notification
 (1)New ports of entryNot later than 15 days after determining the location of any new port of entry for construction pursuant to subsection (a), the Secretary of Homeland Security shall submit a report containing the location of the new port of entry, a description of the need for and anticipated benefits of the new port of entry, a description of the consultations undertaken by the Secretary, any actions that will be taken to minimize negative impacts of the new port, and the anticipated timeline for construction and completion of the new port of entry to—
 (A)the members of Congress that represent the State or congressional district in which the new port of entry will be located;
 (B)the Committee on Homeland Security and Governmental Affairs of the Senate; (C)the Committee on Finance of the Senate;
 (D)the Committee on the Judiciary of the Senate; (E)the Committee on Homeland Security of the House of Representatives;
 (F)the Committee on Ways and Means of the House of Representatives; and (G)the Committee on the Judiciary of the House of Representatives.
 (2)Top ten high-volume portsNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall notify the congressional committees listed under paragraph (1) of—
 (A)the top 10 high-volume ports of entry on the southern border referred to in subsection (b); and (B)the Secretary’s plan for expanding the primary and secondary inspection lanes at each such port of entry.
						202.Secure communications
 (a)In generalThe Secretary shall ensure that each U.S. Customs and Border Protection and U.S. Immigration and Customs Enforcement officer or agent, if appropriate, is equipped with a secure two-way communication device, supported by system interoperability and LTE network capability, that allows each such officer to communicate—
 (1)between ports of entry and inspection stations; and (2)with other Federal, State, tribal, and local law enforcement entities.
 (b)Land border agents and officersThe Secretary shall ensure that each U.S. Customs and Border Protection agent or officer assigned or required to patrol on foot, by horseback, or with a canine unit, in remote mission critical locations, including but not limited to the Rio Grand Valley and Big Bend, and at border checkpoints, has a multi-band, encrypted portable radio with military-grade high frequency capability to allow for beyond line-of-sight communications.
				203.Border Security Deployment Program
 (a)ExpansionNot later than September 30, 2021, the Secretary shall fully implement the Border Security Deployment Program of the U.S. Customs and Border Protection and expand the integrated surveillance and intrusion detection system at land ports of entry along the southern border and the northern border.
 (b)Authorization of appropriationsIn addition to amounts otherwise authorized to be appropriated, there are authorized to be appropriated $33,000,000 for fiscal year 2018 to carry out subsection (a).
				204.Pilot and upgrade of license plate readers at ports of entry
 (a)UpgradeNot later than one year after the date of the enactment of this Act, the Commissioner of U.S. Customs and Border Protection shall upgrade all existing license plate readers on the northern border and the southern borders on incoming and outgoing vehicle lanes.
 (b)Pilot programNot later than 90 days after the date of the enactment of this Act, the Commissioner of U.S. Customs and Border Protection shall conduct a one-month pilot on the southern border using license plate readers for one to two cargo lanes at the top three high-volume land ports of entry or checkpoints to determine their effectiveness in reducing cross-border wait times for commercial traffic and tractor-trailers.
 (c)ReportNot later than 180 days after the date of enactment of this Act, the Secretary shall— (1)report to the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on the Judiciary of the Senate, the Committee on Finance of the Senate, the Committee on Homeland Security of the House of Representatives, the Committee on the Judiciary of the House of Representatives, and the Committee on Ways and Means of the House of Representatives on the results of the pilot program under subsection (b); and
 (2)make recommendations to such committees for implementing such technology on the southern border.
 (d)Authorization of appropriationsIn addition to amounts otherwise authorized to be appropriated, there are authorized to be appropriated $125,000,000 for fiscal year 2018 to carry out this section.
				205.Biometric technology
 (a)Biometric storageThe Secretary shall create a system or upgrade an existing system (if a Department of Homeland Security system already has capability and capacity for storage) to allow for storage of iris scans and voice prints of aliens that can be used by the Department of Homeland Security, other Federal agencies, and State and local law enforcement for identification, remote authentication, and verification of aliens. The Secretary shall ensure, to the extent possible, that the system for storage of iris scans and voice prints is compatible with existing State and local law enforcement systems that are used for collection and storage of iris scans or voice prints for criminal aliens.
 (b)Pilot programNot later than 120 days after the date of enactment of this Act, U.S. Immigration and Customs Enforcement and U.S. Citizenship and Immigration Services shall conduct a six-month pilot on the collection and use of iris scans and voice prints for identification, remote authentication, and verification of aliens who are in removal proceedings, detained, or are seeking an immigration benefit.
 (c)ReportNot later than one year after the date of enactment of this Act, the Secretary shall report the results of the pilot and make recommendations for implementing use of such technology to the Committee on Homeland Security and Governmental Affairs and the Committee on the Judiciary of the Senate and the Committee on Homeland Security and Committee on the Judiciary of the House of Representatives.
 (d)Authorization of appropriationsIn addition to amounts otherwise authorized to be appropriated, there are authorized to be appropriated $10,000,000 for fiscal year 2018 to carry out this section.
				206.Biometric exit data system
 (a)In generalSubtitle B of title IV of the Homeland Security Act of 2002 (6 U.S.C. 211 et seq.) is amended by adding at the end the following new section:
					
						418.Biometric entry-exit.
					
 (a)EstablishmentThe Secretary shall— (1)not later than 180 days after the date of the enactment of the Building America’s Trust Act, submit to the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on the Judiciary of the Senate, the Committee on Homeland Security of the House of Representatives, and the Committee on the Judiciary of the House of Representatives an implementation plan to establish a biometric exit data system to complete the integrated biometric entry and exit data system required under section 7208 of the Intelligence Reform and Terrorism Prevention Act of 2004 (8 U.S.C. 1365b), including—
 (A)an integrated master schedule and cost estimate, including requirements and design, development, operational, and maintenance costs, of such a system that takes into account prior reports on such matters issued by the Government Accountability Office and the Department;
 (B)cost-effective staffing and personnel requirements of such a system that leverages existing resources of the Department that takes into account prior reports on such matters issued by the Government Accountability Office and the Department;
 (C)a consideration of training programs necessary to establish such a system that takes into account prior reports on such matters issued by the Government Accountability Office and the Department;
 (D)a consideration of how such a system will affect wait times that takes into account prior reports on such matter issued by the Government Accountability Office and the Department;
 (E)information received after consultation with private sector stakeholders, including the— (i)trucking industry;
 (ii)airport industry; (iii)airline industry;
 (iv)seaport industry; (v)travel industry; and
 (vi)biometric technology industry; (F)a consideration of how trusted traveler programs in existence as of the date of the enactment of this Act may be impacted by, or incorporated into, such a system;
 (G)defined metrics of success and milestones; (H)identified risks and mitigation strategies to address such risks; and
 (I)a consideration of how other countries have implemented a biometric exit data system; and (2)not later than two years after the date of the enactment of the Building America’s Trust Act, establish a biometric exit data system at—
 (A)the 15 United States airports that support the highest volume of international air travel, as determined by available Federal flight data;
 (B)the 15 United States seaports that support the highest volume of international sea travel, as determined by available Federal travel data; and
 (C)the 15 United States land ports of entry that support the highest volume of vehicle, pedestrian, and cargo crossings, as determined by available Federal border crossing data.
								(b)Implementation
 (1)Pilot program at land ports of entry for non-pedestrian outbound trafficNot later than 18 months after the date of the enactment of the Building America’s Trust Act, the Secretary, in collaboration with industry stakeholders, shall establish a six-month pilot program to test the biometric exit data system referred to in subsection (a)(2) on nonpedestrian outbound traffic at not fewer than three land ports of entry with significant cross-border traffic, including at not fewer than two land ports of entry on the southern land border and at least one land port of entry on the northern land border. Such pilot program may include a consideration of more than one biometric mode, and shall be implemented to determine the following:
 (A)How a nationwide implementation of such biometric exit data system at land ports of entry shall be carried out.
 (B)The infrastructure required to carry out subparagraph (A). (C)The effects of such pilot program on legitimate travel and trade.
 (D)The effects of such pilot program on wait times, including processing times, for such non-pedestrian traffic.
 (E)Its effectiveness in combating terrorism. (F)Its effectiveness in identifying visa holders who violate the terms of their visas.
								(2)At land ports of entry for non-pedestrian outbound traffic
 (A)In generalNot later than five years after the date of the enactment of the Building America’s Trust Act, the Secretary shall expand the biometric exit data system referred to in subsection (a)(2) to all land ports of entry, and such system shall apply only in the case of nonpedestrian outbound traffic.
 (B)ExtensionThe Secretary may extend for a single two-year period the date specified in subparagraph (A) if the Secretary certifies to the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on the Judiciary of the Senate, the Committee on Homeland Security of the House of Representatives, and the Committee on the Judiciary of the House of Representatives that the 15 land ports of entry that support the highest volume of passenger vehicles, as determined by available Federal data, do not have the physical infrastructure or characteristics to install the systems necessary to implement a biometric exit data system.
 (3)At air and sea ports of entryNot later than five years after the date of the enactment of the Building America’s Trust Act, the Secretary shall expand the biometric exit data system referred to in subsection (a)(2) to all air and sea ports of entry.
 (4)At land ports of entry for pedestriansNot later than five years after the date of the enactment of the Building America’s Trust Act, the Secretary shall expand the biometric exit data system referred to in subsection (a)(2) to all land ports of entry, and such system shall apply only in the case of pedestrians.
 (c)Effects on air, sea, and land transportationThe Secretary, in consultation with appropriate private sector stakeholders, shall ensure that the collection of biometric data under this section causes the least possible disruption to the movement of people or cargo in air, sea, or land transportation, while fulfilling the goals of improving counterterrorism efforts and identifying visa holders who violate the terms of their visas.
 (d)Termination of proceedingNotwithstanding any other provision of law, the Secretary shall, on the date of the enactment of the Building America’s Trust Act, terminate the proceeding entitled Collection of Alien Biometric Data Upon Exit From the United States at Air and Sea Ports of Departure; United States Visitor and Immigrant Status Indicator Technology Program (US-VISIT), issued on April 24, 2008 (73 Fed. Reg. 22065).
 (e)Data-matchingThe biometric exit data system established under this section shall— (1)match biometric information for an alien who is departing the United States against the biometric information obtained for the alien upon entry to the United States;
 (2)leverage the infrastructure and databases of the current biometric entry and exit system established pursuant to section 7208 of the Intelligence Reform and Terrorism Prevention Act of 2004 (8 U.S.C. 1365b) for the purpose described in paragraph (1); and
 (3)be interoperable with, and allow matching against, other Federal databases that store biometrics of known or suspected terrorists and visa holders who have violated the terms of their visas.
							(f)Scope
 (1)In generalThe biometric exit data system established under this section shall include a requirement for the collection of biometric exit data for all categories of individuals who are required to provide biometric entry data.
 (2)Exception for certain other individualsThis section shall not apply to individuals who exit and then reenter the United States on a passenger vessel (as such term is defined in section 2101 of title 46, United States Code) if the itinerary of such vessel originates and terminates in the United States.
 (3)Exception for land ports of entryThis section shall not apply to a United States citizen or a Canadian citizen who exits the United States through a land port of entry.
 (g)Collection of dataThe Secretary may not require any non-Federal person to collect biometric data pursuant to the biometric exit data system established under this section, except through a contractual agreement.
 (h)Multi-modal collectionIn carrying out subsections (a)(1) and (b), the Secretary shall make every effort to collect biometric data using multiple modes of biometrics.
 (i)FacilitiesAll non-federally owned facilities where the biometric exit data system established under this section is implemented shall provide and maintain space for Federal use that is adequate to support biometric data collection and other inspection-related activity. Such space shall be provided and maintained at no cost to the Government.
 (j)Northern land borderIn the case of the northern land border, the requirements under subsection (a)(2)(C), (b)(2)(A), and (b)(4) may be achieved through the sharing of biometric data provided to U.S. Customs and Border Protection by the Canadian Border Services Agency pursuant to the 2011 Beyond the Border agreement.
 (k)Congressional reviewNot later than 90 days after the date of the enactment of this section, the Secretary shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on the Judiciary of the Senate, the Committee on Homeland Security of the House of Representatives, and the Committee on the Judiciary of the House of Representatives reports and recommendations of the Science and Technology Directorate’s Air Entry and Exit Re-Engineering Program of the Department and the U.S. Customs and Border Protection entry and exit mobility program demonstrations..
				207.Sense of Congress on cooperation between agencies
 (a)FindingCongress finds that personnel constraints exist at land ports of entry with regard to sanitary and phytosanitary inspections for exported goods.
 (b)Sense of congressIt is the sense of Congress that, in the best interest of cross-border trade and the agricultural community—
 (1)any lack of certified personnel for inspection purposes at ports of entry should be addressed by seeking cooperation between agencies and departments of the United States, whether in the form of a memorandum of understanding or through a certification process, whereby additional existing agents are authorized for additional hours to facilitate the crossing and trade of perishable goods in a manner consistent with rules of the Department of Agriculture; and
 (2)cross designation should be available for personnel who will assist more than one agency or department at land ports of entry to facilitate increased trade and commerce.
 208.Authorization of appropriationsIn addition to any amounts otherwise authorized to be appropriated, there is authorized to be appropriated $1,000,000,000 for each of the fiscal years 2018 through 2021 to carry out this title.
			IIIDomestic security and interior enforcement
			AGeneral matters
 301.Ending catch and release for repeat immigration violators and criminals aliensSection 236 of the Immigration and Nationality Act (8 U.S.C. 1226) is amended by striking the section heading and subsections (a) through (c) and inserting the following:
					
						236.Apprehension and detention of aliens
							(a)Arrest, detention, and release
 (1)In generalThe Secretary, on a warrant issued by the Secretary, may arrest an alien and detain the alien pending a decision on whether the alien is to be removed from the United States up until the alien has an administratively final order of removal. Except as provided in subsection (c) and pending such decision, the Secretary—
 (A)may— (i)continue to detain the arrested alien;
 (ii)release the alien on bond of at least $5,000, with security approved by, and containing conditions prescribed by, the Secretary; or
 (iii)release the alien on his or her own recognizance, subject to appropriate conditions set forth by the Secretary of Homeland Security, if the Secretary of Homeland Security determines that the alien will not pose a danger to the safety of other persons or of property and is likely to appear for any scheduled proceeding; and
 (B)may not provide the alien with work authorization (including an employment authorized endorsement or other appropriate work permit) or advance parole to travel outside of the United States, unless the alien is lawfully admitted for permanent residence or otherwise would (without regard to removal proceedings) be provided such authorization.
 (b)Revocation of bond or paroleThe Secretary at any time may revoke bond or parole authorized under subsection (a), rearrest the alien under the original warrant, and detain the alien.
							(c)Mandatory detention of criminal aliens
 (1)Criminal aliensThe Secretary shall take into custody and continue to detain any alien who— (A)(i)has not been admitted or paroled into the United States; and
 (ii)was apprehended anywhere within 100 miles of the international border of the United States; (B)is admissible by reason of having committed any offense covered in section 212(a)(2);
 (C)is deportable by reason of having committed any offense covered in section 237(a)(2); (D)is convicted for an offense under section 275(a);
 (E)is convicted for an offense under section 276; (F)is convicted for any criminal offense; or
 (G)is inadmissible under section 212(a)(3)(B) or deportable under section 237(a)(4)(B), when the alien is released, without regard to whether the alien is released on parole, supervised release, and without regard to whether the alien may be arrested or imprisoned again for the same offense.(2)Release (A)In generalExcept as provided in subparagraph (B), the Secretary may release an alien described in paragraph (1) only if the Secretary decides pursuant to section 3251 of title 18, United States Code, and in accordance with a procedure that considers the severity of the offense committed by the alien, that—
 (i)release of the alien from custody is necessary to provide protection to a witness, a potential witness, a person cooperating with an investigation into major criminal activity, or an immediate family member or close associate of a witness, potential witness, or person cooperating with such an investigation, and
 (ii)the alien satisfies the Secretary that the alien is not a flight risk, poses no danger to the safety of other persons or of property, is not a threat to national security or public safety, and is likely to appear at any scheduled proceeding.
										(B)Arrested, but not convicted, aliens
 (i)Release for proceedingsThe Secretary of Homeland Security may release any alien held pursuant to paragraph (1) to the appropriate authority for any proceedings subsequent to the arrest.
 (ii)Resumption of custodyIf an alien is released under clause (i), the Secretary shall— (I)resume custody of the alien during any period pending the final disposition of any such proceedings that the alien is not in the custody of such appropriate authority; and
 (II)if the alien is not convicted of the offense for which the alien was arrested, the Secretary shall continue to detain the alien until removal proceedings are completed..
				302.Deterring visa overstays
 (a)Admission of nonimmigrantsSection 214 of the Immigration and Nationality Act (8 U.S.C. 1184) is amended by striking the section heading and all that follows through subsection (a)(1) and inserting the following:
						
							214.Admission of nonimmigrants
								(a)In general
									(1)Terms and conditions of admission
 (A)RegulationsSubject to subparagraphs (B) and (C), the admission to the United States of any alien as a nonimmigrant may be for such time and under such conditions as the Secretary of Homeland Security may by regulations prescribe, including when the Secretary deems necessary the giving of a bond with sufficient surety in such sum and containing such conditions as the Secretary shall prescribe, to insure that at the expiration of such time or upon failure to maintain the status under which the alien was admitted, or to maintain any status subsequently acquired under section 248, such alien will depart from the United States.
 (B)Guam or CNMI visa waiver nonimmigrantsNo alien admitted to Guam or the Commonwealth of the Northern Mariana Islands without a visa pursuant to section 212(l) may be authorized to enter or stay in the United States other than in Guam or the Commonwealth of the Northern Mariana Islands or to remain in Guam or the Commonwealth of the Northern Mariana Islands for a period exceeding 45 days from the date of admission to Guam or the Commonwealth of the Northern Mariana Islands.
 (C)Visa waiver program nonimmigrantsNo alien admitted to the United States without a visa pursuant to section 217 may be authorized to remain in the United States as a nonimmigrant visitor for a period exceeding 90 days from the date of admission.
										(D)Bar to immigration benefits and to contesting removal
 (i)In generalSubject to clause (ii), except for an alien admitted as a nonimmigrant under subparagraph (A) or (G) of section 101(a)(15) or a NATO nonimmigrant, any alien who remains in the United States beyond the period of stay authorized by the Secretary of Homeland Security, without good cause as determined by the Secretary of Homeland Security, in the Secretary's discretion, is ineligible for all immigration benefits or relief available under the immigration laws, other than a request for asylum, withholding of removal under section 241(b)(3), or relief from removal based on a claim under the Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment, done at New York, December 10, 1984.
 (ii)ExceptionThe Secretary may, in the Secretary's sole and unreviewable discretion, find that a nonimmigrant is not subject to clause (i) if—
 (I)the alien was lawfully admitted to the United States as a nonimmigrant; (II)the alien filed a nonfrivolous application for change of status to another nonimmigrant category or extension of stay before the date of expiration of the alien's authorized period of stay as a nonimmigrant;
 (III)the alien has not been employed without authorization in the United States, before, or during pendency of the application;
 (IV)the alien has not otherwise violated the terms of the alien's nonimmigrant status; and (V)the Secretary of Homeland Security, in the Secretary's sole and unreviewable discretion, determines that the alien is not a threat to national security or public safety.
 (iii)Good cause definedIn clause (i), the term good cause means exigent humanitarian circumstances, such as medical emergencies or force majeure.. (b)Issuance of nonimmigrant visasSection 221(a) of the Immigration and Nationality Act (8 U.S.C. 1201(a)) is amended by adding at the end the following:
						
 (3)Notification of barsThe Secretary of State shall ensure that every application for a nonimmigrant visa includes a statement, to be executed under penalty of perjury, notifying the alien who is seeking a nonimmigrant visa of the bars to immigration relief and to contesting removal under section 214(a)(1)(D) if the alien fails to depart the United States at the end of the alien’s authorized period of stay.. 
 (c)Visa waiver program waiver of rightsSection 217(b) of the Immigration and Nationality Act (8 U.S.C. 1187(b)) is amended to read as follows:
						
 (b)Waiver of rightsAn alien may not be provided a waiver under the program unless the alien has— (1)signed, under penalty of perjury, an acknowledgement confirming that the alien was notified and understands that he or she will be ineligible for any form of relief or immigration benefit under the Act or any other immigration laws, other than a request for asylum, withholding of removal under section 241(b)(3), or relief from removal based on a claim under the Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment, done at New York, December 10, 1984, if the alien fails to depart the United States at the end of the 90-day period for admission;
 (2)waived any right to review or appeal under this Act of an immigration officer’s determination as to the a admissibility of the alien at the port of entry into the United States, and
 (3)waived any right to contest, other than on the basis of an application for asylum, any action for removal of the alien..
 303.Increase in immigration detention capacityNot later than September 30, 2018, and subject to the availability of appropriations, the Secretary of Homeland Security shall increase the immigration detention capacity to a daily immigration detention capacity of not less than 48,879 detention beds.
				304.Collection of DNA from criminal and detained aliens
 (a)In generalSection 3(a)(1) of the DNA Analysis Backlog Elimination Act of 2000 (42 U.S.C. 14135a(a)(1)) is amended by adding at the end the following:
						
 (C)The Secretary of Homeland Security shall collect DNA samples from any alien, as defined under section 101(a)(3) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(3)), who—
 (i)has been detained pursuant to section 235(b)(1)(B)(iii)(IV), 236, 236A, or 238 of that Act (8 U.S.C. 1225(b)(1)(B)(iii)(IV), 1226, 1226a, 1228); or
 (ii)is the subject of a final order of removal under section 240 of that Act (8 U.S.C. 1229a) based on inadmissibility under section 212(a)(2) of that Act (8 U.S.C. 1182(a)(2)) or being subject to removal under section 237(a)(2) of that Act (8 U.S.C. 1227(a)(2)).
								.
 (b)Furnishing of DNA samples from criminal and detained aliensSection 3(b) of the DNA Analysis Backlog Elimination Act of 2000 (42 U.S.C. 14135a(b)) is amended by striking or the probation office responsible (as applicable) and inserting the probation office responsible, or the Secretary of Homeland Security.
					305.Collection, use, and storage of biometric data
					(a)Collection and use of biometric information for immigration purposes
 (1)CollectionThe Secretary of Homeland Security may require any individual filing an application, petition, or other request for immigration benefit or status with the Department of Homeland Security or seeking an immigration benefit, immigration employment authorization, identity, or travel document, or requesting relief under any provision of the immigration laws to submit biometric information (including but not limited to fingerprints, photograph, signature, voice print, iris, or DNA) to the Secretary.
 (2)UseThe Secretary may use any biometric information submitted under paragraph (1) to conduct background and security checks, verify an individual’s identity, adjudicate, revoke, or terminate immigration benefits or status, and perform other functions related to administering and enforcing the immigration laws.
						(b)Biometric and biographic information sharing
						(1)Biometric and biographic information sharing with Department of Defense and Federal Bureau of
			 Investigation
 The Secretary of Homeland Security, the Secretary of Defense, and the Director of the Federal Bureau of Investigation—
 (A)shall exchange appropriate biometric and biographic information to determine or confirm the identity of an individual and to assess whether the individual is a threat to national security or public safety; and
 (B)may use information exchanged pursuant to subparagraph (A) to compare biometric and biographic information contained in applicable systems of the Department of Homeland Security, the Department of Defense, or the Federal Bureau of Investigation to determine if there is a match between such information and, if there is a match, to relay such information to the requesting agency.
 (2)Use of biometric data by the Department of StateThe Secretary of State shall use biometric information from applicable systems of the Department of Homeland Security, of the Department of Defense, and of the Federal Bureau of Investigation to track individuals who are—
 (A)(i)known or suspected terrorists; or (ii)identified as a potential threat to national security; and
 (B)using an alias while traveling. (3)Report on biometric information sharing with mexico and other countries for identity verificationNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security and the Secretary of State shall submit a joint report on the status of efforts to engage with the Government of Mexico and the governments of other appropriate foreign countries located in Central America or South American—
 (A)to discuss coordination on biometric information sharing between the United States and such countries; and
 (B)to enter into bilateral agreements that provide for the sharing of such biometric information with the Department of State, the Department of Defense, the Department of Justice, the Federal Bureau of Investigation, and the Department of Homeland Security to use in identifying individuals who are known or suspected terrorists or potential threats to national security and verifying entry and exit of individuals to and from the United States.
 (c)ConstructionThe collection of biometric information under paragraph (1) shall not limit the Secretary of Homeland Security’s authority to collect biometric information from any individual arriving to or departing from the United States.
					306.Pilot program for electronic field processing
 (a)In generalThe Secretary of Homeland Security shall establish a pilot program in at least 5 of the 10 U.S. Immigration and Customs Enforcement field offices or regions with the largest removal caseloads to allow U.S. Immigration and Customs Enforcement officers to use handheld or vehicle-mounted computers to electronically—
 (1)process and serve charging documents, including notices to appear, while in the field; (2)process and place detainers while in the field;
 (3)collect biometric data for the purpose of identifying an alien and establishing both immigration status and criminal history while in the field;
 (4)enter any required data, including personal information about the alien subject and the reason for issuing the document;
 (5)apply the electronic signature of the issuing ICE officer or agent; (6)apply or capture the electronic signature of the alien on any charging document or notice, including any electronic signature captured to acknowledge service of such documents or notices;
 (7)set the date the alien is required to appear before an immigration judge, in the case of notices to appear;
 (8)print any documents the alien subject may be required to sign, along with additional copies of documents to be served on the alien; and
 (9)interface with the ENFORCE database so that all data is collected, stored, and retrievable in real-time.
 (b)ConstructionThe pilot program described in subsection (a) shall be designed to replace, to the extent possible, the current paperwork and data-entry process used for issuing such charging documents and detainers.
 (c)DeadlineThe Secretary shall initiate the pilot program described in subsection (a) not later than 6 months after the date of the enactment of this Act.
 (d)ReportNot later than 18 months after the date of the enactment of this Act, the Comptroller General of the United States shall—
 (1)submit a report to the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on the Judiciary of the Senate, the Committee on Homeland Security of the House of Representatives, the Committee on the Judiciary of the House of Representatives on the results of the pilot program; and (2)provide recommendations to such committees for implementing use of such technology nationwide.
 307.Ending abuse of parole authoritySection 212(d)(5) of the Immigration and Nationality Act (8 U.S.C. 1182(d)(5)) is amended to read as follows:
					
						(5)Parole authority
 (A)In generalExcept as provided in subparagraph (C) or section 214(f), the Secretary of Homeland Security, in the Secretary’s discretion, may parole into the United States temporarily, under such conditions as the Secretary may prescribe, including requiring the posting of a bond, and only on a case-by-case basis for urgent humanitarian reasons or significant public benefit, any alien applying for admission to the United States.
 (B)Parole not an admissionIn accordance with section 101(a)(13)(B), parole of an alien under subparagraph (A) shall not be regarded as an admission of the alien to the United States.
							(C)Prohibited uses of parole authority
 (i)In generalThe Secretary may not use the authority under subparagraph (A) to parole in generalized categories of aliens or classes of aliens based solely on nationality, presence, or residence in the United States, family relationships, or any other criteria that would cover a broad group of foreign nationals either inside or outside of the United States.
								(ii)Aliens who are national security or public safety threats
 (I)Prohibition on paroleThe Secretary of Homeland Security shall not parole in any alien who the Secretary, in the Secretary’s sole and unreviewable discretion, determines is a threat to national security or public safety, except in extreme exigent circumstances.
 (II)Extreme exigent circumstances definedIn subclause (I), the term extreme exigent circumstances means circumstances under which— (aa)the failure to parole the alien would result in the immediate significant risk of loss of life or bodily function due to a medical emergency;
 (bb)the failure to parole the alien would conflict with medical advice as to the health or safety of the individual, detention facility staff, or other detainees; or
 (cc)there is an urgent need for the alien’s presence for a law enforcement purpose, including for a prosecution or securing the alien’s presence to appear as a material witness, or a national security purpose.
 (D)Termination of paroleThe Secretary of Homeland Security shall determine when the purpose of parole of an alien has been served and, upon such determination—
 (i)the alien’s case shall continue to be dealt with in the same manner as that of any other applicant for admission to the United States; and
 (ii)if the alien was previously detained, the alien shall be returned to the custody from which the alien was paroled.
								(E)Limitations on use of advance parole
 (i)Advance parole definedIn this subparagraph, the term advance parole means advance approval for an alien applying for admission to the United States to request at a port of entry in the United States, a pre-inspection station, or a designated field office of the Department of Homeland Security, to be paroled into the United States under subparagraph (A).
 (ii)Approval and revocation of advance paroleThe Secretary of Homeland Security may, in the Secretary’s discretion, grant an application for advance parole. Approval of an application for advance parole shall not constitute a grant of parole under subparagraph (A). A grant of parole into the United States based on an approved application for advance parole shall not be considered a parole for purposes of qualifying for adjustment of status to lawful permanent resident status in the United States under section 245 or 245A.
 (iii)Revocation of advance paroleThe Secretary may, in the Secretary’s discretion, revoke a grant of advance parole to an alien at any time, regardless of whether the alien is inside or outside the United States. Such revocation shall not be subject to administrative appeal or judicial review..
				308.Stop Dangerous Sanctuary Cities Act
 (a)Short titleThis section may be cited as the Stop Dangerous Sanctuary Cities Act. (b)Ensuring that local and Federal law enforcement officers may cooperate to safeguard our communities (1)Authority to cooperate with federal officialsA State, a political subdivision of a State, or an officer, employee, or agent of such State or political subdivision that complies with a detainer issued by the Department under sections 236, 241, or section 287 of the Immigration and Nationality Act (8 U.S.C. 1226, 1231, or 1357)—
 (A)shall be deemed to be acting as an agent of the Department; and (B)with regard to actions taken to comply with the detainer, shall have all authority available to officers and employees of the Department.
 (2)Legal proceedingsIn any legal proceeding brought against a State, a political subdivision of State, or an officer, employee, or agent of such State or political subdivision, which challenges the legality of the seizure or detention of an individual pursuant to a detainer issued by the Department under section 236 or 287 of the Immigration and Nationality Act (8 U.S.C. 1226, 1357)—
 (A)no liability for false arrest or imprisonment shall lie against the State or political subdivision of a State for actions taken in compliance with the detainer, which includes maintaining custody of the alien in accordance with the instructions on the detainer form and notifying the Department prior to the alien’s release from custody; and
 (B)if the actions of the officer, employee, or agent of the State or political subdivision were taken in compliance with the detainer—
 (i)the officer, employee, or agent shall be deemed— (I)to be an employee of the Federal Government and an investigative or law enforcement officer; and
 (II)to have been acting within the scope of his or her employment under section 1346(b) and chapter 171 of title 28, United States Code;
 (ii)section 1346(b) of title 28, United States Code, shall provide the exclusive remedy for the plaintiff; and
 (iii)the United States shall be substituted as defendant in the proceeding. (c)Sanctuary jurisdiction defined (1)In generalExcept as provided under subsection (2), for purposes of this section, the term sanctuary jurisdiction means any State or political subdivision of a State that has in effect a statute, ordinance, policy, or practice that prohibits or restricts any government entity or official from—
 (A)sending, receiving, maintaining, or exchanging with any Federal, State, or local government entity information regarding the citizenship or immigration status (lawful or unlawful) of any individual; or
 (B)complying with a request lawfully made by the Department under section 236 or 287 of the Immigration and Nationality Act (8 U.S.C. 1226, 1357) to comply with a detainer for, or notify about the release of, an individual.
 (2)ExceptionA State or political subdivision of a State shall not be deemed a sanctuary jurisdiction based solely on its having a policy whereby its officials will not share information regarding, or comply with a request made by the Department under section 236 or 287 of the Immigration and Nationality Act (8 U.S.C. 1226, 1357) to comply with a detainer regarding, an individual who comes forward as a victim or a witness to a criminal offense.
						(d)Sanctuary jurisdictions ineligible for certain Federal funds
						(1)Economic development administration grants
 (A)Grants for public works and economic developmentSection 201(b) of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3141(b)) is amended—
 (i)in paragraph (2), by striking and at the end; (ii)in paragraph (3), by striking the period at the end and inserting ; and; and
 (iii)by adding at the end the following:  (4)the area in which the project is to be carried out is not a sanctuary jurisdiction (as defined in subsection (c) of the Stop Dangerous Sanctuary Cities Act)..
 (B)Grants for planning and administrative expensesSection 203(a) of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3143(a)) is amended by adding at the end the following: A sanctuary jurisdiction (as defined in subsection (c) of the Stop Dangerous Sanctuary Cities Act) may not be deemed an eligible recipient under this subsection..
 (C)Supplementary grantsSection 205(a) of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3145(a)) is amended—
 (i)in paragraph (2), by striking and at the end; (ii)in paragraph (3)(B), by striking the period at the end and inserting ; and; and
 (iii)by adding at the end the following:  (4)will be carried out in an area that does not contain a sanctuary jurisdiction (as defined in subsection (c) of the Stop Dangerous Sanctuary Cities Act)..
 (D)Grants for training, research, and technical assistanceSection 207 of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3147) is amended by adding at the end the following:
								
 (c)Ineligibility of sanctuary jurisdictionsGrant funds under this section may not be used to provide assistance to a sanctuary jurisdiction (as defined in subsection (c) of the Stop Dangerous Sanctuary Cities Act)..
							(2)Community development block grants
 (A)DefinitionsSection 102(a) of the Housing and Community Development Act of 1974 (42 U.S.C. 5302(a)) is amended by adding at the end the following:
								
 (25)The term sanctuary jurisdiction has the meaning given that term in subsection (c) of the Stop Dangerous Sanctuary Cities Act.. (B)Eligible grantees (i)In generalSection 104(b) of the Housing and Community Development Act of 1974 (42 U.S.C. 5304(b)) is amended—
 (I)in paragraph (5), by striking and at the end; (II)by redesignating paragraph (6) as paragraph (7); and
 (III)by inserting after paragraph (5) the following:  (6)the grantee is not a sanctuary jurisdiction and will not become a sanctuary jurisdiction during the period for which the grantee receives a grant under this title; and.
 (ii)Protection of individuals against crimeSection 104 of the Housing and Community Development Act of 1974 (42 U.S.C. 5304) is amended by adding at the end the following:
									
										(n)Protection of individuals against crime
 (1)In generalNo funds authorized to be appropriated to carry out this title may be obligated or expended for any State or unit of general local government that is a sanctuary jurisdiction.
											(2)Returned amounts
 (A)StateIf a State is a sanctuary jurisdiction during the period for which it receives amounts under this title, the Secretary—
 (i)shall direct the State to immediately return to the Secretary any such amounts that the State received for that period; and
 (ii)shall reallocate amounts returned under clause (i) for grants under this title to other States that are not sanctuary jurisdictions.
 (B)Unit of general local governmentIf a unit of general local government is a sanctuary jurisdiction during the period for which it receives amounts under this title, any such amounts that the unit of general local government received for that period—
 (i)in the case of a unit of general local government that is not in a nonentitlement area, shall be returned to the Secretary for grants under this title to States and other units of general local government that are not sanctuary jurisdictions; and
 (ii)in the case of a unit of general local government that is in a nonentitlement area, shall be returned to the Governor of the State for grants under this title to other units of general local government in the State that are not sanctuary jurisdictions.
 (C)Reallocation rulesIn reallocating amounts under subparagraphs (A) and (B), the Secretary— (i)shall apply the relevant allocation formula under subsection (b), with all sanctuary jurisdictions excluded; and
 (ii)shall not be subject to the rules for reallocation under subsection (c).. 309.Reinstatement of the Secure Communities Program (a)ReinstatementThe Secretary shall reinstate and operate the Secure Communities program immigration enforcement program administered by U.S. Immigration and Customs Enforcement between 2008 and 2014.
 (b)Authorization of appropriationsThere is authorized to be appropriated $150,000,000 to carry out this section. 310.Prevention and deterrence of fraud in obtaining relief from removal (a)Restriction on waiver of inadmissibility of criminal grounds when qualifying relatives benefitted from fraudSection 212(h) of the Immigration and Nationality Act (8 U.S.C. 1182(h)) is amended—
 (1)in paragraph (1)— (A)in subparagraph (A), by redesignating clauses (i), (ii), and (iii) as subclauses (I), (II), and (III); and
 (B)by redesignating subparagraphs (A), (B), and (C) as clauses (i), (ii), and (iii); (2)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B);
 (3)by striking The Attorney General may, in his discretion and inserting (1) The Secretary of Homeland Security may, in the Secretary’s discretion; and (4)in the undesignated matter following paragraph (1)(B), as redesignated, by striking No waiver and inserting the following:
							
 (2)No waiver shall be available under this subsection if a preponderance of the evidence shows that the spouse, parent, son, or daughter procured, or sought to procure, any immigration status under this title based on fraud or material misrepresentation by the alien seeking the waiver. No waiver.
						(b)Restriction on waiver of inadmissibility of fraud grounds when qualifying relatives benefitted from
 fraudSection 212(i)(1) of the Immigration and Nationality Act (8 U.S.C. 1182(i)(1)) is amended by adding at the end the following: No waiver shall be available under this subsection if a preponderance of the evidence shows that the spouse, parent, son, or daughter procured, or sought to procure, any immigration status under this title based on fraud or material misrepresentation by the alien seeking the waiver..
					(c)Restriction on waiver of deportability of fraud grounds when qualifying relatives benefitted from
 fraudSection 237(a)(1)(H) of the Immigration and Nationality Act (8 U.S.C. 1227(a)(1)(H)) is amended— (1)in clause (i), by redesignating subclauses (I) and (II) as items (aa) and (bb);
 (2)by redesignating clauses (i) and (ii) as subclauses (I) and (II); (3)by inserting (i) before The provisions; and
 (4)by striking A waiver and inserting the following:  (ii)No waiver shall be available under this subparagraph if a preponderance of the evidence shows that the spouse, parent, son, or daughter procured, or sought to procure, any immigration status under this title based on fraud or material misrepresentation by the alien seeking the waiver. A waiver.
 (e)Restriction on cancellation of removal when qualifying relatives benefitted from fraudSection 240A(b)(1) of the Immigration and Nationality Act (8 U.S.C. 1229b(b)(1)) is amended— (1)in paragraph (1), by redesignating subparagraphs (A) through (D) as clauses (i) through (iv), respectively;
 (2)by inserting (A) before The Attorney General; and (3)by adding at the end the following:
							
 (B)No cancellation shall be available under this paragraph if a preponderance of the evidence shows that the spouse, parent, son, or daughter procured, or sought to procure, any immigration status under this title based on fraud or material misrepresentation by the alien seeking the waiver..
 (e)ApplicabilityThe amendments made by this section shall apply to all applications for waivers or cancellation of removal submitted before, on, or after the date of enactment of this Act.
					BProtecting Children and America’s Homeland Act of 2017
 320.Short titleThis subtitle may be cited as the Protecting Children and America's Homeland Act of 2017. 321.Repatriation of unaccompanied alien childrenSection 235(a) of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232(a)) is amended—
 (1)in paragraph (2)— (A)by striking the paragraph heading and inserting Rules for unaccompanied alien children.—;
 (B)in subparagraph (A), in the matter preceding clause (i), by striking who is a national or habitual resident of a country that is contiguous with the United States shall be treated in accordance with subparagraph (B) and inserting shall be treated in accordance with subparagraph (B) of this paragraph or subsection (b), as appropriate; and
 (C)in subparagraph (C)— (i)by striking the subparagraph heading and inserting Agreements with foreign countries.—; and
 (ii)in the matter preceding clause (i), by striking countries contiguous to the United States and inserting Canada, El Salvador, Guatemala, Honduras, Mexico, and any other foreign country that the Secretary determines appropriate;
 (2)by redesignating paragraphs (3), (4), and (5) as paragraphs (4), (5), and (6), respectively; (3)inserting after paragraph (2) the following:
						
 (3)Mandatory expedited removal of criminals and gang membersNotwithstanding any other provision of law, including section 235(a) of the William Wilberforce Trafficking Protection Reauthorization Act of 2008 (8 U.S.C. 1232(a)), the Secretary of Homeland Security shall place an unaccompanied alien child in a proceeding in accordance with section 235 of the Immigration and Nationality Act (8 U.S.C. 1225) if, the Secretary determines or has reason to believe the alien—
 (A)has been convicted of, or found to be a juvenile offender based on, any offense carrying a maximum term of imprisonment of more than 180 days;
 (B)has been convicted of, or found to be a juvenile offender based on, an offense which involved— (i)the use or attempted use of physical force, or threatened use of a deadly weapon;
 (ii)the purchase, sell, offering for sale, exchange, use, owning, possession, or carrying, or of attempting or conspiring to purchase, sell, offer for sale, exchange, use, own, possess, or carry, any weapon, part, or accessory which is a firearm or destructive device (as defined in section 921(a) of title 18, United States Code) in violation of any law;
 (iii)child abuse and neglect (as defined in section 40002(a)(3) of the Violence Against Women Act of 1994 (42 U.S.C. 13925(a)(3));
 (iv)assault resulting in bodily injury (as defined in section 2266 of title 18, United States Code); (v)the violation of a protection order (as defined in section 2266 of title 18, United States Code);
 (vi)driving while intoxicated or driving under the influence (as those terms are defined in section 164 of title 23, United States Code); or
 (vii)any offense under foreign law, except for a purely political offense, which, if the offense had been committed in the United States, would render the alien inadmissible under section 212(a) of the Immigration and Nationality Act (8 U.S.C. 1182(a));
 (C)has been convicted of, or found to be a juvenile offender based on, more than 1 criminal offense (other than minor traffic offenses);
 (D)has been convicted of, or found to be a juvenile offender based on a crime of violence or an offense under Federal, State, or Tribal law, that has, as an element, the use or attempted use of physical force or the threatened use of physical force or a deadly weapon;
 (E)has engaged in, is engaged in, or is likely to engage after entry, in any terrorist activity (as defined in section 212(a)(3)(B)(iii) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(B)(iii)), or intends to participate or has participated in the activities of a foreign terrorist organization (as designated under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189));
 (F)has engaged in, is engaged in, or any time after a prior admission engages in activity described in section 237(a)(4) of the Immigration and Nationality Act (8 U.S.C. 1227(a)(4));
 (G)is or was a member of a criminal gang (as defined in paragraph (53) of section 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(53));
 (H)provided materially false, fictitious, or fraudulent information regarding age or identity to the United States Government with the intent to be inaccurately classified as an unaccompanied alien child; or
 (I)has entered the United States more than 1 time in violation of section 275(a) of the Immigration and Nationality Act (8 U.S.C. 1325(a)), knowing that the entry was unlawful.
 (J)has entered the United States more than 1 time in violation of section 275(a) of the Immigration and Nationality Act (8 U.S.C. 1325(a)), knowing that the entry was unlawful.;
 (4)in paragraph (4), as redesignated— (A)by striking not described in paragraph (2)(A); and
 (B)by inserting who choose not to withdraw their application for admission and return to their country of nationality or country of last habitual residence after port of entry;
 (5)in paragraph (6)(D), as redesignated— (A)by striking the subparagraph heading and inserting Expedited due process and screening for unaccompanied alien children.—;
 (B)in the matter preceding clause (i), by striking , except for an unaccompanied alien child from a contiguous country subject to the exceptions under subsection (a)(2), shall be— and inserting who meets the criteria listed in paragraph (2)(A) and who chooses not to withdraw his or her application for admission and return to the unaccompanied alien child’s country of nationality or country of last habitual residence as permitted under section 235B(c)(5) of the Immigration and Nationality Act (8 U.S.C. 1225b(c)(5))—;
 (C)by striking clause (i) and inserting the following:  (i)shall be placed in a proceeding in accordance with section 235B of the Immigration and Nationality Act (8 U.S.C. 1225b), which shall commence not later than 7 days after the screening of an unaccompanied alien child described in paragraph (5);;
 (D)by redesignating clauses (ii) and (iii) as clauses (iii) and (iv), respectively; (E)by inserting after clause (i) the following:
							
 (ii)may not be placed in the custody of a nongovernmental sponsor or otherwise released from the immediate custody of the United States Government until the child is repatriated unless the child—
 (I)is the subject of an order under section 235B(e)(1) of the Immigration and Nationality Act (8 U.S.C. 1225b(e)(1)); and
 (II)is placed or released in accordance with subsection (c)(2)(C) of this section.; (F)in clause (iii), as redesignated, by inserting is before eligible; and
 (G)in clause (iv), as redesignated, by inserting shall be before provided. 322.Expedited due process and screening for unaccompanied alien children (a)Humane and expedited inspection and screening for unaccompanied alien children (1)In generalChapter 4 of title II of the Immigration and Nationality Act (8 U.S.C. 1221 et seq.) is amended by inserting after section 235A the following:
							
								235B.Humane and expedited inspection and screening for unaccompanied alien children
 (a)Asylum officer definedIn this section, the term asylum officer means an immigration officer who— (1)has had professional training in country conditions, asylum law, and interview techniques comparable to that provided to full-time adjudicators of applications under section 208; and
 (2)is supervised by an officer who— (A)meets the condition described in paragraph (1); and
 (B)has had substantial experience adjudicating applications under section 208. (b)Proceeding (1)In generalNot later than 7 days after the screening of an unaccompanied alien child under section 235(a)(5) of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232(a)(5)), an immigration judge shall—
 (A)conduct and conclude a proceeding to inspect, screen, and determine the status of the unaccompanied alien child who is an applicant for admission to the United States; and
 (B)in the case of an unaccompanied alien child seeking asylum, conduct fact finding to determine whether the unaccompanied alien child meets the definition of an unaccompanied alien child under section 235(g) of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232(g)).
 (2)Time limitNot later than 72 hours after the conclusion of a proceeding with respect to an unaccompanied alien child under this section, the immigration judge who conducted such proceeding shall issue an order pursuant to subsection (e).
										(c)Conduct of proceeding
 (1)Authority of immigration judgeThe immigration judge conducting a proceeding under this section— (A)shall administer oaths, receive evidence, and interrogate, examine, and cross-examine the unaccompanied alien child and any witnesses;
 (B)is authorized to sanction by civil money penalty any action (or inaction) in contempt of the judge’s proper exercise of authority under this Act; and
 (C)shall determine whether the unaccompanied alien child meets any of the criteria set out in subparagraphs (A) through (I) of paragraph (3) of section 235(a) of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232(a)), and if so, order the alien removed under subsection (e)(2) of this section.
 (2)Form of proceedingA proceeding under this section may take place— (A)in person;
 (B)at a location agreed to by the parties, in the absence of the unaccompanied alien child; (C)through video conference; or
 (D)through telephone conference. (3)Presence of alienIf it is impracticable by reason of the mental incompetency of the unaccompanied alien child for the alien to be present at the proceeding, the Attorney General shall prescribe safeguards to protect the rights and privileges of the alien.
 (4)Rights of the alienIn a proceeding under this section— (A)the unaccompanied alien child shall be provided access to counsel in accordance with section 235(c)(5) of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232(c)(5));
 (B)the alien shall be given a reasonable opportunity— (i)to examine the evidence against the alien;
 (ii)to present evidence on the alien’s own behalf; and (iii)to cross-examine witnesses presented by the Government;
 (C)the rights set forth in subparagraph (B) shall not entitle the alien— (i)to examine such national security information as the Government may proffer in opposition to the alien’s admission to the United States; or
 (ii)to an application by the alien for discretionary relief under this Act; and (D)a complete record shall be kept of all testimony and evidence produced at the proceeding.
 (5)Withdrawal of application for admissionAn unaccompanied alien child applying for admission to the United States may, and at any time prior to the issuance of a final order of removal, be permitted to withdraw the application and immediately be returned to the alien’s country of nationality or country of last habitual residence.
 (6)Consequences of failure to appearAn unaccompanied alien child who does not attend a proceeding under this section, shall be ordered removed, except under exceptional circumstances where the alien’s absence is the fault of the Government, a medical emergency, or an act of nature.
										(d)Decision and burden of proof
										(1)Decision
 (A)In generalAt the conclusion of a proceeding under this section, the immigration judge, notwithstanding section 235(b), shall determine whether an unaccompanied alien child is likely to be—
 (i)admissible to the United States; or (ii)eligible for any form of relief from removal under this Act.
 (B)EvidenceThe determination of the immigration judge under subparagraph (A) shall be based only on the evidence produced at the hearing.
											(2)Burden of proof
 (A)In generalIn a proceeding under this section, an unaccompanied alien child who is an applicant for admission has the burden of establishing, by clear and convincing evidence, that the alien—
 (i)is likely to be entitled to be lawfully admitted to the United States or eligible for any form of relief from removal under this Act; or
 (ii)is lawfully present in the United States pursuant to a prior admission. (B)Access to documentsIn meeting the burden of proof under subparagraph (A)(ii), the alien shall be given access to—
 (i)the alien’s visa or other entry document, if any; and (ii)any other records and documents, not considered by the Attorney General to be confidential, pertaining to the alien’s admission or presence in the United States.
												(e)Orders
 (1)Placement in further proceedingsIf an immigration judge determines that the unaccompanied alien child has met the burden of proof under subsection (d)(2), the immigration judge shall—
 (A)order the alien to be placed in further proceedings in accordance with section 240; and (B)order the Secretary of Homeland Security to place the alien on the U.S. Immigration and Customs Enforcement detained docket for purposes of carrying out such proceedings.
 (2)Orders of removalIf an immigration judge determines that the unaccompanied alien child has not met the burden of proof required under subsection (d)(2), the judge shall order the alien removed from the United States without further hearing or review unless the alien claims—
 (A)an intention to apply for asylum under section 208; (B)a fear of persecution; or
 (C)a fear of torture. (3)Claims for asylumIf an unaccompanied alien child described in paragraph (2) claims an intention to apply for asylum under section 208 or a fear of persecution, or fear of torture, the immigration judge shall order the alien referred for an interview by an asylum officer under subsection (f).
										(f)Asylum interviews
 (1)Credible fear of persecution definedIn this subsection, the term credible fear of persecution means, after taking into account the credibility of the statements made by an unaccompanied alien child in support of the alien’s claim and such other facts as are known to the asylum officer, there is a significant possibility that the alien could establish eligibility for asylum under section 208 or for protection from removal based on Article 3 of the Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment.
 (2)Conduct by asylum officerAn asylum officer shall conduct the interviews of an unaccompanied alien child referred under subsection (e)(3).
 (3)Referral of certain aliensIf the asylum officer determines at the time of the interview that an unaccompanied alien child has a credible fear of persecution or torture, the alien shall be held in the custody of the Secretary for Health and Human Services pursuant to section 235(b) of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232(b)) during further consideration of the application for asylum.
										(4)Removal without further review if no credible fear of persecution or torture
 (A)In generalSubject to subparagraph (C), if the asylum officer determines that an unaccompanied alien child does not have a credible fear of persecution or torture, the Secretary shall order the alien removed from the United States without further hearing or review.
 (B)Record of determinationThe asylum officer shall prepare a written record of a determination under subparagraph (A), which shall include—
 (i)a summary of the material facts as stated by the alien; (ii)such additional facts (if any) relied upon by the asylum officer;
 (iii)the asylum officer's analysis of why, in light of such facts, the alien has not established a credible fear of persecution; and
 (iv)a copy of the asylum officer’s interview notes. (C)Review of determination (i)RulemakingThe Attorney General shall establish, by regulation, a process by which an immigration judge will conduct a prompt review, upon the alien’s request, of a determination under subparagraph (A) that the alien does not have a credible fear of persecution.
 (ii)Mandatory componentsThe review described in clause (i)— (I)shall include an opportunity for the alien to be heard and questioned by the immigration judge, either in person or by telephonic or video connection; and
 (II)shall be concluded as expeditiously as possible, to the maximum extent practicable within 24 hours, but in no case later than 7 days after the date of the determination under subparagraph (A).
 (D)Mandatory protective custodyAny alien subject to the procedures under this paragraph shall be held in the custody of the Secretary of Health and Human Services pursuant to section 235(b) of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232(b))—
 (i)pending a final determination of an application for asylum under this subsection; and (ii)after a determination under this subsection that the alien does not have a credible fear of persecution or torture, until the alien is removed.
												(g)Limitation on administrative review
 (1)In generalExcept as provided in subsection (f)(4)(C) and paragraph (2), a removal order entered in accordance with subsection (e)(2) or (f)(4)(A) is not subject to administrative appeal.
 (2)RulemakingThe Attorney General shall establish, by regulation, a process for the prompt review of an order under subsection (e)(2) against an alien who claims under oath, or as permitted under penalty of perjury under section 1746 of title 28, United States Code, after having been warned of the penalties for falsely making such claim under such conditions to have been—
 (A)lawfully admitted for permanent residence; (B)admitted as a refugee under section 207; or
 (C)granted asylum under section 208.. (2)Clerical amendmentThe table of contents in the first section of the Immigration and Nationality Act is amended by inserting after the item relating to section 235A the following:“Sec. 235B. Humane and expedited inspection and screening for unaccompanied alien children.”.
 (b)Judicial review of orders of removalSection 242 of the Immigration and Nationality Act (8 U.S.C. 1252) is amended— (1)in subsection (a)—
 (A)in paragraph (1), by striking section 235(b)(1)) and inserting section 235(b)(1) or an order of removal issued to an unaccompanied alien child after proceedings under section 235B); and
 (B)in paragraph (2)— (i)by inserting or section 235B after section 235(b)(1) each place that term appears; and
 (ii)in subparagraph (A)— (I)in the subparagraph heading, by striking 235(b)(1).— and inserting 235(b)(1) and 235B.—; and
 (II)in clause (iii), by striking section 235(b)(1)(B), and inserting section 235(b)(1)(B) or 235B(f);; and (2)in subsection (e)—
 (A)in the subsection heading, striking 235(b)(1).— and inserting 235(b)(1) or 235B.—; (B)by inserting or section 235B after section 235(b)(1) each place that term appears;
 (C)in subparagraph (2)(C), by inserting or section 235B(g) after section 235(b)(1)(C); and (D)in subparagraph (3)(A), by inserting or section 235B after section 235(b).
 323.Child welfare and law enforcement information sharingSection 235(b) of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232(b)) is amended by adding at the end the following:
					
						(5)Information sharing
 (A)Immigration statusIf the Secretary of Health and Human Services considers placement of an unaccompanied alien child with a potential sponsor, the Secretary of Homeland Security shall provide to the Secretary of Health and Human Services the immigration status of such potential sponsor prior to the placement of the unaccompanied alien child.
 (B)Other informationThe Secretary of Health and Human Services shall provide to the Secretary of Homeland Security and the Attorney General upon request any relevant information related to an unaccompanied alien child who is or has been in the custody of the Secretary of Health and Human Services, including the location of the child and any person to whom custody of the child has been transferred, for any legitimate law enforcement objective, including enforcement of the immigration laws..
 324.Accountability for children and taxpayersSection 235(b) of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232(b)), as amended by section 323, is further amended by inserting at the end the following:
					
 (6)Inspection of facilitiesThe Inspector General of the Department of Health and Human Services shall conduct regular inspections of facilities utilized by the Secretary of Health and Human Services to provide care and custody of unaccompanied alien children who are in the immediate custody of the Secretary to ensure that such facilities are operated in the most efficient manner practicable.
 (7)Facility operations costsThe Secretary of Health and Human Services shall ensure that facilities utilized to provide care and custody of unaccompanied alien children are operated efficiently and at a rate of cost that is not greater than $500 per day for each child housed or detained at such facility, unless the Secretary certifies that compliance with this requirement is temporarily impossible due to emergency circumstances..
				325.Custody of unaccompanied alien children in formal removal proceeding
 (a)Custody of unaccompanied alien childrenSection 235(c) of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232(c)) is amended—
 (1)in paragraph (2), by adding at the end the following:  (C)Children in formal removal proceedings (i)Limitation on placementNotwithstanding any settlement or consent decree previously issued before date of enactment of the Building America’s Trust Act and section 236.3 of title 8, Code of Federal Regulations, or similar successor regulation, an unaccompanied alien child who has been placed in a proceeding under section 240 of the Immigration and Nationality Act (8 U.S.C. 1229a) may not be placed in the custody of a nongovernmental sponsor or otherwise released from the immediate custody of the United States Government unless—
 (I)the nongovernmental sponsor is a biological or adoptive parent or legal guardian of the alien child;
 (II)the parent or legal guardian is legally present in the United States at the time of the placement; (III)the parent or legal guardian has undergone a mandatory biometric criminal history check;
 (IV)if the nongovernmental sponsor is the biological parent, the parent’s relationship to the alien child has been verified through DNA testing conducted by the Secretary of Health and Human Services;
 (V)if the nongovernmental sponsor is the adoptive parent, the parent’s relationship to the alien child has been verified with the judicial court that issued the final legal adoption decree by the Secretary of Health and Human Services; and
 (VI)the Secretary of Health and Human Services has determined that the alien child is not a danger to self, danger to the community, or risk of flight.
 (ii)ExceptionsIf the Secretary of Health and Human Services determines that an unaccompanied alien child is a victim of severe forms of trafficking in persons (as defined in section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102)), a special needs child with a disability (as defined in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102)), a child who has been a victim of physical or sexual abuse under circumstances that indicate that the child’s health or welfare has been significantly harmed or threatened, or a child with mental health needs that require ongoing assistance from a social welfare agency, the alien child may be placed with a grandparent or adult sibling if the grandparent or adult sibling meets the requirements set out in subclauses (II), (III), and (IV) of clause (i).
									(iii)Monitoring
 (I)In generalIn the case of an alien child who is 17 years of age or younger and is placed with a nongovernmental sponsor under subparagraph (2)(C), such nongovernmental sponsor shall—
 (aa)enroll in the alternative to detention program of U.S. Immigration and Customs Enforcement; and (bb)continuously wear an electronic monitoring device while the alien child is in removal proceedings.
 (II)Penalty for monitor tamperingIf an electronic monitoring device required by subclause (I) is tampered with, the sponsor of the alien child shall be subject to a civil penalty of $150 for each day the monitor is not functioning due to the tampering, up to a maximum of $3,000.
 (iv)Effect of violation of conditionsThe Secretary of Health and Human Services shall remove an unaccompanied alien child from a sponsor if the sponsor violates the terms of the agreement specifying the conditions under which the alien was placed with the sponsor.
									(v)Failure to appear
 (I)Civil penaltyIf an unaccompanied alien child is placed with a sponsor and fails to appear in a mandatory court appearance, the sponsor shall be subject to a civil penalty of $250 for each day until the alien appears in court, up to a maximum of $5,000.
 (II)Burden of proofThe sponsor is not subject to the penalty imposed under subclause (I) if the sponsor— (aa)appears in person and proves to the immigration court that the failure to appear by the unaccompanied alien child was not the fault of the sponsor; and
 (bb)supplies the immigration court with documentary evidence that supports the assertion described in item (aa).
 (vi)Prohibition on placement with sex offenders and human traffickersThe Secretary of Health and Human Services may not place an unaccompanied alien child under this subparagraph in the custody of an individual who has been convicted of, or the Secretary has reason to believe was otherwise involved in the commission of—
 (I)a sex offense (as defined in section 111 of the Sex Offender Registration and Notification Act (42 U.S.C. 16911));
 (II)a crime involving severe forms of trafficking in persons (as defined in section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102)); or
 (III)an offense under Federal, State, or Tribal law, that has, as an element, the use or attempted use of physical force or the threatened use of physical force or a deadly weapon.
 (vii)Requirements of criminal background checkA biometric criminal history check required by clause (i)(III) shall be conducted using a set of fingerprints or other biometric identifier through—
 (I)the Federal Bureau of Investigation; (II)criminal history repositories of all States that the individual lists as current or former residences; and
 (III)any other State or Federal database or repository that the Secretary of Health and Human Services determines is appropriate..
 (b)Home studies and follow-up services for unaccompanied alien childrenSection 235(c) of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232(c)) is amended in paragraph (3) by—
 (1)redesignating subparagraph (C) as (D); and (2)by amending subparagraph (B) to read as follows:
							
								(B)Home studies
 (i)In generalBefore placing the child with an individual, the Secretary of Health and Human Services shall first determine whether a home study is necessary.
 (ii)Required home studiesA home study shall be conducted for a child— (I)who is a victim of a severe form of trafficking in persons, a special needs child with a disability (as defined in section 12102 of title 42);
 (II)who has been a victim of physical or sexual abuse under circumstances that indicate that the child’s health or welfare has been significantly harmed or threatened; or
 (III)whose proposed sponsor clearly presents a risk of abuse, maltreatment, exploitation, or trafficking to the child based on all available objective evidence.
										(C)Follow-up services and additional home studies
 (i)Pendency of removal proceedingsEvery six months, the Secretary of Health and Human Services shall conduct follow-up services for children for whom a home study was conducted and who were placed with a nongovernmental sponsor until initial removal proceedings have been completed and the immigration judge has issued an order of removal, granted voluntary departure under section 240B, or granted the alien relief from removal.
 (ii)Children with mental health or other needsEvery six months, for up to two years from the date of placement with a nongovernmental sponsor, he Secretary of Health and Human Services shall conduct follow-up services for children with mental health needs or other needs that could benefit from ongoing assistance from a social welfare agency.
 (iii)Children at riskEvery six months, for up to two years from the date of placement with a nongovernmental sponsor, the Secretary of Health and Human Services shall conduct home studies and follow-up services, including partnering with local community programs that focus on early am and after-school programs for at risk children who need a secure environment to engage in studying, training, and skills-building programs and who are at risk for recruitment by criminal gangs or other transnational criminal organizations in the United States..
 (c)Clarification of special immigrant juvenile definitionSection 101(a)(27)(J) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(27)(J)) is amended—
 (1)by amending subparagraph (i) to read as follows:  (i)who, before reaching 18 years of age, was declared dependent on a juvenile court located in the United States or whom such a court has legally committed to, or placed under the custody of, an agency or department of a State, or an individual or entity appointed by a State or juvenile court located in the United States, and whose reunification with either parent of the immigrant is not viable due to abuse, neglect, abandonment, or a similar basis found under State law;;
 (2)in subparagraph (ii), by striking and at the end; (3)in subparagraph (iii)(II), by inserting and at the end; and
 (4)by adding at the end the following:  (iv)in whose case the Secretary of Homeland Security has made the determination that the alien is an unaccompanied alien child (as defined in section 462(g) of the Homeland Security Act of 2002 (6 U.S.C. 279(g)))..
						326.Fraud in connection with the transfer of custody of unaccompanied alien children
 (a)In generalChapter 47 of title 18, United States Code, is amended by adding at the end the following:  1041.Fraud in connection with the transfer of custody of unaccompanied alien children (a)In generalIt shall be unlawful for a person to obtain custody of an unaccompanied alien child (as defined in section 462(g) of the Homeland Security Act of 2002 (6 U.S.C. 279(g)))—
 (1)by making any materially false, fictitious, or fraudulent statement or representation; or (2)by making or using any false writing or document knowing the same to contain any materially false, fictitious, or fraudulent statement or entry.
									(b)Penalties
 (1)In generalAny person who violates, or attempts or conspires to violate, this section shall be fined under this title and imprisoned for not less than 1 year.
 (2)Enhanced penalty for traffickingIf the primary purpose of the violation, attempted violation, or conspiracy to violate this section was to subject the child to sexually explicit activity or any other form of exploitation, the offender shall be fined under this title and imprisoned for not less than 15 years..
 (b)Table of sections amendmentThe table of sections for chapter 47 of title 18, United States Code, is amended by inserting after the item relating to section 1040 the following:
						Sec. 1041. Fraud in connection with the transfer of custody of unaccompanied alien children..
					327.Notification of States and foreign governments, reporting, and monitoring
 (a)NotificationSection 235 of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232) is amended by adding at the end the following:
						
							(j)Notification to States
 (1)Prior to placementThe Secretary of Homeland Security or the Secretary of Health and Human Services shall notify the Governor of a State not later than 48 hours prior to the placement of an unaccompanied alien child from in custody of such Secretary in the care of a facility or sponsor in such State.
 (2)Initial reportsNot later than 60 days after the date of the enactment of the Protecting Children and America's Homeland Act of 2017, the Secretary of Health and Human Services shall submit a report to the Governor of each State in which an unaccompanied alien child was discharged to a sponsor or placed in a facility while remaining in the legal custody of the Secretary during the period beginning October 1, 2013 and ending on the date of the enactment of the Protecting Children and America's Homeland Act of 2017.
 (3)Monthly reportsThe Secretary of Health and Human Services shall submit a monthly report to the Governor of each State in which, during the reporting period, unaccompanied alien children were discharged to a sponsor or placed in a facility while remaining in the legal custody of the Secretary of Health and Human Services.
 (4)ContentsEach report required to be submitted to the Governor of a State under paragraph (2) or (3) shall identify the number of unaccompanied alien children placed in the State during the reporting period, disaggregated by—
 (A)the locality in which the aliens were placed; and (B)the age of such aliens.
 (k)Notification of foreign countryThe Secretary of Homeland Security shall provide information regarding each unaccompanied alien child to the government of the country of which the child is a national to assist such government with the identification and reunification of such child with their parent or other qualifying relative.
 (l)Monitoring requirementThe Secretary of Health and Human Services shall— (1)require all sponsors to agree—
 (A)to receive approval from the Secretary of Health and Human Services prior to changing the location in which the sponsor is housing an unaccompanied alien child placed in the sponsor’s custody; and
 (B)to provide a current address for the child and the reason for the change of address; (2)provide regular and frequent monitoring of the physical and emotional well-being of each unaccompanied alien child who has been discharged to a sponsor or remained in the legal custody of the Secretary until the child's immigration case is resolved; and
 (3)not later than 60 days after the date of the enactment of this Act, provide to Congress a plan for implementing the requirements under paragraphs (1) and (2)..
					328.Emergency immigration judge resources
 (a)DesignationNot later than 14 days after the date of the enactment of this Act, the Attorney General shall designate up to 100 immigration judges, including through the hiring of retired immigration judges, magistrate judges, or administrative law judges, or the reassignment of current immigration judges, that are dedicated—
 (1)to conducting humane and expedited inspection and screening for unaccompanied alien children under section 235B of the Immigration and Nationality Act, as added by section 322; or
 (2)to reducing existing backlogs in immigration court proceedings initiated under section 239 of the Immigration and Nationality Act (8 U.S.C. 1229).
 (b)RequirementThe Attorney General shall ensure that sufficient immigration judge resources are dedicated to the purpose described in subsection (a)(1) to comply with the requirement under section 235B(b)(1) of the Immigration and Nationality Act, as added by section 322.
 (c)Authorization of appropriationsThere is authorized to be appropriated $10,000,000 for each of the fiscal years 2018 through 2022 to implement this section.
					329.Reports to Congress
 (a)Reports on care of unaccompanied alien childrenNot later than September 30, 2019, the Secretary of Health and Human Services shall submit to Congress and make publically available a report that includes—
 (1)a detailed summary of the contracts in effect to care for and house unaccompanied alien children, including the names and locations of contractors and the facilities being used;
 (2)the cost per day to care for and house an unaccompanied alien child, including an explanation of such cost;
 (3)the number of unaccompanied alien children who have been released to a sponsor, if any; (4)a list of the States to which unaccompanied alien children have been released from the custody of the Secretary of Health and Human Services to the care of a sponsor or placement in a facility;
 (5)the number of unaccompanied alien children who have been released to a sponsor who is not lawfully present in the United States, including the country of nationality or last habitual residence and age of such children;
 (6)a determination of whether more than 1 unaccompanied alien child has been released to the same sponsor, including the number of children who were released to such sponsor;
 (7)an assessment of the extent to which the Secretary of Health and Human Services is monitoring the release of unaccompanied alien children, including home studies done and electronic monitoring devices used;
 (8)an assessment of the extent to which the Secretary of Health and Human Services is making efforts— (A)to educate unaccompanied alien children about their legal rights; and
 (B)to provide unaccompanied alien children with access to pro bono counsel; and (9)the extent of the public health issues of unaccompanied alien children, including contagious diseases, the benefits or medical services provided, and the outreach to States and localities about public health issues, that could affect the public.
 (b)Reports on repatriation agreementsNot later than September 30, 2018, the Secretary of State shall submit to Congress and make publically available a report that—
 (1)describes— (A)any repatriation agreement for unaccompanied alien children in effect and a copy of such agreement; and
 (B)any such repatriation agreement that is being considered or negotiated; and (2)describes the funding provided to the 20 countries that have the highest number of nationals entering the United States as unaccompanied alien children, including amounts provided—
 (A)to deter the nationals of each country from illegally entering the United States; and (B)to care for or reintegrate repatriated unaccompanied alien children in the country of nationality or last habitual residence.
 (c)Reports on returns to country of nationalityNot later than September 30, 2019, the Secretary of Homeland Security shall submit to Congress and make publicly available a report that describes—
 (1)the number of unaccompanied alien children who have voluntarily returned to their country of nationality or habitual residence, disaggregated by—
 (A)country of nationality or habitual residence; and (B)age of the unaccompanied alien children;
 (2)the number of unaccompanied alien children who have been returned to their country of nationality or habitual residence, including assessment of the length of time such children were present in the United States;
 (3)the number of unaccompanied alien children who have not been returned to their country of nationality or habitual residence pending travel documents or other requirements from such country, including how long they have been waiting to return; and
 (4)the number of unaccompanied alien children who were granted relief in the United States, whether through asylum, any other immigration benefit or status, or deferred action.
 (d)Reports on immigration proceedingsNot later than September 30, 2019, and once every 3 months thereafter, the Secretary of Homeland Security, in coordination with the Director of the Executive Office for Immigration Review, shall submit to Congress and make publically available a report that describes—
 (1)the number of unaccompanied alien children who, after proceedings under section 235(b) of the Immigration and Nationality Act, as added by section 312, were returned to their country of nationality or habitual residence, disaggregated by—
 (A)country of nationality or residence; and (B)age and gender of such aliens;
 (2)the number of unaccompanied alien children who, after proceedings under such section 235B, prove a claim of admissibility and are placed in proceedings under section 240 of the Immigration and Nationality Act (8 U.S.C. 1229a);
 (3)the number of unaccompanied alien children who fail to appear at a removal hearing that such alien was required to attend;
 (4)the number of sponsors who were levied a penalty, including the amount and whether the penalty was collected, for the failure of an unaccompanied alien child to appear at a removal hearing; and
 (5)the number of aliens that are classified as unaccompanied alien children, the ages and countries of nationality of such children, and the orders issued by the immigration judge at the conclusion of proceedings under such section 235B for such children.
						IVPenalties for smuggling, drug trafficking, human trafficking, terrorism, and illegal entry and
			 reentry; bars to readmission of removed aliens
			401.Dangerous human smuggling, human trafficking, and human rights violations
 (a)Criminal penalties for Human Smuggling and TraffickingSection 274(a) of the Immigration and Nationality Act (8 U.S.C. 1324(a)) is amended— (1)in paragraph (1)(B)—
 (A)by redesignating clauses (iii) and (iv) as clauses (vi) and (vii), respectively; (B)in clause (vi), as redesignated, by inserting for not less than 10 years and before not more than 20 years,; and
 (C)by inserting after clause (ii) the following:  (iii)in the case of a violation of subparagraph (A)(i), (ii), (iii), (iv), or (v) that is the third or subsequent violation committed by such person under this section, shall be fined under title 18, imprisoned for not less than 5 years and not more than 25 years, or both;
 (iv)in the case of a violation of subparagraph (A)(i), (ii), (iii), (iv), or (v) that recklessly, knowingly, or intentionally results in a victim being involuntarily forced into labor or prostitution, shall be fined under title 18, imprisoned for not less than 5 years and not more than 25 years, or both;
 (v)in the case of a violation of subparagraph (A)(i),(ii),(iii),(iv),or (v) during and in relation to which any person is subjected to an involuntary sexual act (as defined in section 2246(2) of title 18), be fined under title 18, imprisoned for not less than 5 years and not more than 25 years, or both;and 
 (2)by adding at the end the following:  (5)Any person who, knowing that a person is an alien in unlawful transit from one country to another or on the high seas, transports, moves, harbors, conceals, or shields from detection such alien outside of the United States when the alien is seeking to enter the United States without official permission or legal authority, shall for, each alien in respect to whom a violation of this paragraph occurs, be fined under title 18, United States Code, imprisoned not more than 10 years, or both..
 (b)Seizure and forfeitureSection 274(b)(1) of the Immigration and Nationality Act (8 U.S.C. 1324(b)(1)) is amended to read as follows:
					
 (1)In generalAny property, real or personal, involved in or used to facilitate the commission of a violation or attempted violation of subsection (a), the gross proceeds of such violation or attempted violation, and any property traceable to such property or proceeds, shall be seized and subject to forfeiture..
				(c)Statute of limitations for fraud offenses involving certain human rights violations or war crimes
 (1)In generalChapter 213 of title 18, United States Code, is amended by adding at the end the following:  3302.Fraud in connection with certain human rights violations or war crimes (a)In generalUnless the indictment is found or the information is instituted within 10 years after the commission of the offense, no person shall be prosecuted, tried, or punished for a violation of any provision of section 1001, 1015, 1546, or 1621, or for attempt or conspiracy to violate any of such provisions, when the violation, attempt, or conspiracy concerns the alleged offender’s—
 (1)participation, at any time, at any place, and irrespective of the nationality of the alleged offender or any victim, in a human rights violation or war crime; or
 (2)membership in, service in, or authority over, a military, paramilitary, or police organization that participated in such conduct during any part of any period in which the alleged offender was a member of, served in, or had authority over, the organization.
 (b)DefinitionsFor purposes of this section— (1)the term extrajudicial killing under color of foreign law means conduct specified in section 212(a)(3)(E)(iii) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(E)(iii));
 (2)the term female genital mutilation means conduct described in section 116; (3)the term genocide means conduct described in section 1091(a);
 (4)the term human rights violation or war crime means genocide, incitement to genocide, war crimes, torture, female genital mutilation, extrajudicial killing under color of foreign law, persecution, particularly severe violations of religious freedom by a foreign government official, or the use or recruitment of child soldiers;
 (5)the term incitement to genocide means conduct described in section 1091(c); (6)the term particularly severe violations of religious freedom has the meaning given such term in section 3(13) of the International Religious Freedom Act of 1998 (22 U.S.C. 6402(13));
 (7)the term persecution means conduct described in section 208(b)(2)(A)(i) of the Immigration and Nationality Act (8 U.S.C. 1158(b)(2)(A)(i));
 (8)the term torture means conduct described in paragraph (1) or (2) of section 2340; (9)the term use or recruitment of child soldiers means conduct described in section 2442(a); and
 (10)the term war crimes means conduct described in section 2441.. (2)Clerical amendmentThe table of sections at the beginning of chapter 213 of title 18, United States Code, is amended by adding at the end the following:
						3302. Fraud in connection with certain human rights violations or war crimes..
 (3)ApplicationThe amendments made by this section shall apply to any offense committed on or after the date of the enactment of this Act.
					402.Putting the Brakes on Human Smuggling Act
 (a)Short titleThis section may be cited as the Putting the Brakes on Human Smuggling Act. (b)First violationSection 31310(b)(1) of title 49, United States Code, is amended—
 (1)in subparagraph (D), by striking the or at the end; (2)in subparagraph (E), by striking the period at the end and inserting a semicolon; and
 (3)by adding at the end the following:  (F)using a commercial motor vehicle in willfully aiding or abetting an alien’s illegal entry into the United States by transporting, guiding, directing, or attempting to assist the alien with the alien’s entry in violation of section 275 of the Immigration and Nationality Act (8 U.S.C. 1325), regardless of whether the alien is ultimately fined or imprisoned for an act in violation of such section; or
 (G)using a commercial motor vehicle in willfully aiding or abetting the transport of controlled substances, monetary instruments, bulk cash, or weapons by any individual departing the United States..
 (c)Second or multiple violationsSection 31310(c)(1) of title 49, United States Code, is amended— (1)in subparagraph (E), by striking the or at the end;
 (2)by redesignating subparagraph (F) as subparagraph (H); (3)in subparagraph (H), as redesignated, by striking (E) and inserting (F); and
 (4)by inserting after subparagraph (E) the following:  (F)using a commercial motor vehicle on more than one occasion in willfully aiding or abetting an alien's illegal entry into the United States by transporting, guiding, directing and attempting to assist the alien with the alien’s entry in violation of section 275 of the Immigration and Nationality Act (8 U.S.C. 1325), regardless of whether the alien is ultimately fined or imprisoned for an act in violation of such section;
 (G)using a commercial motor vehicle in willfully aiding or abetting the transport of controlled substances, monetary instruments, bulk cash, or weapons by any individual departing the United States; or.
 (d)Lifetime disqualificationSection 31310(d) of title 49, United States Code, is amended to read as follows:  (d)Lifetime disqualificationThe Secretary shall disqualify from operating a commercial motor vehicle for life an individual who uses a commercial motor vehicle—
 (1)in committing a felony involving manufacturing, distributing, or dispensing a controlled substance, or possession with intent to manufacture, distribute, or dispense a controlled substance;
 (2)in committing an act for which the individual is convicted under— (A)section 274 of the Immigration and Nationality Act (8 U.S.C. 1324); or
 (B)section 277 of such Act (8 U.S.C. 1327); or (3)in willfully aiding or abetting the transport of controlled substances, monetary instruments, bulk cash, and weapons by any individual departing the United States..
				(e)Reporting requirements
 (1)Commercial driver’s license information systemSection 31309(b)(1) of title 49, United States Code, is amended— (A)in subparagraph (E), by striking and at the end;
 (B)in subparagraph (F), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
							
 (G)whether the operator was disqualified, either temporarily or for life, from operating a commercial motor vehicle under section 31310, including under subsection (b)(1)(F), (c)(1)(F), or (d) of such section..
 (2)Notification by the stateSection 31311(a)(8) of title 49, United States Code, is amended by inserting including such a disqualification, revocation, suspension, or cancellation made pursuant to a disqualification under subsection (b)(1)(F), (c)(1)(F), or (d) of section 31310, after 60 days,.
					403.Drug trafficking and crimes of violence committed by illegal aliens
 (a)In generalTitle 18, United States Code, is amended by inserting after chapter 27 the following:  28Drug trafficking and crimes of violence committed by illegal aliens581. Enhanced penalties for drug trafficking and crimes committed by illegal aliens. 581.Enhanced penalties for drug trafficking and crimes committed by illegal aliens (a)OffenseAny alien unlawfully present in the United States, who commits, conspires to commit, or attempts to commit a an offense under Federal, State, or Tribal law, that has, as an element, the use or attempted use of physical force or the threatened use of physical force or a deadly weapon or a drug trafficking crime (as defined in section 924) shall be fined under this title imprisoned for not less than 5 years, or both.
 (b)Enhanced penalties for aliens ordered removedAny alien unlawfully present in the United States who violates subsection (a) and was ordered removed under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) on the grounds of having committed a crime before the violation of subsection (a), shall be fined under this title, imprisoned for not less than 15 years, or both.
 (c)Requirement for consecutive sentencesAny term of imprisonment imposed under this section shall be consecutive to any term imposed for any other offense..
 (b)Clerical amendmentThe table of chapters at the beginning of part I of title 18, United States Code, is amended by inserting after the item relating to chapter 27 the following:
					28. Drug trafficking and crimes of violence committed by illegal aliens581.
				404.Establishing inadmissibility and deportability
 (a)Inadmissible AliensSection 212(a)(2)(A) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(2)(A)) is amended by adding at the end the following:
					
 (iii)Consideration of other evidenceIf the conviction records do not conclusively establish whether a crime constitutes a crime involving moral turpitude, the Secretary of Homeland Security may consider other evidence related to the conviction, including but not limited to charging documents, plea agreements, plea colloquies, jury instructions, police reports, that clearly establishes that the conduct for which the alien was engaged constitutes a crime involving moral turpitude..
				(b)Deportable aliens
 (1)General crimesSection 237(a)(2)(A) of such Act (8 U.S.C. 1227(a)(2)(A)) is amended— (A)by redesignating clause (vi) as clause (vii) and inserting after clause (iv) the following:
							
 (v)Crimes involving moral turpitudeIf the conviction records do not conclusively establish whether a crime constitutes a crime involving moral turpitude, the Secretary of Homeland Security may consider other evidence related to the conviction, including but not limited to charging documents, plea agreements, plea colloquies, jury instructions, police reports, that clearly establishes that the conduct for which the alien was engaged constitutes a crime involving moral turpitude..
 (2)Domestic violenceSection 237(a)(2)(E) of such Act (8 U.S.C. 1227(a)(2)(E)) is amended by adding at the end the following:
						
 (iii)Crime of violenceIf the conviction records do not conclusively establish whether a crime of domestic violence constitutes a crime of violence or an offense under Federal, State, or Tribal law, that has, as an element, the use or attempted use of physical force or the threatened use of physical force or a deadly weapon, the Secretary of Homeland Security may consider other evidence related to the conviction, including but not limited to charging documents, plea agreements, plea colloquies, jury instructions, police reports, that clearly establishes that the conduct for which the alien was engaged constitutes a crime of violence or an offense under Federal, State, or Tribal law, that has, as an element, the use or attempted use of physical force or the threatened use of physical force or a deadly weapon..
 (c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act and shall apply to acts that occur before, on, or after the date of the enactment of this Act.
				405.Penalties for illegal entry; enhanced penalties for entering with intent to aid, abet, or commit
			 terrorism
 (a)In generalSection 275 of the Immigration and Nationality Act (8 U.S.C. 1325) is amended by striking the section heading and subsections (a) and (b) and inserting the following:
					
						275.Illegal entry
							(a)In general
 (1)Bars to immigration relief and benefitsAny alien who— (A)enters or crosses, or attempts to enter or cross, the border into the United States at any time or place other than as designated by immigration officers;
 (B)eludes, at any time or place, examination or inspection by an authorized immigration, customs, or agriculture officer (including failing to stop at the command of such officer); or
 (C)enters or crosses the border to the United States and, upon examination or inspection, makes a false or misleading representation or conceals a material fact, including such representation or willful concealment in the context of arrival, reporting, entry, or clearance, requirements of the customs laws, immigration laws, agriculture laws, or shipping laws,
									shall be ineligible for all immigration benefits or relief available under the Act and any other
			 immigration laws, other than a request for asylum, withholding of removal
			 under section 241(b)(3), or relief from removal based on a claim under the
			 Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment
 or Punishment, done at New York, December 10, 1984.(2)Criminal offensesAn alien shall be subject to the penalties set forth in paragraph (3) if the alien— (A)enters or crosses, or attempts to enter or cross, the border into the United States at any time or place other than as designated by immigration officers;
 (B)eludes, at any time or place, examination or inspection by an authorized immigration, customs, or agriculture officer (including failing to stop at the command of such officer); or
 (C)enters or crosses the border to the United States and, upon examination or inspection, makes a false or misleading representation or conceals a material fact, including such representation or concealment in the context of arrival, reporting, entry, or clearance, requirements of the customs laws, immigration laws, agriculture laws, or shipping laws.
 (3)Criminal penaltiesAny alien who violates any provision under paragraph (1)— (A)shall, for the first violation, be fined under title 18, United States Code, imprisoned not more than 6 months, or both;
 (B)shall, for a second or subsequent violation, or following an order of voluntary departure, be fined under such title, imprisoned not more than 2 years, or both;
 (C)if the violation occurred after the alien had been convicted of 3 or more misdemeanors at least 1 of which involves controlled substances, abuse of a minor, trafficking or smuggling, or any offense that could result in serious bodily harm or injury to another person, a significant misdemeanor, or a felony, shall be fined under such title, imprisoned not more than 10 years, or both;
 (D)if the violation occurred after the alien had been convicted of a felony for which the alien received a term of imprisonment of not less than 30 months, shall be fined under such title, imprisoned not more than 15 years, or both; and
 (E)if the violation occurred after the alien had been convicted of a felony for which the alien received a term of imprisonment of not less than 60 months, such alien shall be fined under such title, imprisoned not more than 20 years, or both.
 (4)Prior convictionsThe prior convictions described in subparagraphs (C) through (E) of paragraph (3) are elements of the offenses described in that paragraph and the penalties in such subparagraphs shall apply only in cases in which the conviction or convictions that form the basis for the additional penalty are—
 (A)alleged in the indictment or information; and (B)proven beyond a reasonable doubt at trial; or
 (C)admitted by the defendant. (5)Duration of offensesAn offense under this subsection continues until the alien is discovered within the United States by an immigration, customs, or agriculture officer.
 (6)AttemptWhoever attempts to commit any offense under this section shall be punished in the same manner as for a completion of such offense.
								(b)Improper time or place; civil penalties
 (1)In generalAny alien who is apprehended while entering, attempting to enter, or crossing or attempting to cross the border to the United States at a time or place other than as designated by immigration officers shall be subject to a civil penalty, in addition to any criminal or other civil penalties that may be imposed under any other provision of law, in an amount equal to—
 (A)not less than $50 or more than $250 for each such entry, crossing, attempted entry, or attempted crossing; or
 (B)twice the amount specified in paragraph (1) if the alien had previously been subject to a civil penalty under this subsection.
 (2)Civil penaltiesCivil penalties under paragraph (1) are in addition to, and not in lieu of, any criminal or other civil penalties that may be imposed.
								.
 (b)Enhanced penaltiesSection 275 of the Immigration and Nationality Act, as amended by subsection (a), is further amended by adding at the end the following:
					
 (e)Enhanced penalty for terrorist aliensAny alien who commits an offense described in subsection (a) for the purpose of engaging in, or with the intent to engage in, any Federal crime of terrorism (as defined in section 2332b(g) of title 18, United States Code) shall be imprisoned for not less than 10 years and not more than 30 years..
 (c)Clerical amendmentThe table of contents in the first section of the Immigration and Nationality Act is amended by striking the item relating to section 275 and inserting the following:
					Sec. 275. Illegal entry..
				(d)Application
 (1)Prior convictionsParagraph (4) of section 275(a) of the Immigration and Nationality Act, as amended by subsection (a), shall apply only to violations of paragraph (2) of such section 275(a) committed on or after the date of enactment of this Act.
 (2)Bars to immigration relief and benefitsSection 275(a)(1) of such Act, as amended by subsection (a), shall take effect on the date of enactment and apply to any alien who, on or after the date of enactment—
 (A)enters or crosses, or attempts to enter or cross, the border into the United States at any time or place other than as designated by immigration officers;
 (B)eludes, at any time or place, examination or inspection by an authorized immigration, customs, or agriculture officer (including failing to stop at the command of such officer); or
 (C)enters or crosses the border to the United States and, upon examination or inspection, makes a false or misleading representation or conceals a material fact, including such representation or concealment in the context of arrival, reporting, entry, or clearance, requirements of the customs laws, immigration laws, agriculture laws, or shipping laws.
						406.Penalties for reentry of removed aliens
 (a)Short titlesThis section may be cited as the Stop Illegal Reentry Act or Kate’s Law. (b)Increased penalties for reentry of removed alien (1)In generalSection 276 of the Immigration and Nationality Act (8 U.S.C. 1326) is amended to read as follows:
						
							276.Reentry of removed alien
								(a)In general
 (1)Bars to immigration relief and benefitsAny alien who— (A)has been denied admission, excluded, deported, or removed or has departed the United States while an order of exclusion, deportation, or removal is outstanding; and thereafter
 (B)enters, attempts to enter, crosses the border to, attempts to cross the border to, or is at any time found in, the United States, unless—
 (i)the alien is seeking admission more than 10 years after the date of the alien’s last departure from the United States if, prior to the alien’s reembarkation at a place outside the United States or the alien’s application for admission from a foreign contiguous territory, the Secretary of Homeland Security has expressly consented to such alien’s reapplying for admission; or
 (ii)with respect to an alien previously denied admission and removed, such alien establishes that the alien was not required to obtain such advance consent under this Act or any prior Act,
											shall be ineligible for all immigration benefits or relief available under the Act and any other
			 immigration laws, other than relief from removal based on a claim under
			 the Convention Against Torture and Other Cruel, Inhuman or Degrading
 Treatment or Punishment, done at New York, December 10, 1984.(2)Criminal offensesAny alien who— (A)has been denied admission, deported, or removed or has departed the United States while an order of deportation, or removal is outstanding; and
 (B)after such denial, removal or departure, enters, attempts to enter, crosses the border to, attempts to cross the border to, or is at any time found in, the United States, unless—
 (i)the alien is seeking admission more than 10 years after the date of the alien’s last departure from the United States if, prior to the alien’s reembarkation at a place outside the United States or the alien’s application for admission from a foreign contiguous territory, the Secretary of Homeland Security has expressly consented to such alien’s reapplying for admission; or
 (ii)with respect to an alien previously denied admission and removed, such alien establishes that the alien was not required to obtain such advance consent under this Act or any prior Act,
 shall be fined under title 18, United States Code, or imprisoned not more than 5 years, or both. (b)Criminal penalties for reentry of certain removed aliens (1)Reentry after removalNotwithstanding the penalty under subsection (a)(2), and except as provided in subsection (c), an alien described in subsection (a)—
 (A)who has been excluded from the United States pursuant to section 235(c) because the alien was excludable under section 212(a)(3)(B) or who has been removed from the United States pursuant to the provisions of title V, and who thereafter, without the permission of the Secretary of Homeland Security, enters the United States, or attempts to do so, shall be fined under title 18, United States Code, and imprisoned for a period of 15 years, which sentence shall not run concurrently with any other sentence;
 (B)who was removed from the United States pursuant to section 241(a)(4) and thereafter, without the permission of the Secretary of Homeland Security, enters, attempts to enter, or is at any time found in, the United States (unless the Secretary of Homeland Security has expressly consented to such alien’s reentry) shall be fined under title 18, United States Code, imprisoned for not more than 15 years, or both; and
 (C)who has been denied admission, excluded, deported, or removed 2 or more times for any reason and thereafter enters, attempts to enter, crosses the border, attempts to cross the border, or is at any time found in the United States, shall be fined under title 18, United States Code, imprisoned not more than 15 years, or both.
 (2)Reentry of criminal aliens after removalNotwithstanding the penalty under subsection (a), an alien described in subsection (a)—
 (A)who was convicted, before the alien was subject to removal or departure, of a significant misdemeanor shall be fined under title 18, United States Code, imprisoned not more than 10 years, or both;
 (B)who was convicted, before the alien was subject to removal or departure, of 2 or more misdemeanors involving drugs, crimes against the person, or both, shall be fined under title 18, United States Code, imprisoned not more than 10 years, or both;
 (C)who was convicted, before the alien was subject to removal or departure, of 3 or more misdemeanors for which the alien was sentenced to a term of imprisonment of not less than 90 days for each offense, or 12 months in the aggregate, the alien shall be fined under title 18, United States Code, imprisoned not more than 10 years, or both;
 (D)who was convicted, before the alien was subject to removal or departure, of a felony for which the alien was sentenced to a term of imprisonment of not less than 30 months, the alien shall be fined under such title, imprisoned not more than 15 years, or both;
 (E)who was convicted, before the alien was subject to removal or departure, of a felony for which the alien was sentenced to a term of imprisonment of not less than 60 months, the alien shall be fined under such title, imprisoned not more than 20 years, or both;
 (F)who was convicted of 3 or more felonies of any kind, the alien shall be fined under such title, imprisoned not more than 25 years, or both; and
 (G)who was convicted, before the alien was subject to removal or departure or after such removal or departure, for murder, rape, kidnapping, or a felony offense described in chapter 77 (relating to peonage and slavery) or 113B (relating to terrorism) of such title, the alien shall be fined under such title, imprisoned not more than 25 years, or both;
 (c)Mandatory minimum criminal penalty for reentry of certain removed aliensNotwithstanding the penalties under subsections (a) and (b), an alien described in subsection (a)—
 (1)who was convicted, before the alien was subject to removal or departure, of an aggravated felony; or
 (2)who was convicted at least 2 times before such removal or departure of illegal reentry under this section,
									shall be imprisoned not less than 5 years and not more than 20 years, and may, in addition, be
 fined under title 18, United States Code.(d)Proof of prior convictionsThe prior convictions described in subsection (b) are elements of the crimes described, and the penalties in that subsection shall apply only in cases in which the conviction or convictions that form the basis for the additional penalty are—
 (1)alleged in the indictment or information; and (2)proven beyond a reasonable doubt at trial; or
 (3)admitted by the defendant. (e)Affirmative defensesIt shall be an affirmative defense to a violation of this section that—
 (1)prior to the alleged violation, the alien had sought and received the express consent of the Secretary of Homeland Security to reapply for admission into the United States; or
 (2)with respect to an alien previously denied admission and removed, the alien— (A)was not required to obtain such advance consent under the Immigration and Nationality Act or any prior Act; and
 (B)had complied with all other laws and regulations governing the alien’s admission into the United States.
 (f)Limitation on collateral attack on underlying removal orderIn a criminal proceeding under this section, an alien may not challenge the validity of a removal order described in subsection (a), (b), or (c) concerning the alien unless the alien demonstrates that—
 (1)the alien exhausted any administrative remedies that may have been available to seek relief against the order;
 (2)the deportation proceedings at which the order was issued improperly deprived the alien of the opportunity for judicial review; and
 (3)the entry of the order was fundamentally unfair. (g)Reentry of alien removed prior to completion of term of imprisonmentAny alien removed pursuant to section 241(a)(4) who enters, attempts to enter, crosses the border to, attempts to cross the border to, or is at any time found in, the United States shall be incarcerated for the remainder of the sentence of imprisonment which was pending at the time of deportation without any reduction for parole or supervised release unless the alien affirmatively demonstrates that the Secretary of Homeland Security has expressly consented to the alien’s reentry (if a request for consent to reapply is authorized under this section). Such alien shall be subject to such other penalties relating to the reentry of removed aliens as may be available under this section or any other provision of law.
 (h)DefinitionsIn this section: (1)Crosses the border to the united statesThe term crosses the border refers to the physical act of crossing the border, regardless of whether the alien is free from official restraint.
 (2)FelonyThe term felony means any criminal offense punishable by a term of imprisonment of more than 1 year under the laws of the United States, any State, or a foreign government.
 (3)MisdemeanorThe term misdemeanor means any criminal offense punishable by a term of imprisonment of not more than 1 year under the applicable laws of the United States, any State, or a foreign government.
 (4)RemovalThe term removal includes any denial of admission, deportation, or removal, or any agreement by which an alien stipulates or agrees to deportation, or removal.
 (5)Significant misdemeanorThe term significant misdemeanor means a misdemeanor— (A)crime that involves the use or attempted use of physical force, or threatened use of a deadly weapon, committed by a current or former spouse, parent, or guardian of the victim, by a person with whom the victim shares a child in common, by a person who is cohabiting with or has cohabited with the victim as a spouse, parent, or guardian, or by a person similarly situated to a spouse, parent, or guardian of the victim;
 (B)which is a sexual assault (as such term is defined in section 40002(a)(29) of the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 13925(a)(29));
 (C)which involved the unlawful possession of a firearm (as such term is defined in section 921 of title 18, United States Code);
 (D)which is a crime of violence (as defined in section 16 of title 18, United States Code); or
 (E)which is an offense under Federal, State, or Tribal law, that has, as an element, the use or attempted use of physical force or the threatened use of physical force or a deadly weapon.
 (6)StateThe term State means a State of the United States, the District of Columbia, and any commonwealth, territory, or possession of the United States..
 (c)Effective dateSection 276(a)(1), as amended by this section, shall take effect on the date of the enactment of this Act and shall apply to any alien who, on or after the date of enactment—
 (1)has been denied admission, excluded, deported, or removed or has departed the United States while an order of exclusion, deportation, or removal is outstanding; and
 (2)after such denial, exclusion, deportation or removal, enters, attempts to enter, crosses the border to, attempts to cross the border to, or is at any time found in, the United States, unless—
 (A)the alien is seeking admission more than 10 years after the date of the alien’s last departure from the United States if, prior to the alien’s reembarkation at a place outside the United States or the alien’s application for admission from a foreign contiguous territory, the Secretary of Homeland Security has expressly consented to such alien’s reapplying for admission; or
 (B)with respect to an alien previously denied admission and removed, such alien establishes that the alien was not required to obtain such advance consent under this Act or any prior Act.
 407.Laundering of monetary instrumentsSection 1956(c)(7)(D) of title 18, United States Code, is amended by inserting section 1590 (relating to trafficking with respect to peonage, slavery, involuntary servitude, or forced labor), after section 1363 (relating to destruction of property within the special maritime and territorial jurisdiction),.
 408.Freezing bank accounts of international criminal organizations and money launderersSection 981(b) of title 18, United States Code, is amended by adding at the end the following:  (5)(A)If a person is arrested or charged in connection with an offense described in subparagraph (C) involving the movement of funds into or out of the United States, the Attorney General may apply to any Federal judge or magistrate judge in the district in which the arrest is made or where the charges are filed for an ex parte order restraining any account held by the person arrested or charged for not more than 30 days, except that such 30-day time period may be extended for good cause shown at a hearing conducted in the manner provided in rule 43(e) of the Federal Rules of Civil Procedure. The court may receive and consider evidence and information submitted by the Government that would be inadmissible under the Federal Rules of Evidence.
 (B)The application for a restraining order under subparagraph (A) shall— (i)identify the offense for which the person has been arrested or charged;
 (ii)identify the location and description of the accounts to be restrained; and (iii)state that the restraining order is needed to prevent the removal of the funds in the account by the person arrested or charged, or by others associated with such person, during the time needed by the Government to conduct such investigation as may be necessary to establish whether there is probable cause to believe that the funds in the accounts are subject to forfeiture in connection with the commission of any criminal offense.
 (C)An offense described in this subparagraph is any offense for which forfeiture is authorized under this title, title 31, or the Controlled Substances Act (21 U.S.C. 801 et seq.).
 (D)For purposes of this section— (i)the term account includes any safe deposit box and any account (as defined in paragraphs (1) and (2) of section 5318A(e) of title 31, United States Code) at any financial institution; and
 (ii)the term account held by the person arrested or charged includes an account held in the name of such person, and any account over which such person has effective control as a signatory or otherwise.
 (E)A restraining order issued under this paragraph shall not be considered a seizure for purposes of section 983(a). (F)A restraining order issued under this paragraph may be executed in any district in which the subject account is found, or transmitted to the central authority of any foreign State for service in accordance with any treaty or other international agreement..
			409.Criminal proceeds laundered through prepaid access devices, digital currencies, or other similar
			 instruments
				(a)In general
					(1)Definitions
						(A)Addition of issuers, redeemers, and cashiers of prepaid access devices and digital currencies to
 the definition of financial institutionsSection 5312(a)(2)(K) of title 31, United States Code, is amended by striking or similar and inserting prepaid access devices, digital currencies, or other similar. (B)Addition of prepaid access devices to the definition of monetary instrumentsSection 5312(a)(3)(B) of such title is amended by inserting prepaid access devices, after delivery,.
 (C)Definition of prepaid access deviceSection 5312 of such title is amended— (i)by redesignating paragraph (6) as paragraph (7); and
 (ii)by inserting after paragraph (5) the following:  (6)prepaid access device means an electronic device or vehicle, such as a card, plate, code, number, electronic serial number, mobile identification number, personal identification number, or other instrument that provides a portal to funds or the value of funds that have been paid in advance and can be retrievable and transferable at some point in the future..
 (2)Government Accountability Office reportNot later than 18 months after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report describing—
 (A)the impact of amendments made by paragraph (1) on law enforcement, the prepaid access device industry, and consumers; and
 (B)the implementation and enforcement by the Department of the Treasury of the final rule relating to Bank Secrecy Act Regulations—Definitions and Other Regulations Relating to Prepaid Access (76 Fed. Reg. 45403 (July 29, 2011)). (b)Money smuggling through blank checks in bearer formSection 5316 of title 31, United States Code, is amended by adding at the end the following:
					
 (e)Monetary instruments with amount left blankFor purposes of this section, a monetary instrument in bearer form that has the amount left blank, such that the amount could be filled in by the bearer, shall be considered to have a value of more than $10,000 if the monetary instrument was drawn on an account that contained or was intended to contain more than $10,000 at the time the monetary instrument was—
 (1)transported; or (2)negotiated..
				410.Closing the loophole on drug cartel associates engaged in money laundering
 (a)Intent to conceal or disguiseSection 1956(a) of title 18, United States Code, is amended— (1)in paragraph (1)(B), by striking (B) knowing that and all that follows through Federal law, and inserting the following:
						
 (B)knowing that the transaction— (i)conceals or disguises, or is intended to conceal or disguise, the nature, source, location, ownership, or control of the proceeds of some form of unlawful activity; or
 (ii)avoids, or is intended to avoid, a transaction reporting requirement under State or Federal law,; and (2)in paragraph (2)(B), by striking (B) knowing that and all that follows through Federal law, and inserting the following:
						
 (B)knowing that the monetary instrument or funds involved in the transportation, transmission, or transfer represent the proceeds of some form of unlawful activity, and knowing that such transportation, transmission, or transfer—
 (i)conceals or disguises, or is intended to conceal or disguise, the nature, source, location, ownership, or control of the proceeds of some form of unlawful activity; or
 (ii)avoids, or is intended to avoid, a transaction reporting requirement under State or Federal law,. (b)Proceeds of a felonySection 1956(c)(1) of such title is amended by inserting , and regardless of whether or not the person knew that the activity constituted a felony before the semicolon at the end.
				VProtecting national security and public safety
			AGeneral matters
 501.Definition of engaging in terrorist activitySubclause (I) of section 212(a)(3)(B)(iv) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(B)(iv)) is amended—
 (1)by revising subclause (I) to read as follows:  (I)to commit a terrorist activity or, under circumstances indicating an intention to cause death, serious bodily harm, or substantial damage to property, incite to commit a terrorist activity;; and
					(2)
 (A)by adding at the end the following:  (VI)to threaten, attempt, or conspire to do any of acts described in subclauses (I) through (VI)..
						502.Terrorist grounds of inadmissibility
 (a)Security and related groundsSection 212(a)(3)(A) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(A)) is amended to read as follows:
						
 (A)In generalAny alien who a consular officer, the Attorney General, or the Secretary of Homeland Security knows, or has reasonable ground to believe, seeks to enter the United States to engage solely, principally, or incidentally, in, or who is engaged in, or with respect to clauses (i) and (iii) has engaged in—
 (i)any activity— (I)to violate any law of the United States relating to espionage or sabotage; or
 (II)to violate or evade any law prohibiting the export from the United States of goods, technology, or sensitive information,
 (ii)any other activity which would be unlawful if committed in the United States, or (iii)any activity a purpose of which is the opposition to, or the control or overthrow of, the Government of the United States by force, violence, or other unlawful means,
								is inadmissible..
 (b)Terrorist activitiesSection 212(a)(3)(B)(i) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(B)(i)), is amended—
 (1)in subclause (IV), by inserting or has been before a representative; (2)in subclause (V), by inserting or has been before a member;
 (3)in subclause (VI), by inserting or has been before a member; and (4)by amending subclause (VII) to read as follows:
							
 (VII)endorses or espouses or has endorsed or espoused terrorist activity or persuades or has persuaded others to endorse or espouse terrorist activity or support a terrorist organization;;
 (5)by amending subclause (IX) to read as follows:  (IX) (aa)is the spouse or child of an alien who is inadmissible under this subparagraph, if the activity causing the alien to be found inadmissible occurred within the last 5 years.
									(bb)Exception
 This subclause does not apply to a spouse or child— (AA)who did not know or should not reasonably have known of the activity causing the alien to be found inadmissible under this section; or
 (BB)whom the consular officer or Attorney General has reasonable grounds to believe has renounced the activity causing the alien to be found inadmissible under this section.
										; and
 (6)by striking the undesignated matter following subclause (IX). (c)Palestine Liberation OrganizationSection 212(a)(3)(B)(ii) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(B)(i)), is amended to read as follows:
						
 (ii)Palestine liberation organizationAn alien who is an officer, official, representative, or spokesman of the Palestine Liberation Organization is considered, for purposes of this Act, to be engaged in terrorist activity..
					503.Expedited removal for aliens inadmissible on criminal or security grounds
 (a)In generalSection 238 of the Immigration and Nationality Act (8 U.S.C. 1228) is amended— (1)by adding at the end of the section heading the following: or who are subject to terrorism-related grounds for removal;
 (2)in subsection (b)— (A)in paragraph (1)—
 (i)by striking Attorney General and inserting Secretary of Homeland Security in the exercise of discretion; and (ii)by striking set forth in this subsection or and inserting set forth in this subsection, in lieu of removal proceedings under;
 (B)in paragraphs (3) and (4), by striking Attorney General each place the term appears and inserting Secretary of Homeland Security; (C)in paragraph (5)—
 (i)by striking described in this section and inserting described in paragraph (1) or (2); and (ii)by striking the Attorney General may grant in the Attorney General’s discretion. and inserting the Secretary of Homeland Security or the Attorney General may grant, in the discretion of the Secretary or the Attorney General, in any proceeding.;
 (D)by redesignating paragraphs (3), (4), and (5) as paragraphs (4), (5), and (6) respectively; and (E)by inserting after paragraph (2) the following:
								
 (3)The Secretary of Homeland Security, in the exercise of discretion, may determine inadmissibility under section 212(a)(2) and issue an order of removal pursuant to the procedures set forth in this subsection, in lieu of removal proceedings under section 240, with respect to an alien who—
 (A)has not been admitted or paroled; (B)has not been found to have a credible fear of persecution pursuant to the procedures set forth in 235(b)(1)(B); and
 (C)is not eligible for a waiver of inadmissibility or relief from removal.; and (3)by redesignating the first subsection (c) as subsection (d);
 (4)by redesignating the second subsection (c) (as so designated by section 617(b)(13) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (division C of Public Law 104–208; 110 Stat. 3009–720)) as subsection (e); and
 (5)by inserting after subsection (b) the following:  (c)Removal of aliens who are subject to terrorism-related grounds for removal (1)The Secretary of Homeland Security—
 (A)shall, notwithstanding section 240, in the case of every alien, determine the inadmissibility of the alien under subclause (I), (II), or (III) of section 212(a)(3)(B)(i), or the deportability of the alien under section 237(a)(4)(B) as consequence of being described in one of such subclauses, and issue an order of removal pursuant to the procedures set forth in this subsection to every alien determined to be inadmissible or deportable on such a ground; and
 (B)may, in the case of any alien, determine the inadmissibility of the alien under subparagraph (A) or (B) of section 212(a)(3) (other than subclauses (I), (II), and (III) of section 212(a)(3)(B)), or the deportability of the alien under subparagraph (A) or (B) of section 237(a)(4) (as a consequence of being described in subclause (I), (II), or (III) of section 212(a)(3)(B)), and issue an order of removal pursuant to the procedures set forth in this subsection or section 240 to every alien determined to be inadmissible or deportable on such a ground.
 (2)The Secretary of Homeland Security may not execute any order described in paragraph (1) until 30 calendar days have passed from the date that such order was issued, unless waived by the alien, in order that the alien has an opportunity to apply petition for judicial review under section 242.
 (3)Proceedings before the Secretary of Homeland Security under this subsection shall be in accordance with such regulations as the Secretary shall prescribe. The Secretary shall provide that—
 (A)the alien is given reasonable notice of the charges and of the opportunity described in subparagraph (C);
 (B)the alien shall have the privilege of being represented (at no expense to the Government) by such counsel, authorized to practice in such proceedings, as the alien shall choose;
 (C)the alien has a reasonable opportunity to inspect the evidence and rebut the charges; (D)a determination is made on the record that the individual upon whom the notice for the proceeding under this section is served (either in person or by mail) is, in fact, the alien named in such notice;
 (E)a record is maintained for judicial review; and (F)the final order of removal is not adjudicated by the same person who issues the charges.
 (4)No alien described in this subsection shall be eligible for any relief from removal that the Secretary of Homeland Security may grant in the Secretary’s discretion..
 (b)Clerical amendmentThe table of contents of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) is amended by striking the item relating to section 238 and inserting the following:
						Sec. 238. Expedited removal of aliens convicted of aggravated felonies or who are subject to
			 terrorism-related grounds for removal..
 (c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act but shall not apply to aliens who are in removal proceedings under section 240 of the Immigration and Nationality Act (8 U.S.C. 1229a) on such date.
					504.Detention of removable aliens
 (a)Criminal alien enforcement partnershipsSection 287 of the Immigration and Nationality Act (8 U.S.C. 1357), as amended by section 116 and this section, is further amended by—
 (1)redesignating paragraph (h) as paragraph (j), and (2)adding new paragraph (h) to read as follows:
							
								(h)Criminal alien enforcement partnerships
 (1)In generalThe Secretary of Homeland Security may enter into a written agreement with a State, or any political subdivision of such a State, to authorize the temporary placement of one or more U.S. Customs and Border Protection agents or officers or U.S. Immigration and Customs Enforcement agents or investigators at a local police department or precinct to—
 (A)determine the immigration status of any individual arrested by a State, county, or local police, enforcement, or peace officer for any criminal offense;
 (B)issue charging documents and notices related to the initiation of removal proceedings or reinstatement of prior removal orders under section 241(a)(5);
 (C)enter information directly into the National Crime Information Center (NCIC) database, Immigration Violator File, to include—
 (i)the alien’s address, (ii)the reason for arrest,
 (iii)the legal cite of the State law violated or for which the alien is charged, (iv)the alien’s driver’s license number and State of issuance (if any),
 (v)any other identification document(s) held by the alien and issuing entity for such identification documents, and
 (vi)any identifying marks, such as tattoos, birthmarks, scars, etc.;.  (D)to collect the alien’s biometrics, including but not limited to iris, fingerprint, photographs, and signature, of the alien and to enter such information into the Automated Biometric Identification System (IDENT) and any other DHS database authorized for storage of biometric information for aliens; and.
							
 (E)make advance arrangements for the immediate transfer from State to Federal custody of any criminal when the alien is released, without regard to whether the alien is released on parole, supervised release, or probation, and without regard to whether alien may be arrested imprisoned again for the same offense.
 (2)Length of temporary duty assignmentsThe initial period for a temporary duty assignment authorized under this paragraph shall be 1 year. The temporary duty assignment may be extended for additional periods of time as agreed to by the Secretary of Homeland Security and the State or political subdivision of the State to ensure continuity of cooperation and coverage.
 (3)Technology usageThe Secretary shall provide CBP and ICE agents, officers, and investigators on a temporary duty assignment under this paragraph mobile access to Federal databases containing alien information, live scan technology for collection of biometrics, and video-conferencing capability for use at local police departments or precincts in remote locations.
 (4)ReportNot later than 1 year after the date of enactment, the Secretary of Homeland Security shall submit a report to the Committee on Judiciary and Committee on Homeland Security and Government Affairs of the Senate and the Committee on the Judiciary and Committee on Homeland Security of the House of Representatives on—
 (A)the number of States that have entered into an agreement under this paragraph; (B)the number of criminal aliens processed by the U.S. Customs and Border Protection agent or officer or U.S. Immigration and Customs Enforcement agent or investigator during the temporary duty assignment; and
 (C)the number of criminal aliens transferred from State to Federal custody during the agreement period..
						(b)Detention, release, and removal of aliens ordered removed
						(1)Removal period
 (A)In generalSubparagraph (A) of section 241(a)(1) of the Immigration and Nationality Act (8 U.S.C. 1231(a)(1)(A)) is amended by striking Attorney General and inserting Secretary of Homeland Security.
 (B)Beginning of periodSubparagraph (B) of section 241(a)(1) of the Immigration and Nationality Act (8 U.S.C. 1231(a)(1)(B)) is amended to read as follows:
								
									(B)Beginning of period
 (i)In generalSubject to clause (ii), the removal period begins on the date that is the latest of the following: (I)If a court, the Board of Immigration Appeals, or an immigration judge orders a stay of the removal of the alien, the date the stay of removal ends;
 (II)If the alien is ordered removed, the date the removal order becomes administratively final and the Secretary takes the alien into custody for removal;
 (III)If the alien is detained or confined (except under an immigration process), the date the alien is released from detention or confinement.
 (ii)Beginning of removal period following a transfer of custodyIf the Secretary transfers custody of the alien pursuant to law to another Federal agency or to an agency of a State or local government in connection with the official duties of such agency, the removal period for the alien—
 (I)shall be tolled; and (II)shall resume on the date the alien is returned to the custody of the Secretary..
 (C)Suspension of periodSubparagraph (C) of section 241(a)(1) of the Immigration and Nationality Act (8 U.S.C. 1231(a)(1)(C)) is amended to read as follows:
								
 (C)Suspension of periodThe removal period shall be extended beyond a period of 90 days and the alien may remain in detention during such extended period if the alien—
 (i)fails or refuses to make all reasonable efforts to comply with the order of removal or to fully cooperate with the efforts of the Secretary of Homeland Security to establish the alien’s identity and carry out the order of removal, including making timely application in good faith for travel or other documents necessary to the alien’s departure; or
 (ii)conspires or acts to prevent the alien’s removal subject to an order of removal..
 (2)DetentionParagraph (2) of section 241(a) of the Immigration and Nationality Act (8 U.S.C. 1231(a)(2)) is amended—
 (A)by inserting (A) before During; (B)by striking Attorney General and inserting Secretary of Homeland Security; and
 (C)by adding at the end the following:  (B)During a pendency of a stayIf a court, the Board of Immigration Appeals, or an immigration judge orders a stay of removal of an alien who is subject to an order of removal, the Secretary of Homeland Security in the Secretary’s sole and unreviewable exercise of discretion, and notwithstanding any provision of law including 28 U.S.C. 2241, may detain the alien during the pendency of such stay of removal..
 (3)Suspension after 90-day periodParagraph (3) of section 241(a) of the Immigration and Nationality Act (8 U.S.C. 1231(a)(3)) is amended—
 (A)in the matter preceding subparagraph (A), by striking Attorney General and inserting Secretary of Homeland Security; (B)in subparagraph (C), by striking Attorney General and inserting Secretary; and
 (C)by amending subparagraph (D) to read as follows:  (D)to obey reasonable restrictions on the alien’s conduct or activities, or to perform affirmative acts, that the Secretary prescribes for the alien, in order to prevent the alien from absconding, for the protection of the community, or for other purposes related to the enforcement of the immigration laws.. 
							(4)Aliens imprisoned, arrested, or on parole, supervised
release, or probationParagraph (4) of section 241(a) of the Immigration and Nationality Act (8 U.S.C. 1231(a)(4)) is amended—
 (A)in subparagraph (A), by striking Attorney General and inserting Secretary of Homeland Security; and (B)in subparagraph (B)—
 (i)in the matter preceding clause (i), by striking Attorney General and inserting Secretary of Homeland Security; (I)in clause (i), by striking if the Attorney General and inserting if the Secretary; and
 (II)in clause (ii)(III), by striking Attorney General and inserting Secretary. (5)Reinstatement of removal orders against aliens illegally reentering (A)Paragraph (5) of section 241(a) of the Immigration and Nationality Act (8 U.S.C. 1231(a)(5)) is amended to read as follows:
								
 (5)Reinstatement of removal orders against aliens illegally reenteringIf the Secretary of Homeland Security finds that an alien has entered the United States illegally after having been removed, deported, or excluded or having departed voluntarily, under an order of removal, deportation, or exclusion, regardless of the date of the original order or the date of the illegal entry—
 (A)the order of removal, deportation, or exclusion is reinstated from its original date and is not subject to being reopened or reviewed notwithstanding section 242(a)(2)(D);
 (B)the alien is not eligible and may not apply for any relief under this Act, regardless of the date that an application or request for such relief may have been filed or made;
 (C)the alien shall be removed under the order of removal, deportation, or exclusion at any time after the illegal entry; and
 (D)reinstatement under this paragraph shall not require proceedings under section 240 or other proceedings before an immigration judge.
										.
 (B)Judicial reviewSection 242 of the Immigration and Nationality Act (8 U.S.C. 1252) is amended by adding at the end the following:
								
									(h)Judicial review of decision to reinstate removal order under section 241(a)(5)
 (1)Review of decision to reinstate removal orderJudicial review of determinations under section 241(a)(5) is available in an action under subsection (a).
 (2)No review of original orderNotwithstanding any other provision of law (statutory or nonstatutory), including section 2241 of title 28, United States Code, any other habeas corpus provision, or sections 1361 and 1651 of such title, no court shall have jurisdiction to review any cause or claim, arising from, or relating to, any challenge to the original order..
 (C)Effective dateThe amendments made by subparagraphs (A) and (B) shall take effect as if enacted on April 1, 1997, and shall apply to all orders reinstated or after that date by the Secretary of Homeland Security (or by the Attorney General prior to March 1, 2003), regardless of the date of the original order.
 (6)Inadmissible or criminal aliensParagraph (6) of section 241(a) of the Immigration and Nationality Act (8 U.S.C. 1231(a)(6)) is amended—
 (A)by striking Attorney General and inserting Secretary of Homeland Security; and (B)by striking removal period and, if released, and inserting removal period, in the discretion of the Secretary, without any limitations other than those specified in this section, until the alien is removed..
 (7)Parole; additional rules; judicial reviewSubsection (a) of section 241 of the Immigration and Nationality Act (8 U.S.C. 1231(a)) is amended— (A)in paragraph (7), by striking Attorney General and inserting Secretary of Homeland Security;
 (B)by redesignating paragraph (7) as paragraph (14); and (C)by inserting after paragraph (6) the following:
								
 (7)ParoleIf an alien detained pursuant to paragraph (6) is an applicant for admission, the Secretary of Homeland Security, in the Secretary’s discretion, may parole the alien under section 212(d)(5) and may provide, notwithstanding section 212(d)(5), that the alien shall not be returned to custody unless either the alien violates the conditions of such parole or the alien's removal becomes reasonably foreseeable, provided that in no circumstance shall such alien be considered admitted.
									(8)Additional rules for detention or release of certain aliens who were previously admitted to the
			 United States
 (A)ApplicationThe procedures set out under this paragraph— (i)apply only to an alien who were previously admitted to the United States; and
 (ii)do not apply to any other alien, including an alien detained pursuant to paragraph (6).
											(B)Establishment of a detention review process for aliens who fully cooperate with removal
 (i)Requirement to establishFor an alien who has made all reasonable efforts to comply with a removal order and to cooperate fully with the efforts of the Secretary of Homeland Security to establish the alien’s identity and carry out the removal order, including making timely application in good faith for travel or other documents necessary to the alien’s departure, and has not conspired or acted to prevent removal, the Secretary shall establish an administrative review process to determine whether the alien should be detained or released on conditions.
 (ii)DeterminationsThe Secretary shall— (I)make a determination whether to release an alien described in clause (i) after the end of the alien's removal period; and
 (II)in making a determination under subclause (I), consider any evidence submitted by the alien, and may consider any other evidence, including any information or assistance provided by the Department of State or other Federal agency and any other information available to the Secretary pertaining to the ability to remove the alien.
												(9)Authority to detain beyond the removal period
 (A)In generalThe Secretary of Homeland Security, in the exercise of discretion, without any limitations other than those specified in this section, may continue to detain an alien for 90 days beyond the removal period (including any extension of the removal period as provided in subsection (a)(1)(C)).
 (B)Length of detentionThe Secretary, in the exercise of discretion, without any limitations other than those specified in this section, may continue to detain an alien beyond the 90 days authorized in subparagraph (A)—
 (i)until the alien is removed, if the Secretary determines that— (I)there is a significant likelihood that the alien will be removed in the reasonably foreseeable future;
 (II)the alien would be removed in the reasonably foreseeable future, or would have been removed, but for the alien’s failure or refusal to make all reasonable efforts to comply with the removal order, or to cooperate fully with the Secretary’s efforts to establish the alien’s identity and carry out the removal order, including making timely application in good faith for travel or other documents necessary to the alien's departure, or conspiracies or acts to prevent removal;
 (III)the government of the foreign country of which the alien is a citizen, subject, national, or resident is denying or unreasonably delaying accepting the return of such alien after the Secretary asks whether the government will accept an alien under section 243(d); or
 (IV)the government of the foreign country of which the alien is a citizen, subject, national, or resident is refusing to issue any required travel or identity documents to allow such alien to return to that country;
 (ii)until the alien is removed, if the Secretary certifies in writing— (I)in consultation with the Secretary of Health and Human Services, that the alien has a highly contagious disease that poses a threat to public safety;
 (II)after receipt of a written recommendation from the Secretary of State, that release of the alien is likely to have serious adverse foreign policy consequences for the United States;
 (III)based on information available to the Secretary of Homeland Security (including classified, sensitive, or national security information, and without regard to the grounds upon which the alien was ordered removed), that there is reason to believe that the release of the alien would threaten the national security of the United States; or
 (IV)that the release of the alien will threaten the safety of the community or any person, conditions of release cannot reasonably be expected to ensure the safety of the community or any person, and either—
 (aa)the alien has been convicted of 1 or more aggravated felonies (as defined in section 101(a)(43)), 1 or more crimes identified by the Secretary of Homeland Security by regulation, or 1 or more attempts or conspiracies to commit any such aggravated felonies or such identified crimes, provided that the aggregate term of imprisonment for such attempts or conspiracies is at least 5 years; or
 (bb)the alien has committed 1 or more violent offenses (but not including a purely political offense) and, because of a mental condition or personality disorder and behavior associated with that condition or disorder, the alien is likely to engage in acts of violence in the future; or
 (V)that the release of the alien will threaten the safety of the community or any person, conditions of release cannot reasonably be expected to ensure the safety of the community or any person, and the alien has been convicted of at least 1 aggravated felony (as defined in section 101(a)(43)); and
 (iii)pending a determination under subparagraph (B), if the Secretary has initiated the administrative review process not later than 30 days after the expiration of the removal period (including any extension of the removal period as provided in subsection (a)(1)(C)).
											(10)Renewal and delegation of certification
 (A)RenewalThe Secretary of Homeland Security may renew a certification under subparagraph (B)(ii) every 6 months without limitation, after providing an opportunity for the alien to request reconsideration of the certification and to submit documents or other evidence in support of that request. If the Secretary does not renew a certification, the Secretary may not continue to detain the alien under subparagraph (B)(ii).
 (B)DelegationNotwithstanding section 103, the Secretary of Homeland Security may not delegate the authority to make or renew a certification described in item (II), (III), or (IV) of subparagraph (B)(ii) to an official below the level of the Director of U.S. Immigration and Customs Enforcement.
 (11)Release on conditionsIf it is determined that an alien should be released from detention, the Secretary of Homeland Security, in the exercise of discretion, may impose conditions on release as provided in paragraph (3).
 (12)RedetentionThe Secretary of Homeland Security, in the exercise of discretion, without any limitations other than those specified in this section, may again detain any alien subject to a final removal order who is released from custody if the alien fails to comply with the conditions of release or to continue to satisfy the conditions described in subparagraph (8)(A), or if, upon reconsideration, the Secretary determines that the alien can be detained under subparagraph (8)(B). Paragraphs (6) through (14) shall apply to any alien returned to custody pursuant to this subparagraph, as if the removal period terminated on the day of the redetention.
 (13)Certain aliens who effected entryIf an alien has effected an entry but has neither been lawfully admitted nor physically present in the United States continuously for the 2-year period immediately prior to the commencement of removal proceedings under this Act against the alien, the Secretary of Homeland Security in the exercise of discretion may decide not to apply paragraph (8) and detain the alien without any limitations except those which the Secretary shall adopt by regulation.
 (14)Judicial reviewWithout regard to the place of confinement, judicial review of any action or decision pursuant to paragraph (6) through (14) shall be available exclusively in habeas corpus proceedings instituted in the United States District Court for the District of Columbia, and only if the alien has exhausted all administrative remedies (statutory and regulatory) available to the alien as of right..
							(c)Detention of aliens during removal proceedings
 (1)In generalSection 235 of the Immigration and Nationality Act (8 U.S.C. 1225) is amended by adding at the end the following:
							
								(e)Length of detention
 (1)In generalAn alien may be detained under this section while proceedings are pending, without limitation, until the alien is subject to an administratively final order of removal.
 (2)Effect on detention under section 241The length of detention under this section shall not affect the validity of any detention under section 241.
 (f)Judicial reviewWithout regard to the place of confinement, judicial review of any action or decision made pursuant to subsection (e) shall be available exclusively in a habeas corpus proceeding instituted in the United States District Court for the District of Columbia and only if the alien has exhausted all administrative remedies (statutory and nonstatutory) available to the alien as of right..
 (2)Conforming amendmentsSection 236 of the Immigration and Nationality Act (8 U.S.C. 1226) is amended— (A)in subsection (e), by inserting Without regard to the place of confinement, judicial review of any action or decision made pursuant to section 235(f) shall be available exclusively in a habeas corpus proceeding instituted in the United States District Court for the District of Columbia, and only if the alien has exhausted all administrative remedies (statutory and nonstatutory) available to the alien as of right. at the end; and
 (B)by adding at the end the following:  (f)Length of detention (1)In generalAn alien may be detained under this section, without limitation, until the alien is subject to an administratively final order of removal.
 (2)Effect on detention under section 241The length of detention under this section shall not affect the validity of any detention under section 241..
 (d)Attorney general’s discretion in determining countries of removalSection 241(b) of the Immigration and Nationality Act (8 U.S.C. 1231(b)) is amended— (1)in paragraph (1)(C)(iv), by striking the period at the end and inserting , or the Attorney General decides that removing the alien to the country is prejudicial to the interests of the United States.;
 (2)in paragraph (2)(E)(vii), by inserting or the Attorney General decides that removing the alien to one or more of such countries is prejudicial to the interests of the United States, after this subparagraph,.
						(e)Effective dates and application
 (1)Amendments made by subsection (b)The amendments made by subsection (b) shall take effect on the date of the enactment of this Act, and section 241 of the Immigration and Nationality Act, as amended by subsection (b), shall apply to—
 (A)all aliens subject to a final administrative removal, deportation, or exclusion order that was issued before, on, or after the date of the enactment of this Act; and
 (B)acts and conditions occurring or existing before, on, or after the date of the enactment of this Act.
 (2)Amendments made by subsection (c)The amendments made by subsection (c) shall take effect upon the date of the enactment of this Act, and sections 235 and 236 of the Immigration and Nationality Act, as amended by subsection (c), shall apply to any alien in detention under provisions of such sections on or after the date of the enactment of this Act.
 505.GAO study on deaths in custodyThe Comptroller General of the United States shall submit to Congress within 6 months after the date of the enactment of this Act, a report on the deaths in custody of detainees held by the Department of Homeland Security. The report shall include the following information with respect to any such deaths and in connection therewith:
 (1)Whether any such deaths could have been prevented by the delivery of medical treatment administered while the detainee is in the custody of the Department of Homeland Security.
 (2)Whether Department practice and procedures were properly followed and obeyed. (3)Whether such practice and procedures are sufficient to protect the health and safety of such detainees.
 (4)Whether reports of such deaths were made to the Deaths in Custody Reporting Program. 506.GAO study on migrant deathsWithin 120 days of the date of enactment and by the end of each fiscal year thereafter, the Comptroller General of the United States shall submit to the Committee on the Judiciary and Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on the Judiciary and Committee on Homeland Security of the House, a report on:
 (1)the total number of migrant deaths along the southern border in the last 5 years; (2)the total number of unidentified deceased migrants found along the southern border;
 (3)the level of cooperation between U.S. Customs and Border Protection, local and State law enforcement, foreign diplomatic and consular posts, nongovernmental organizations, and family members to accurately identify deceased individuals;
 (4)the use of DNA testing and sharing of such data between U.S. Customs and Border Protection, local and State law enforcement, foreign diplomatic and consular posts, and nongovernmental organizations to accurately identify deceased individuals;
 (5)the comparison of DNA data with information on Federal, state, and local missing person registries; and
 (6)the procedures and processes U.S. Customs and Border Protection has in place for notification of relevant authorities or family members after missing persons are identified through DNA testing.
					507.Statute of limitations for visa, naturalization, and other fraud offenses involving war crimes or
			 human rights violations
 (a)Statute of limitations for visa fraud and other offensesChapter 213, Title 18, United States Code, is amended by adding new section 3302, as follows:  3302.Fraud in connection with certain human rights violations or war crimes (a)No person shall be prosecuted, tried, or punished for violation of any provision of sections 1001 and 1015 of chapter 47, section 1425 of chapter 63, section 1546 of chapter 75, section 1621 of chapter 79, and section 3291 of chapter 212A of title 18 of the United States Code, or for attempt or conspiracy to violate any of such sections, when the fraudulent conduct, misrepresentation, concealment, or fraudulent, fictitious, or false statement concerns the alleged offender’s participation, at any time, at any place, and irrespective of the nationality of the alleged offender or any victim, in a human rights violation or war crime, or the alleged offender’s membership in, service in, or authority over a military, paramilitary, or police organization that participated in such conduct during any part of any period in which the alleged offender was a member of, served in, or had authority over the organization, unless the indictment is found or the information is instituted within 20 years after the commission of the offense, except that an indictment may be found, or information instituted, at any time without limitation if the commission of such human rights violation or war crime resulted in the death of any person.
 (b)For purposes of subsection (a), human rights violation or war crime means genocide, incitement to genocide, war crimes, torture, female genital mutilation, extrajudicial killing under color of foreign law, persecution, particularly severe violation of religious freedom by a foreign government official, or the use or recruitment of child soldiers.
 (c)For purposes of subsection (b), (1)genocide means conduct described in section 1091(a) of chapter 50A of this title,
 (2)incitement to genocide means conduct described in section 1091(c) of chapter 50A of this title, (3)war crimes means conduct described in subsections (c) and (d) of section 2441 of chapter 118 of this title,
 (4)torture means conduct described in subsections (1) and (2) of section 2340 of chapter 113C of this title, (5)female genital mutilation means conduct described in section 116 of chapter 7 of this title,
 (6)extrajudicial killing under color of foreign law means conduct specified in section 1182(a)(3)(E)(iii) of chapter 12 of title 8 of the United States Code,
 (7)persecution means conduct that is a bar to relief under section 1158(b)(2)(A)(i) of chapter 12 of title 8 of the United States Code,
 (8)particularly severe violation of religious freedom means conduct described in section 6402(13) of chapter 73 of title 22 of the United States Code, and
 (9)use or recruitment of child soldiers means conduct described in subsections (a) and (d) of section 2442 of chapter 118 of this title. . (b)Effective dateThe amendment made by this section shall apply to fraudulent conduct, misrepresentations, concealments, and fraudulent, fictitious, or false statements made or committed before, on, or after the date of enactment of this Act.
					508.Criminal detention of aliens to protect public safety
 (a)In generalSection 3142(e) of title 18, United States Code, is amended to read as follows:  (e)Detention (1)In generalIf, after a hearing pursuant to the provisions of subsection (f), the judicial officer finds that no condition or combination of conditions will reasonably assure the appearance of the person as required and the safety of any other person and the community, such judicial officer shall order the detention of the person before trial.
 (2)Presumption arising from offenses described in subsection (f)(1)In a case described in subsection (f)(1) of this section, a rebuttable presumption arises that no condition or combination of conditions will reasonably assure the safety of any other person and the community if such judicial officer finds that—
 (A)the person has been convicted of a Federal offense that is described in subsection (f)(1), or of a State or local offense that would have been an offense described in subsection (f)(1) of this section if a circumstance giving rise to Federal jurisdiction had existed;
 (B)the offense described in subparagraph (A) was committed while the person was on release pending trial for a Federal, State, or local offense; and
 (C)a period of not more than 5 years has elapsed since the date of conviction or the release of the person from imprisonment, for the offense described in subparagraph (A), whichever is later.
 (3)Presumption arising from other offenses involving illegal substances, firearms, violence, or minorsSubject to rebuttal by the person, it shall be presumed that no condition or combination of conditions will reasonably assure the appearance of the person as required and the safety of the community if the judicial officer finds that there is probable cause to believe that the person committed—
 (A)an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the Controlled Substances Act (21 U.S.C. 801 et seq.), the Controlled Substances Import and Export Act (21 U.S.C. 951 et seq.), or chapter 705 of title 46;
 (B)an offense under section 924(c), 956(a), or 2332b of this title; (C)an offense listed in section 2332b(g)(5)(B) of this title for which a maximum term of imprisonment of 10 years or more is prescribed; or
 (D)an offense involving a minor victim under section 1201, 1591, 2241, 2242, 2244(a)(1), 2245, 2251, 2251A, 2252(a)(1), 2252(a)(2), 2252(a)(3), 2252A(a)(1), 2252A(a)(2), 2252A(a)(3), 2252A(a)(4), 2260, 2421, 2422, 2423, or 2425 of this title.
 (4)Presumption arising from offenses relating to immigration lawSubject to rebuttal by the person, it shall be presumed that no condition or combination of conditions will reasonably assure the appearance of the person as required if the judicial officer finds that there is probable cause to believe that the person is an alien and that the person—
 (A)has no lawful immigration status in the United States; (B)is the subject of a final order of removal; or
 (C)has committed a felony offense under section 842(i)(5), 911, 922(g)(5), 1015, 1028, 1028A, 1425, or 1426 of this title, or any section of chapters 75 and 77 of this title, or section 243, 274, 275, 276, 277, or 278 of the Immigration and Nationality Act (8 U.S.C. 1253, 1324, 1325, 1326, 1327, and 1328)..
 (b)Immigration status as factor in determining conditions of releaseSection 3142(g)(3) of title 18, United States Code, is amended— (1)in subparagraph (A), by striking and at the end; and
 (2)by adding at the end the following:  (C)whether the person is in a lawful immigration status, has previously entered the United States illegally, has previously been removed from the United States, or has otherwise violated the conditions of his or her lawful immigration status; and.
						509.Recruitment of persons to participate in terrorism
 (a)In generalChapter 113B of title 18, United States Code, is amended by inserting after section 2332b the following:
						
							2332c.Recruitment of persons to participate in terrorism
								(a)Offenses
 (1)In generalIt shall be unlawful for any person to employ, solicit, induce, command, or cause another person to commit an act of domestic terrorism or international terrorism or a Federal crime of terrorism, with the intent that the other person commit such act or crime of terrorism.
 (2)Attempt and conspiracyIt shall be unlawful for any person to attempt or conspire to commit an offense under paragraph (1).
 (b)PenaltiesAny person who violates subsection (a)— (1)in the case of an attempt or conspiracy, shall be fined under this title, imprisoned not more than 10 years, or both;
 (2)if death of an individual results, shall be fined under this title, punished by death or imprisoned for any term of years or for life, or both;
 (3)if serious bodily injury to any individual results, shall be fined under this title, imprisoned not less than 10 years nor more than 25 years, or both; and
 (4)in any other case, shall be fined under this title, imprisoned not more than 10 years, or both. (c)Rule of constructionNothing in this section shall be construed or applied so as to abridge the exercise of rights guaranteed under the First Amendment to the Constitution of the United States.
 (d)Lack of consummated terrorist Act not a defenseIt is not a defense under this section that the act of domestic terrorism or international terrorism or Federal crime of terrorism that is the object of the employment, solicitation, inducement, commanding, or causing has not been done.
 (e)DefinitionsIn this section— (1)the term Federal crime of terrorism has the meaning given that term in section 2332b; and
 (2)the term serious bodily injury has the meaning given that term in section 1365(h).. (b)Table of sections amendmentThe table of sections at the beginning of chapter 113B of title 18, United States Code, is amended by inserting after the item relating to section 2332b the following:“2332c. Recruitment of persons to participate in terrorism.”.
					510.Barring and removing persecutors, war criminals, and participants in crimes against humanity  from
			 the United States
 (a)Inadmissibility of persecutors, war criminals, and participants in crimes against humanitySubparagraph (E) of section 212(a)(3) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(E)) is amended—
 (1)by striking the subparagraph heading and inserting Participants in persecution (including nazi persecutions), genocide, war crimes, crimes against humanity, or the commission of any act of torture or extrajudicial killing.—;
 (2)by adding after subclause (iii) the following:  (iv)Persecutors, war criminals, and participants in crimes against humanityAny alien, including those who are superior commanders, who committed, ordered, incited, assisted, or otherwise participated in a war crime as defined in section 2441(c) of title 18, United States Code, a crime against humanity, or in the persecution of any person on account of race, religion, nationality, membership in a particular social group, or political opinion, is inadmissible.
 (v)Crime against humanity definedIn this subparagraph, the term crime against humanity means conduct that is part of a widespread and systematic attack targeting any civilian population, and with knowledge that the conduct was part of the attack or with the intent that the conduct be part of the attack—
 (I)that, if such conduct occurred in the United States or in the special maritime and territorial jurisdiction of the United States, would violate—
 (aa)section 1111 of title 18, United States Code (relating to murder); (bb)section 1201(a) of title 18, United States Code (relating to kidnapping);
 (cc)section 1203(a) of title 18, United States Code (relating to hostage taking), notwithstanding any exception under subsection (b) of such section 1203;
 (dd)section 1581(a) of title 18, United States Code (relating to peonage); (ee)section 1583(a)(1) of title 18, United States Code (relating to kidnapping or carrying away individuals for involuntary servitude or slavery);
 (ff)section 1584(a) of title 18, United States Code (relating to sale into involuntary servitude); (gg)section 1589(a) of title 18, United States Code (relating to forced labor);
 (hh)section 1590(a) of title 18, United States Code (relating to trafficking with respect to peonage, slavery, involuntary servitude, or forced labor);
 (ii)section 1591(a) of title 18, United States Code (relating to sex trafficking of children or by force, fraud, or coercion);
 (jj)section 2241(a) of title 18, United States Code (relating to aggravated sexual abuse by force or threat); or
 (kk)section 2242 of title 18, United States Code (relating to sexual abuse); (II)that would constitute torture as defined in section 2340(1) of title 18, United States Code;
 (III)that would constitute cruel or inhuman treatment as described in section 2441(d)(1)(B) of title 18, United States Code;
 (IV)that would constitute performing biological experiments as described in section 2441(d)(1)(C) of title 18, United States Code;
 (V)that would constitute mutilation or maiming as described in section 2441(d)(1)(E) of title 18, United States Code; or
 (VI)that would constitute intentionally causing serious bodily injury as described in section 2441(d)(1)(F) of title 18, United States Code..
							
 (vi)SystematicIn this subparagraph, the term systematic means the commission of a series of acts following a regular pattern and occurring in an organized, non-random manner.
 (vii)WidespreadIn this subparagraph, the term widespread means either a single, large scale act or a series of acts directed against a substantial number of victims.
 (viii)Superior commanderThe term superior commander means— (I)a military commander or a person with effective control of military forces or an armed group;
 (II)who knew or should have known that a subordinate or someone under his or her effective control is committing acts described in subsection (a), is about to commit such acts, or had committed such acts; and
 (III)who fails to take the necessary and reasonable measures to prevent such acts or, for acts that have been committed, to punish the perpetrators thereof..
 (3)by revising in (iii)(II) the following: (A)by deleting  of any foreign nation, and
 (B)by inserting after is inadmissible the following clause:  (III)Color of law. For purposes of this subsection and subsection 237(a)(4)(D) only, acting under color of law includes acts taken as part of an armed group exercising de facto authority..
 (b)Barring waiver of inadmissibility for persecutorsSubparagraph (A) of section 212(d)(3) of the Immigration and Nationality Act (8 U.S.C. 1182(d)(3)(A)) is amended by striking and clauses (i) and (ii) of paragraph (3)(E) both places that term appears and inserting and (3)(E).
 (c)Removal of persecutorsSubparagraph (D) of section 237(a)(4) of the Immigration and Nationality Act (8 U.S.C. 1227(a)(4)(D)) is amended—
 (1)by striking Nazi in the subparagraph heading; and (2)by striking or (iii) and inserting (iii), or (iv);
 (3)by inserting after subsection (G), as redesignated by Title VIII of this Act, the following:  (H)Participation in female genital mutilation. Any alien who has committed, ordered, incited, assisted, or otherwise participated in female genital mutilation, is deportable..
 (d)Severe violations of religious freedomSection 212(a)(2)(G) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(2)(G) is amended— (1)in the header, by striking Foreign government officials and replacing it with Any persons; and
 (2)by striking , while serving as a foreign government official,. (e)Barring persecutors from establishing good moral characterSection 101(f) of the Immigration and Nationality Act (8 U.S.C. 1101(f)) is amended—
 (1)in paragraph (9), by striking killings) or 212(a)(2)(G) (relating to severe violations of religious freedom). and inserting killings), 212(a)(2)(G) (relating to severe violations of religious freedom), or 212(a)(3)(G) (relating to recruitment and use of child soldiers);; and
 (2)by inserting after paragraph (9) the following:
							
 (10)one who at any time committed, ordered, incited, assisted, or otherwise participated in the persecution of any person on account of race, religion, nationality, membership in a particular social group, or political opinion is inadmissible..
 (f)Increasing criminal penalties for anyone who aids and abets the entry of a persecutorSection 277 of the Immigration and Nationality Act (8 U.S.C. 1327) is amended by striking (other than subparagraph (E) thereof). (g)Increasing criminal penalties for female genital mutilationSection 116 of Title 18 U.S.C. is amended—
 (1)in subsection (a), by striking  shall be fined under this title or imprisoned not more than 5 years, or both at the end, and inserting the following: has engaged in a violent crime against children under section 3559(f)(3) of this title and shall be imprisoned for life or for any term of years not less than 10. (2)in subsection (d), by striking shall be fined under this title or imprisoned not more than 5 years, or both. at the end, and inserting the following:
							shall be imprisoned for life or for any term of years not less than 10.
									(h)Material support in the recruitment or use of child soldiers
 (1)Section 212(a)(3)(G) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(G)) is amended by inserting after the 18, the following new clause:
							or has provided material support in the recruitment or use of child soldiers in violation of
 section 2339A of title 18,.(2)Section 237(a)(4)(G) of the Immigration and Nationality Act (8 U.S.C. 1227(a)(4)(G)), as amended by Title VIII of this Act, is amended by inserting after the 18, the following new clause:
							
										or has provided material support in the recruitment or use of child soldiers in violation of
 section 2339A of title 18,.(i)Female genital mutilationSection 212(a)(3) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)) is amended by inserting new (H) to read as follows:
						
 (H)Participation in female genital mutilationAny alien who has ordered, incited, assisted, or otherwise participated in female genital mutilation, is inadmissible..
					(j)Technical amendments
 (1)Section 101(a)(42)Section 101(a)(42) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(42)) is amended by inserting committed, before ordered.
 (2)Section 208(b)(2)(A)(i)Section 208(b)(2)(A)(i) of the Immigration and Nationality Act (8 U.S.C. 1158(b)(2)(A)(i)) is amended by inserting committed, before ordered.
 (3)Section 241(b)(3)(B)(i)Section 241(b)(3)(B)(i) of the Immigration and Nationality Act (8 U.S.C. 1231(b)(3)(B)(i)) is amended by inserting committed, before ordered.
 (k)Effective dateThe amendments made by this section shall apply to any offense committed before, on, or after the date of enactment of this Act.
					511.Gang membership, removal, and increased criminal penalties related to gang violence
 (a)Definition of criminal gangSection 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)) is amended by inserting after subparagraph (52) the following:
						
 (53)(A)The term criminal gang means an ongoing group, club, organization, or association of 5 or more persons that— (i)has as one of its primary purposes the commission of 1 or more of the criminal offenses set out under subparagraph (B) and the members of which engage, or have engaged within the past 5 years, in a continuing series of such offenses; or
 (ii)has been designated as a criminal gang by the Secretary of Homeland Security, in consultation with the Attorney General, as meeting criteria set out in clause (i).
									(B)
 The offenses described under this subparagraph, whether in violation of Federal or State law or the law of a foreign country and regardless of whether the offenses occurred before, on, or after the date of the enactment of the Building America’s Trust Act, are the following:
 (i)A felony drug offense (as that term is defined in section 102 of the Controlled Substances Act (21 U.S.C. 802)).
 (ii)An offense involving illicit trafficking in a controlled substance (as defined in section 102 of the Controlled Substances Act), including a drug trafficking crime (as defined in section 924(c) of title 18, United States Code).
 (iii)An offense under section 274 (relating to bringing in and harboring certain aliens), section 277 (relating to aiding or assisting certain aliens to enter the United States), or section 278 (relating to importation of alien for immoral purpose).
 (iv)Any offense under Federal, State, or Tribal law, that has, as an element, the use or attempted use of physical force or the threatened use of physical force or a deadly weapon.
 (v)Any offense that has as an element the use, attempted use, or threatened use of any physical object to inflict or cause (either directly or indirectly) serious bodily injury, including an injury that may ultimately result in the death of a person.
 (vi)An offense involving obstruction of justice, tampering with or retaliating against a witness, victim, or informant, or burglary.
 (vii)Any conduct punishable under section 1028 or 1029 of title 18, United States Code (relating to fraud and related activity in connection with identification documents or access devices), sections 1581 through 1594 of such title (relating to peonage, slavery and trafficking in persons), section 1952 of such title (relating to interstate and foreign travel or transportation in aid of racketeering enterprises), section 1956 of such title (relating to the laundering of monetary instruments), section 1957 of such title (relating to engaging in monetary transactions in property derived from specified unlawful activity), or sections 2312 through 2315 of such title (relating to interstate transportation of stolen motor vehicles or stolen property).
 (viii)A conspiracy to commit an offense described in clauses (i) through (v). (C)Notwithstanding any other provision of law (including any effective date), a group, club, organization, or association shall be considered a criminal gang regardless of whether the conduct occurred before, on, or after the date of the enactment of the Building America’s Trust Act..
 (b)InadmissibilityParagraph (2) of section 212(a) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(2)) is amended by adding at the end the following:
						
 (J)Aliens associated with criminal gangsAny alien is inadmissible who a consular officer, the Secretary of Homeland Security, or the Attorney General knows or has reason to believe—
 (i)to be or to have been a member of a criminal gang (as defined in section 101(a)(53)); or (ii)to have participated in the activities of a criminal gang (as defined in section 101(a)(53)), knowing or having reason to know that such activities will promote, further, aid, or support the illegal activity of the criminal gang..
 (c)DeportabilityParagraph (2) of section 237(a) of the Immigration and Nationality Act (8 U.S.C. 1227(a)(2)) is amended by adding at the end the following:
						
 (G)Aliens associated with criminal gangsAny alien who the Secretary of Homeland Security or the Attorney General knows or has reason to believe—
 (i)is or has been a member of a criminal gang (as defined in section 101(a)(53)), or (ii)has participated in the activities of a criminal gang (as defined in section 101(a)(53)) knowing or having reason to know that such activities will promote, further, aid, or support the illegal activity of the criminal gang,
								is deportable..
					(d)Designation of criminal gangs
 (1)In generalChapter 2 of title II of the Immigration and Nationality Act (8 U.S.C. 1181 et seq.) is amended by adding at the end the following:
							
								220.Designation of criminal gangs
 (a)In generalThe Secretary of Homeland Security, in consultation with the Attorney General, and the Secretary of State may designate a group or association as a criminal gang if their conduct is described in section 101(a)(53) or if the group's or association's conduct poses a significant risk that threatens the security and the public safety of United States nationals or the national security, homeland security, foreign policy, or economy of the United States.
 (b)Effective dateDesignations under subsection (a) shall remain in effect until the designation is revoked after consultation between the Secretary of Homeland Security, the Attorney General, and the Secretary of State or is terminated in accordance with Federal law..
 (2)Clerical amendmentThe table of contents in the first section of the Immigration and Nationality Act is amended by inserting after the item relating to section 219 the following:“220. Designation of criminal gangs.”
 (e)Annual report on detention of criminal gang membersNot later than March 1 of each year (beginning 1 year after the date of the enactment of this Act), the Secretary, after consultation with the heads of appropriate Federal agencies, shall submit to the Committee on Homeland Security and Governmental Affairs and the Committee on the Judiciary of the Senate and the Committee on Homeland Security and the Committee on the Judiciary of the House of Representatives a report on the number of aliens detained who are described by subparagraph (J) of section 212(a)(2) and subparagraph (G) of section 237(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(2)(J) and 1227(a)(2)(G)), as added by subsections (b) and (c).
					(f)Asylum claims based on gang affiliation
 (1)Inapplicability of restriction on removal to certain countriesSubparagraph (B) of section 241(b)(3) of the Immigration and Nationality Act (8 U.S.C. 1231(b)(3)(B)) is amended, in the matter preceding clause (i), by inserting who is described in section 212(a)(2)(J)(i) or section 237(a)(2)(G)(i) or who is after to an alien.
 (2)Ineligibility for asylumSubparagraph (A) of section 208(b)(2) of the Immigration and Nationality Act (8 U.S.C. 1158(b)(2)(A)) is amended—
 (A)in clause (v), by striking or at the end; (B)by redesignating clause (vi) as clause (vii); and
 (C)by inserting after clause (v) the following:  (vi)the alien is described in section 212(a)(2)(J)(i) or section 237(a)(2)(G)(i) (relating to participation in criminal gangs); or.
 (g)Temporary protected statusSection 244 of the Immigration and Nationality Act (8 U.S.C. 1254a) is amended— (1)by striking Attorney General each place that term appears and inserting Secretary;
 (2)in subsection (c)(2)(B)— (A)in clause (i), by striking States, or and inserting States;;
 (B)in clause (ii), by striking the period at the end and inserting ; or; and (C)by adding at the end the following:
								
 (iii)the alien is, or at any time after admission has been, an alien described in section 212(a)(2)(J)(i) or section 237(a)(2)(G)(i)..
 (h)Effective date and applicationThe amendments made by this section shall take effect on the date of the enactment of this Act and shall apply to acts that occur before, on, or after the date of the enactment of this Act.
					512.Barring aliens with convictions for driving under the influence or while intoxicated
					(a)Aggravated felony driving while intoxicated
 (1)DefinitionsSection 101(a)(43) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(43)) is amended—
 (A)in subparagraph (T), by striking and; (B)in subparagraph (U), by striking the period at the end and inserting ; and; and
 (C)by inserting after subparagraph (U) the following:  (V)a single conviction for driving while intoxicated (including a conviction for driving while under the influence of or impaired by alcohol or drugs), when such impaired driving was the cause of the serious bodily injury or death of another person or a second or subsequent conviction for driving while intoxicated (including a conviction for driving under the influence of or impaired by alcohol or drugs), without regard to whether the conviction is classified as a misdemeanor or felony under State law. For purposes of this paragraph, the Secretary of Homeland Security or the Attorney General are not required to prove the first conviction for driving while intoxicated (including a conviction for driving while under the influence of or impaired by alcohol or drugs) as a predicate offense and need only make a factual determination that the alien was previously convicted for driving while intoxicated (including a conviction for driving while under the influence of or impaired by alcohol or drugs).. 
 (2)Effective date and applicationThe amendments made by this section shall take effect on the date of the enactment of this Act and apply to any conviction entered on or after such date.
						(b)Inadmissibility for driving while intoxicated or under the influence
 (1)In generalParagraph (2) of section 212(a) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(2)), as amended by section 507, is further amended by adding at the end the following:
							
 (K)Driving while intoxicated and unlawfully present in the United StatesAn alien who— (i)is convicted of driving while intoxicated, driving under the influence, or similar violation of State law, and
 (ii)at the time of the commission of that offense was unlawfully present in the United States because the alien entered without inspection or admission, overstayed the period of stay authorized by the Secretary, or violated the terms of the alien’s nonimmigrant visa,
									is inadmissible..
 (2)Effective date and applicationThe amendments made by paragraph (1) shall take effect on the date of the enactment of this Act and apply to any conviction entered on or after such date.
						(c)Deportation for driving while intoxicated or under the influence
 (1)In generalParagraph (2) of section 237(a) of the Immigration and Nationality Act (8 U.S.C. 1227(a)(2)), as amended by section 507, is further amended by adding at the end the following:
							
 (H)Driving while intoxicated and while unlawfully present in the United StatesAn alien is deportable who— (i)at the time of commission of the offense is unlawfully present in the United States because the alien entered without inspection or admission, overstayed the period of stay authorized by the Secretary, or violated the terms of the alien’s nonimmigrant visa; and
 (ii)is convicted of driving while intoxicated, driving under the influence, or similar violation of State law..
 (2)ApplicationThe amendment made by paragraph (1) shall take effect on the date of the enactment of this Act and apply to any conviction entered on or after such date.
						(d)Good moral character bar for DUI or DWI convictions
 (1)In generalSection 101(f) of the Immigration and Nationality Act (8 U.S.C. 1101(f)), as amended by section 506, is further amended by inserting after paragraph (1) the following:
							
 (2)inadmissible under section 212(a)(2)(K) or deportable under section 237(a)(2)(H); (e)Technical and conforming amendmentsSubsection (h) of section 212 of the Immigration and Nationality Act (8 U.S.C. 1182(h)) is amended—
 (1)by inserting or the Secretary after the Attorney General each place such term appears; and (2)in the matter preceding paragraph (1), by striking and (E) and inserting (E), and (K).
									.
 (2)ApplicationThe amendment made by paragraph (1) shall take effect on the date of the enactment of this Act and apply to any conviction entered on or after such date.
						513.Barring aggravated felons, border checkpoint runners, and sex offenders from admission to the
			 United States
 (a)Inadmissibility on criminal and related grounds; waiversSection 212 of the Immigration and Nationality Act (8 U.S.C. 1182) is amended— (1)in subsection (a)(2)—
 (A)in subparagraph (A)(i)— (i)in subclause (I), by striking , or and inserting a semicolon;
 (ii)in subclause (II), by striking the comma at the end and inserting ; or; and (iii)by inserting after subclause (II) the following:
									
 (III)a violation of (or a conspiracy or attempt to violate) any statute relating to section 208 of the Social Security Act (42 U.S.C. 408) (relating to social security account numbers or social security cards) or section 1028 of title 18, United States Code (relating to fraud and related activity in connection with identification documents, authentication features, and information);; and
 (B)by inserting after subparagraph (K), as added by section 508, the following:  (L)Citizenship fraudAny alien convicted of, or who admits having committed, or who admits committing acts which constitute the essential elements of, a violation of, or an attempt or a conspiracy to violate, subsection (a) or (b) of section 1425 of title 18, United States Code, (relating to the procurement of citizenship or naturalization unlawfully) is inadmissible.
 (M)Certain firearm offensesAny alien who at any time has been convicted under any law of, or who admits having committed or admits committing acts which constitute the essential elements of, any law relating to purchasing, selling, offering for sale, exchanging, using, owning, possessing, or carrying, or of attempting or conspiring to purchase, sell, offer for sale, exchange, use, own, possess, or carry, any weapon, part, or accessory which is a firearm or destructive device (as defined in section 921(a) of title 18, United States Code) in violation of any law is inadmissible.
 (N)Aggravated felonsAny alien who has been convicted of an aggravated felony as defined in section 101(a)(43) at any time is inadmissible.
 (O)High speed flightAny alien who has been convicted of a violation of section 758 of title 18, United States Code, (relating to high speed flight from an immigration checkpoint) is inadmissible.
 (P)Failure to register as a sex offenderAny alien convicted under section 2250 of title 18, United States Code is inadmissible. (Q)Crimes of domestic violence, stalking, or violation of protection orders; crimes against children (i)Domestic violence, stalking, and child abuse (I)In generalAny alien who at any time is or has been convicted of a crime involving the use or attempted use of physical force, or threatened use of a deadly weapon, a crime of domestic violence, a crime of stalking, or a crime of child abuse, child neglect, or child abandonment is inadmissible.
 (II)Crime of domestic violence definedFor purposes of this clause, the term crime of domestic violence means any crime of violence or any offense under Federal, State, or Tribal law, that has, as an element, the use or attempted use of physical force or the threatened use of physical force or a deadly weapon against a person committed by a current or former spouse of the person, by an individual with whom the person shares a child in common, by an individual who is cohabiting with or has cohabited with the person as a spouse, by an individual similarly situated to a spouse of the person under the domestic or family violence laws of the jurisdiction where the offense occurs, or by any other individual against a person who is protected from that individual’s acts under the domestic or family violence laws of the United States or any State, Indian tribal government, or unit of local government.
											(ii)Violators of protection orders
 (I)In generalAny alien who at any time is or has been enjoined under a protection order issued by a court and whom the court determines has engaged in conduct that violates the portion of a protection order that involves protection against credible threats of violence, repeated harassment, or bodily injury to the person or persons for whom the protection order was issued is inadmissible.
 (II)Protective order definedIn this clause, the term protection order means any injunction issued for the purpose of preventing violent or threatening acts of violence that involve the use or attempted use of physical force, or threatened use of a deadly weapon, committed by a current or former spouse, parent, or guardian of the victim, by a person with whom the victim shares a child in common, by a person who is cohabiting with or has cohabited with the victim as a spouse, parent, or guardian, or by a person similarly situated to a spouse, parent, or guardian of the victim, including temporary or final orders issued by civil or criminal courts (other than support or child custody orders or provisions) whether obtained by filing an independent action or as an independent order in another proceeding.
 (iii)Waiver authorizedFor provision authorizing waiver of this subparagraph, see subsection (o).; and (2)in subsection (h)—
 (A)in the matter preceding paragraph (1), as amended by this Act, by further amended by striking , and (K), and inserting (K), and (M); (B)in the matter following paragraph (2)—
 (i)by striking torture. and inserting torture, or has been convicted of an aggravated felony.; and (ii)by striking if either since the date of such admission the alien has been convicted of an aggravated felony or the alien and inserting if since the date of such admission the alien.
 (3)by adding new subsection (o) to read as follows—  (o)Waiver for victims of domestic violence (1)In generalThe Secretary of Homeland Security or Attorney General is not limited by the criminal court record and may waive the application of paragraph (2)(Q)(i) (with respect to crimes of domestic violence and crimes of stalking) and (ii) in the case of an alien who has been battered or subjected to extreme cruelty and who is not and was not the primary perpetrator of violence in the relationship upon a determination that—
 (A)the alien was acting in self-defense; (B)the alien was found to have violated a protection order intended to protect the alien; or
 (C)the alien committed, was arrested for, was convicted of, or pled guilty to committing a crime— (i)that did not result in serious bodily injury; and
 (ii)where there was a connection between the crime and the alien’s having been battered or subjected to extreme cruelty.
 (2)Credible evidence consideredIn acting on applications under this paragraph, the Secretary of Homeland Security or Attorney General shall consider any credible evidence relevant to the application. The determination of what evidence is credible and the weight to be given that evidence shall be within the sole discretion of the Secretary of Homeland Security or Attorney General..
 (b)Deportability; criminal offensesSection 237(a)(3)(B) of the Immigration and Nationality Act (8 U.S.C. 1227(a)(3)(B)) is amended— (1)in clause (i), by striking the comma at the end and inserting a semicolon;
 (2)in clause (ii), by striking , or at the end and inserting a semicolon; (3)in clause (iii), by striking the comma at the end and inserting ; or; and
 (4)by inserting after clause (iii) the following:  (iv)of a violation of, or an attempt or a conspiracy to violate, subsection (a) or (b) of section 1425 of title 18 (relating to the procurement of citizenship or naturalization unlawfully),.
 (c)Deportability; criminal offensesParagraph (2) of section 237(a) of the Immigration and Nationality Act (8 U.S.C. 1227(a)(2)), as amended by sections 507 and 508, is further amended by adding at the end the following:
						
 (I)Identification fraudAny alien who is convicted of a violation of (or a conspiracy or attempt to violate) an offense relating to section 208 of the Social Security Act (42 U.S.C. 408) (relating to social security account numbers or social security cards) or section 1028 of title 18, United States Code, (relating to fraud and related activity in connection with identification), is deportable..
 (d)ApplicabilityThe amendments made by this section shall apply to— (1)any act that occurred before, on, or after the date of the enactment of this Act;
 (2)all aliens who are required to establish admissibility on or after such date of enactment; and (3)all removal, deportation, or exclusion proceedings that are filed, pending, or reopened, on or after such date of enactment.
 (e)ConstructionThe amendments made by this section shall not be construed to create eligibility for relief from removal under former section 212(c) of the Immigration and Nationality Act (8 U.S.C. 1182(c)) if such eligibility did not exist before the date of enactment of this Act.
					514.Protecting immigrants from convicted sex offenders
 (a)ImmigrantsSection 204(a)(1) of the Immigration and Nationality Act (8 U.S.C. 1154(a)(1)), is amended— (1)in subparagraph (A), by amending clause (viii) to read as follows:
							
 (viii)Clause (i) shall not apply to a citizen of the United States who has been convicted of an offense described in subparagraph (A), (I), or (K) of section 101(a)(43) or a specified offense against a minor as defined in section 111 of the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16911(7)), unless the Secretary of Homeland Security, in the Secretary’s sole and unreviewable discretion, determines that the citizen poses no risk to the alien with respect to whom a petition described in clause (i) is filed.; and
 (2)in subparagraph (B)(i)— (A)by redesignating the second subclause (I) as subclause (II); and
 (B)by amending such subclause (II) to read as follows:  (II)Subclause (I) shall not apply in the case of an alien lawfully admitted for permanent residence who has been convicted of an offense described in subparagraph (A), (I), or (K) of section 101(a)(43) or a specified offense against a minor as defined in section 111 of the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16911(7)), unless the Secretary of Homeland Security, in the Secretary’s sole and unreviewable discretion, determines that the alien lawfully admitted for permanent residence poses no risk to the alien with respect to whom a petition described in subclause (I) is filed..
 (b)NonimmigrantsSection 101(a)(15)(K) of such Act (8 U.S.C. 1101(a)(15)(K)), is amended by striking 204(a)(1)(A)(viii)(I)) each place such term appears and inserting 204(a)(1)(A)(viii)). (c)Effective DateThe amendments made by this section shall take effect on the date of the enactment of this Act and shall apply to petitions filed on or after such date.
					515.Enhanced criminal penalties for high speed flight
 (a)In generalSection 758 of title 18, United States Code, is amended to read as follows:  758.Unlawful flight from immigration or customs controls (a)Evading a checkpointAny person who, while operating a motor vehicle or vessel, knowingly flees or evades a checkpoint operated by the Department of Homeland Security or any other Federal law enforcement agency, and then knowingly or recklessly disregards or disobeys the lawful command of any law enforcement agent, shall be fined under this title, imprisoned not more than 5 years, or both.
 (b)Failure to stopAny person who, while operating a motor vehicle, aircraft, or vessel, knowingly or recklessly disregards or disobeys the lawful command of an officer of the Department of Homeland Security engaged in the enforcement of the immigration, customs, or maritime laws, or the lawful command of any law enforcement agent assisting such officer, shall be fined under this title, imprisoned not more than 2 years, or both.
 (c)Alternative penaltiesNotwithstanding the penalties provided in subsection (a) or (b), any person who violates such subsection shall—
 (1)be fined under this title, imprisoned not more than 10 years, or both, if the violation involved the operation of a motor vehicle, aircraft, or vessel—
 (A)in excess of the applicable or posted speed limit, (B)in excess of the rated capacity of the motor vehicle, aircraft, or vessel, or
 (C)in an otherwise dangerous or reckless manner; (2)be fined under this title, imprisoned not more than 20 years, or both, if the violation created a substantial and foreseeable risk of serious bodily injury or death to any person;
 (3)be fined under this title, imprisoned not more than 30 years, or both, if the violation caused serious bodily injury to any person; or
 (4)be fined under this title, imprisoned for any term of years or life, or both, if the violation resulted in the death of any person.
 (d)Attempt and conspiracyAny person who attempts or conspires to commit any offense under this section shall be punished in the same manner as a person who completes the offense.
 (e)ForfeitureAny property, real or personal, constituting or traceable to the gross proceeds of the offense and any property, real or personal, used or intended to be used to commit or facilitate the commission of the offense shall be subject to forfeiture.
 (f)Forfeiture proceduresSeizures and forfeitures under this section shall be governed by the provisions of chapter 46 of this title, relating to civil forfeitures, including section 981(d), except that such duties as are imposed upon the Secretary of the Treasury under the customs laws described in that section shall be performed by such officers, agents, and other persons as may be designated for that purpose by the Secretary of Homeland Security or the Attorney General. Nothing in this section shall limit the authority of the Secretary of Homeland Security to seize and forfeit motor vehicles, aircraft, or vessels under the Customs laws or any other laws of the United States.
 (g)DefinitionsFor purposes of this section— (1)the term checkpoint includes, but is not limited to, any customs or immigration inspection at a port of entry or immigration inspection at a U.S. Border Patrol checkpoint;
 (2)the term law enforcement agent means— (A)any Federal, State, local or tribal official authorized to enforce criminal law; and
 (B)when conveying a command described in subsection (b), an air traffic controller;
 (3)the term lawful command includes a command to stop, decrease speed, alter course, or land, whether communicated orally, visually, by means of lights or sirens, or by radio, telephone, or other communication;
 (4)the term motor vehicle means any motorized or self-propelled means of terrestrial transportation; and (5)the term serious bodily injury has the meaning given in section 2119(2) of this title..
 (b)ConstructionThe amendments made by subsection (a) shall not be construed to create eligibility for relief from removal under former section 212(c) of the Immigration and Nationality Act (8 U.S.C. 1182(c)) if such eligibility did not exist before the date of enactment of this Act.
					516.Prohibition on	asylum and cancellation of removal for terrorists
 (a)AsylumSubparagraph (A) of section 208(b)(2) of the Immigration and Nationality Act (8 U.S.C. 1158(b)(2)(A)), as amended by section 506 and 507, is further amended—
 (1)by inserting or the Secretary after if the Attorney General; and (2)by striking clause (v), and inserting:
							
 (v)the alien is described in section 212(a)(3)(B)(i) or section 212(a)(3)(F), unless, in the case of an alien described in subclause (IX) of section 212(a)(3)(B)(i), the Secretary or the Attorney General determines, in his or her sole and unreviewable discretion, that there are not reasonable grounds for regarding the alien as a danger to the security of the United States;.
 (b)Cancellation of removalParagraph (4) of section 240A(c) of the Immigration and Nationality Act (8 U.S.C. 1229b(c)(4)) is amended—
 (1)by striking inadmissible under and inserting described in; and (2)by striking deportable under and inserting described in.
						(c)Restriction on removal
 (1)In generalSubparagraph (A) of section 241(b)(3) of the Immigration and Nationality Act (8 U.S.C. 1231(b)(3)(A)) is amended—
 (A)by inserting or the Secretary after Attorney General both places that term appears; (B)by striking Notwithstanding and inserting the following:
								
 (i)In generalNotwithstanding; and (C)by adding at the end the following:
								
 (ii)Burden of proofThe alien has the burden of proof to establish that the alien’s life or freedom would be threatened in such country, and that race, religion, nationality, membership in a particular social group, or political opinion would be at least one central reason for such threat..
 (2)ExceptionSubparagraph (B) of section 241(b)(3) of the Immigration and Nationality Act (8 U.S.C. 1231(b)(3)(B)) is amended—
 (A)by inserting or the Secretary of Homeland Security after Attorney General both places that term appears; (B)in clause (iii), striking or at the end;
 (C)in clause (iv), striking the period at the end and inserting ; or; (D)inserting after clause (iv) the following:
								
 (v)the alien is described in section 212(a)(3)(B)(i) or section 212(a)(3)(F), unless, in the case of an alien described in subclause (IX) of section 212(a)(3)(B)(i), the Secretary of Homeland Security or the Attorney General determines, in his or her sole and unreviewable discretion, that there are not reasonable grounds for regarding the alien as a danger to the security of the United States;
 (vi)the alien is convicted of an aggravated felony.; and (E)by striking the undesignated matter at the end of the subparagraph (B).
 (3)Sustaining burden of proof; credibility determinationsSubparagraph (C) of section 241(b)(3) of the Immigration and Nationality Act (8 U.S.C. 1231(b)(3)(C)) is amended by striking In determining whether an alien has demonstrated that the alien’s life or freedom would be threatened for a reason described in subparagraph (A), and inserting For purposes of this paragraph,.
 (4)Effective date and applicationThe amendments made in paragraphs (1) and (2) shall take effect as if enacted on May 11, 2005, and shall apply to applications for withholding of removal made on or after such date.
 (d)Effective datesExcept as provided in paragraph (c)(4), the amendments made by this section shall take effect on the date of the enactment of this Act and sections 208(b)(2)(A), 240A(c), and 241(b)(3) of the Immigration and Nationality Act, as so amended, shall apply to—
 (1)all aliens in removal, deportation, or exclusion proceedings; (2)all applications pending on, or filed after, the date of the enactment of this Act; and
 (3)with respect to aliens and applications described in paragraph (1) or (2) of this subsection, acts and conditions constituting a ground for exclusion, deportation, or removal occurring or existing before, on, or after the date of the enactment of this Act.
						517.Aggravated felonies
 (a)Definition of aggravated felonyParagraph (43) of section 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(43)), as amended by section 508, is further amended—
 (1)in subparagraph (A), by striking sexual abuse of a minor; and inserting any conviction for a sex offense, including an offense described in sections 2241 and 2243 of Title 18, United States Code, or an offense where the alien abused or was involved in the abuse of any individual under the age of 18 years, or in which the victim is in fact under the age of 18 years, regardless of the reason and extent of the act, the sentence imposed, or the elements in the offense that are required for conviction;;
 (2)in subparagraph (F), by striking at least one year and inserting is at least one year, except that if the conviction records do not conclusively establish whether a crime constitutes a crime of violence or an offense under Federal, State, or Tribal law, that has, as an element, the use or attempted use of physical force or the threatened use of physical force or a deadly weapon, the Attorney General or Secretary of Homeland Security may consider other evidence related to the conviction, including but not limited to police reports and witness statements, that clearly establishes that the conduct for which the alien was engaged constitutes a crime of violence or an offense under Federal, State, or Tribal law, that has, as an element, the use or attempted use of physical force or the threatened use of physical force or a deadly weapon;;
 (3)by striking subparagraph (G) and inserting the following:  (G)a theft offense under State or Federal law (including theft by deceit, theft by fraud, and receipt of stolen property) or burglary offense under State or Federal law for which the term of imprisonment is at least one year, except that if the conviction records do not conclusively establish whether a crime constitutes a theft or burglary offense, the Attorney General or Secretary of Homeland Security may consider other evidence related to the conviction, including but not limited to police reports and witness statements, that clearly establishes that the conduct for which the alien was engaged constitutes a theft or burglary offense;;
 (4)in subparagraph (I), by striking or 2252 and inserting 2252, or 2252A; (5)in subparagraph (N), by striking paragraph (1)(A) or (2) of and inserting a semicolon at the end;
 (6)in subparagraph (O), by striking section 275(a) or 276 committed by an alien who was previously deported on the basis of a conviction for an offense described in another subparagraph of this paragraph; and inserting section 275 or 276 for which the term of imprisonment is at least 1 year;;
 (7)in subparagraph (P) by striking (i) which either is falsely making, forging, counterfeiting, mutilating, or altering a passport or instrument in violation of section 1543 of title 18, United States Code, or is described in section 1546(a) of such title (relating to document fraud) and (ii) and inserting which is described in the first paragraph of section 1541, 1542, 1543, 1544, 1546(a), or 1547 of chapter 75 of title 18, United States Code, and;
 (8)in subparagraph (U), by striking an attempt or conspiracy to commit an offense described in this paragraph and inserting an attempt to commit, conspiracy to commit, or facilitation of an offense described in this paragraph, or aiding, abetting, procuring, commanding, inducing, or soliciting the commission of such an offense; and
 (9)by striking the undesignated material at end of the paragraph and inserting The term applies to an offense described in this paragraph, whether in violation of Federal or State law, or a law of a foreign country, for which the term of imprisonment was completed within the previous 20 years, and even if the length of the term of imprisonment for the offense is based on recidivist or other enhancements. Notwithstanding any other provision of law (including any effective date), the term applies regardless of whether the conviction was entered before, on, or after September 30, 1996..
 (b)Definition of convictionSection 101(a)(48) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(48)) is amended by adding at the end the following:
						
 (C)(i)Any reversal, vacatur, expungement, or modification of a conviction, sentence, or conviction that was granted to ameliorate the consequences of the conviction, sentence, or conviction, or was granted for rehabilitative purposes shall have no effect on the immigration consequences resulting from the original conviction.
 (ii)The alien shall have the burden of demonstrating that any reversal, vacatur, expungement, or modification, including modification to any sentence for an offense, was not granted to ameliorate the consequences of the conviction, sentence, or conviction record, or for rehabilitative purposes..
 (c)Effective date and applicationThe amendments made by this section shall— (1)take effect on the date of the enactment of this Act; and
 (2)apply to any act that occurred before, on, or after such date of enactment. 518.Convictions (a)Section 212(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(2)), as amended by sections 509 through 511, is further amended by adding at the end the following subparagraph:
						
							(L)Convictions
 (i)In generalFor purposes of determining whether an underlying criminal offense constitutes a ground of inadmissibility under this subsection, all statutes or common law offenses are divisible so long as any of the conduct encompassed by the statute constitutes an offense that is a ground of inadmissibility.
 (ii)Other evidenceIf the conviction records (i.e., charging documents, plea agreements, plea colloquies, jury instructions) do not conclusively establish whether a crime constitutes a ground of inadmissibility, the Attorney General or the Secretary of Homeland Security may consider other evidence related to the conviction, including but not limited to police reports and witness statements, that clearly establishes that the conduct for which the alien was engaged constitutes a ground of inadmissibility..
 (b)Section 237(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1227(a)(2)), as amended by sections __ and __, is further amended by adding at the end the following subparagraph:
						
							(J)Criminal offenses
 (i)In generalFor purposes of determining whether an underlying criminal offense constitutes a ground of deportability under this subsection, all statutes or common law offenses are divisible so long as any of the conduct encompassed by the statute constitutes an offense that is a ground of deportability.
 (ii)Other evidenceIf the conviction records (i.e., charging documents, plea agreements, plea colloquies, jury instructions) do not conclusively establish whether a crime constitutes a ground of deportability, the Attorney General or the Secretary of Homeland Security may consider other evidence related to the conviction, including but not limited to police reports and witness statements, that clearly establishes that the conduct for which the alien was engaged constitutes a ground of deportability..
					519.Pardons
 (a)DefinitionSection 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)), as amended by section --, is further amended by adding at the end the following:
						
 (54)The term pardon means a full and unconditional pardon granted by the President of the United States, Governor of any of the several States or constitutionally recognized body..
 (b)DeportabilitySection 237(a) of such Act (8 U.S.C. 1227(a)), as amended by sections -- and --, is further amended—
 (1)in paragraph (2)(A), by striking clause (vi); and (2)by adding at the end the following:
							
 (8)PardonsIn the case of an alien who has been convicted of a crime and is subject to removal due to that conviction, if the alien, subsequent to receiving the criminal conviction, is granted a pardon, the alien shall not be deportable by reason of that criminal conviction..
 (c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act and shall apply to a pardon granted before, on, or after such date.
					520.Failure to obey removal orders
 (a)In generalSection 243(a) of the Immigration and Nationality Act (8 U.S.C. 1253(a)) is amended— (1)in the matter preceding subparagraph (A) of paragraph (1), by inserting 212(a) or before 237(a),; and
 (2)by striking paragraph (3). (b)Effective dateThe amendments made by subparagraph (A) shall take effect on the date of enactment of this Act and shall apply to acts that are described in subparagraphs (A) through (D) of section 243(a)(1) of the Immigration and Nationality Act (8 U.S.C. 1253(a)(1)) that occur on or after the date of enactment of this Act.
 521.Sanctions for countries that delay or prevent repatriation of their nationalsSection 243 of the Immigration and Nationality Act (8 U.S.C. 1253) is amended by striking subsection (d) and inserting the following:
					
						(d)Listing of countries who delay repatriation of removed aliens
 (1)Listing of countriesBeginning on the date that is 6 months after the date of enactment of the Building America’s Trust Act, and every 6 months thereafter, the Secretary shall publish a report in the Federal Register that includes a list of—
 (A)countries that have refused or unreasonably delayed repatriation of an alien who is a national of that country since the date of enactment of this Act and the total number of such aliens, disaggregated by nationality;
 (B)countries that have an excessive repatriation failure rate; and (C)each country that was reported as noncompliant in the prior reporting period.
 (2)ExemptionThe Secretary of Homeland Security, in the Secretary's sole and unreviewable discretion, and in consultation with the Secretary of State, may exempt a country from inclusion in the list under paragraph (1) if there are significant foreign policy or security concerns that warrant such an exemption.
							(e)Discontinuing granting of visas to nationals of countries denying or delaying accepting alien
 (1)In generalNotwithstanding section 221(c), the Secretary of Homeland Security shall take the action described in paragraph (2)(A) and may take an action described in paragraph (2)(B), if the Secretary determines that—
 (A)an alien is inadmissible under section 212 or deportable under section 237, or the alien has been ordered removed from the United States; and
 (B)the government of a foreign country is— (i)denying or unreasonably delaying accepting aliens who are citizens, subjects, nationals, or residents of that country after the Secretary of Homeland Security asks whether the government will accept an alien under this section; or
 (ii)refusing to issue any required travel or identity documents to allow the alien who is citizen, subject, national, or resident of that country to return to that country.
 (2)Actions describedThe actions described in this paragraph are the following: (A)An order from the Secretary of State to consular officers in that foreign country to discontinue granting visas under section 101(a)(15)(A)(iii) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(A)(iii)) to attendants, servants, personal employees, and members of their immediate families, of the officials and employees of that country who receive nonimmigrant status under clause (i) or (ii) of section 101(a)(15)(A) of such Act.
 (B)Denial of admission to any citizens, subjects, nationals, and residents from that country or the imposition—
 (i)of any limitations, conditions, or additional fees on the issuance of visas or travel from that country; or
 (ii)of any other sanctions authorized by law. (3)Resumption of visa issuanceConsular officers in the foreign country that refused or unreasonably delayed repatriation or refused to issue required identity or travel documents may resume visa issuance after the Secretary of Homeland Security notifies the Secretary of State that the country has accepted the aliens..
 522.Enhanced penalties for construction and use of border tunnelsSection 555 of title 18, United States Code, is amended— (1)in subsection (a), by striking not more than 20 years. and inserting not less than 7 years but not more than 20 years.; and
 (2)in subsection (b), by striking not more than 10 years. and inserting not less than 3 years but not more than 10 years.. 523.Enhanced penalties for fraud and misuse of visas, permits, and other documentsSection 1546(a) of title 18, United States Code, is amended—
 (1)by striking Commissioner of the Immigration and Naturalization Service each place that term appears and inserting Secretary of Homeland Security; (2)by striking Shall be fined and all that follows through the end and inserting Shall be fined under this title or imprisoned for not less than 12 years but not more than 25 years (if the offense was committed to facilitate an act of international terrorism (as defined in section 2331 of this title)), not less than 10 years but not more than 20 years (if the offense was committed to facilitate a drug trafficking crime (as defined in section 929(a) of this title)), not less than 5 years but not more than 10 years (in the case of the first or second such offense, if the offense was not committed to facilitate such an act of international terrorism or a drug trafficking crime), or not less than 7 years but not more than 15 years (in the case of any other offense), or both.
					524.Expansion of criminal alien repatriation programs
 (a)Expansion of Department criminal alien repatriation flightsNot later than 90 days after the date of the enactment of this Act, the Secretary of Homeland Security shall increase the number of criminal and illegal alien repatriation flights from the United States conducted by U.S. Customs and Border Protection and U.S. Immigration and Customs Enforcement Air Operations by not less than 15 percent more than the number of such flights operated, and authorized to be operated, under existing appropriations and funding on the date of the enactment of this Act.
 (b)U.S. Immigration and Customs enforcement air operationsNot later than 90 days after the date of the enactment of this Act, the Secretary of Homeland Security shall issue a directive to expand U.S. Immigration and Customs Enforcement Air Operations (ICE Air Ops) so that ICE Air Ops provides additional services with respect to aliens who are illegally present in the United States. Such expansion shall include—
 (1)increasing the daily operations of ICE Air Ops with buses and air hubs in the top 5 geographic regions along the southern border;
 (2)allocating a set number of seats for such aliens for each metropolitan area; and (3)allowing a metropolitan area to trade or give some of seats allocated to such area under paragraph (2) for such aliens to other areas in the region of such area based on the transportation needs of each area.
 (c)Authorization of appropriationsIn addition to the amounts otherwise authorized to be appropriated, there is authorized to be appropriated $10,000,000 for each of fiscal years 2018 through 2021 to carry out this section.
					BStrong Visa Integrity Secures America Act
 531.Short titleThis subtitle may be cited as the Strong Visa Integrity Secures America Act. 532.Visa security (a)Visa security units at high risk postsParagraph (1) of section 428(e) of the Homeland Security Act of 2002 (6 U.S.C. 236(e)) is amended—
 (1)by striking The Secretary and inserting the following:  (A)AuthorizationSubject to the minimum number specified in subparagraph (B), the Secretary; and
 (2)by adding at the end the following new subparagraph:  (B)Risk-based assignments (i)In generalIn carrying out subparagraph (A), the Secretary shall assign, in a risk-based manner, and considering the criteria described in clause (ii), employees of the Department to not fewer than 50 diplomatic and consular posts at which visas are issued.
 (ii)Criteria describedThe criteria described in this clause (i) are the following: (I)The number of nationals of a country in which any of the diplomatic and consular posts referred to in clause (i) are located who were identified in United States Government databases related to the identities of known or suspected terrorists during the previous year.
 (II)Information on cooperation of such country with the counterterrorism efforts of the United States. (III)Information analyzing the presence, activity, or movement of terrorist organizations (as such term is defined in section 212(a)(3)(B)(vi) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(B)(vi)) within or through such country.
 (IV)The number of formal objections based on derogatory information issued by the Visa Security Advisory Opinion Unit pursuant to paragraph (10) regarding nationals of a country in which any of the diplomatic and consular posts referred to in clause (i) are located.
 (V)The adequacy of the border and immigration control of such country. (VI)Any other criteria the Secretary determines appropriate.
 (iii)Rule of constructionThe assignment of employees of the Department pursuant to this subparagraph is solely the authority of the Secretary and may not be altered or rejected by the Secretary of State..
 (b)Counterterrorism vetting and screeningParagraph (2) of section 428(e) of the Homeland Security Act of 2002 is amended—
 (1)by redesignating subparagraph (C) as subparagraph (D); and (2)by inserting after subparagraph (B) the following new subparagraph:
							
 (C)Screen any such applications against the appropriate criminal, national security, and terrorism databases maintained by the Federal Government..
 (c)Training and hiringSubparagraph (A) of section 428(e)(6) of the Homeland Security Act of 2002 is amended by— (1)striking The Secretary shall ensure, to the extent possible, that any employees and inserting The Secretary, acting through the Commissioner of U.S. Customs and Border Protection and the Director of U.S. Immigration and Customs Enforcement, shall provide training to any employees; and
 (2)striking shall be provided the necessary training. (d)Pre-adjudicated visa security assistance and visa security advisory opinion unitSubsection (e) of section 428 of the Homeland Security Act of 2002 is amended by adding at the end the following new paragraph:
						
 (9)Remote pre-adjudicated visa security assistanceAt the visa-issuing posts at which employees of the Department are not assigned pursuant to paragraph (1), the Secretary shall, in a risk-based manner, assign employees of the Department to remotely perform the functions required under paragraph (2) at not fewer than 50 of such posts.
 (10)Visa Security Advisory Opinion UnitThe Secretary shall establish within U.S. Immigration and Customs Enforcement a Visa Security Advisory Opinion Unit to respond to requests from the Secretary of State to conduct a visa security review using information maintained by the Department on visa applicants, including terrorism association, criminal history, counter-proliferation, and other relevant factors, as determined by the Secretary..
 (e)Schedule of implementationThe requirements established under paragraphs (1) and (9) of section 428(e) of the Homeland Security Act of 2002 (6 U.S.C. 236(e)), as amended and added by this section, shall be implemented not later than three years after the date of the enactment of this Act.
 (f)Authorization of appropriationsThere are authorized to be appropriated $30,000,000 to implement this section and the amendments made by this section.
					533.Electronic passport screening and biometric matching
 (a)In generalSubtitle B of title IV of the Homeland Security Act of 2002 (6 U.S.C. 231 et seq.), is amended by adding at the end the following new sections:
						
							420.Electronic passport screening and biometric matching
 (a)In generalNot later than one year after the date of the enactment of the Building America’s Trust Act, the Commissioner of U.S. Customs and Border Protection shall—
 (1)screen electronic passports at airports of entry by reading each such passport’s embedded chip; and (2)to the greatest extent practicable, utilize facial recognition technology or other biometric technology, as determined by the Commissioner, to inspect travelers at United States airports of entry.
									(b)Applicability
 (1)Electronic passport screeningParagraph (1) of subsection (a) shall apply to passports belonging to individuals who are United States citizens, individuals who are nationals of a program country pursuant to section 217 of the Immigration and Nationality Act (8 U.S.C. 1187), and individuals who are nationals of any other foreign country that issues electronic passports.
 (2)Facial recognition matchingParagraph (2) of subsection (a) shall apply, at a minimum, to individuals who are nationals of a program country pursuant to section 217 of the Immigration and Nationality Act.
									(c)Annual report
 (1)In generalThe Commissioner of U.S. Customs and Border Protection, in collaboration with the Chief Privacy Officer of the Department, shall issue to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives an annual report through fiscal year 2021 on the utilization of facial recognition technology and other biometric technology pursuant to subsection (a)(2).
 (2)Report contentsEach such report shall include— (A)information on the type of technology used at each airport of entry;
 (B)the number of individuals who were subject to inspection using either of such technologies at each airport of entry;
 (C)within the group of individuals subject to such inspection, the number of those individuals who were United States citizens and lawful permanent residents;
 (D)information on the disposition of data collected during the year covered by such report; and (E)information on protocols for the management of collected biometric data, including timeframes and criteria for storing, erasing, destroying, or otherwise removing such data from databases utilized by the Department.
 420A.Continuous screening by U.S. Customs and Border ProtectionThe Commissioner of U.S. Customs and Border Protection shall, in a risk-based manner, continuously screen individuals issued any visa, and individuals who are nationals of a program country pursuant to section 217 of the Immigration and Nationality Act (8 U.S.C. 1187), who are present, or expected to arrive within 30 days, in the United States, against the appropriate criminal, national security, and terrorism databases maintained by the Federal Government..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 419 the following new items:“Sec. 420. Electronic passport screening and biometric matching.”“Sec. 420A. Continuous screening by U.S. Customs and Border Protection.”.
 534.Reporting visa overstaysSection 2 of Public Law 105–173 (8 U.S.C. 1376) is amended— (1)in subsection (a)—
 (A)by striking Attorney General and inserting Secretary of Homeland Security; and (B)by inserting before the period at the end the following: , and any additional information that the Secretary determines necessary for purposes of the report under subsection (b).; and
 (2)by amending subsection (b) to read as follows:  (b)Annual reportNot later than June 30, 2018, and not later than June 30 of each year thereafter, the Secretary of Homeland Security shall submit to the Committee on Homeland Security and Governmental Affairs and the Committee on the Judiciary of the Senate and the Committee on Homeland Security and the Committee on the Judiciary of the House of Representatives, a report providing, for the preceding fiscal year, numerical estimates (including information on the methodology utilized to develop such numerical estimates) of—
 (1)for each country, the number of aliens from the country who are described in subsection (a), including—
 (A)the total number of such aliens within all classes of nonimmigrant aliens described in section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)); and
 (B)the number of such aliens within each of the classes of nonimmigrant aliens, as well as the number of such aliens within each of the subclasses of such classes of nonimmigrant aliens, as applicable;
 (2)for each country, the percentage of the total number of aliens from the country who were present in the United States and were admitted to the United States as nonimmigrants who are described in subsection (a);
 (3)the number of aliens described in subsection (a) who arrived by land at a port of entry into the United States;
 (4)the number of aliens described in subsection (a) who entered the United States using a border crossing identification card (as such term is defined in section 101(a)(6) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(6)); and
 (5)the number of Canadian nationals who entered the United States without a visa and whose authorized period of stay in the United States terminated during the previous fiscal year, but who remained in the United States..
 535.Student and exchange visitor information system verificationNot later than 90 days after the date of the enactment of this Act, the Secretary of Homeland Security shall ensure that the information collected under the program established under section 641 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1372) is available to officers of U.S. Customs and Border Protection conducting primary inspections of aliens seeking admission to the United States at each port of entry of the United States.
				536.Social media review of visa applicants
 (a)In generalSubtitle C of title IV of the Homeland Security Act of 2002 (6 U.S.C. 231 et. seq.) is amended by adding at the end the following new sections:
						
							434.Social media screening
 (a)In generalNot later than 180 days after the date of the enactment of the Building America’s Trust Act, the Secretary of Homeland Security shall, to the greatest extent practicable, and in a risk based manner and on an individualized basis, review the social media accounts of visa applicants who are citizens of, or who reside in, high risk countries, as determined by the Secretary based on the criteria described in subsection (b).
 (b)High-risk criteria describedIn determining whether a country is high-risk pursuant to subsection (a), the Secretary shall consider the following criteria:
 (1)The number of nationals of the country who were identified in United States Government databases related to the identities of known or suspected terrorists during the previous year.
 (2)The level of cooperation of the country with the counter-terrorism efforts of the United States. (3)Any other criteria the Secretary determines appropriate.
 (c)CollaborationTo develop the technology required to carry out the requirements of subsection (a), the Secretary shall collaborate with—
 (1)the head of a national laboratory within the Department’s laboratory network with relevant expertise;
 (2)the head of a relevant university-based center within the Department’s centers of excellence network; and
 (3)the heads of other appropriate Federal agencies. 435.Open source screeningThe Secretary shall, to the greatest extent practicable, and in a risk based manner, review open source information of visa applicants..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by this Act, is further amended by inserting after the item relating to section 433 the following new items:
						Sec. 434. Social media screening.Sec. 435. Open source screening..
					CVisa cancellation and revocation
				541.Cancellation of additional visas
 (a)In generalSubsection (g) of section 222 of the Immigration and Nationality Act (8 U.S.C. 1202(g)) is amended— (1)in paragraph (1)—
 (A)by striking Attorney General, and inserting Secretary of Homeland Security,; and (B)by inserting and any other nonimmigrant visa issued by the United States that is in the possession of the alien after such visa; and
 (2)in paragraph (2)(A), by striking (other than the visa described in paragraph (1)) issued in a consular office located in the country of the alien’s nationality and inserting (other than a visa described in paragraph (1)) issued in a consular office located in the country of the alien’s nationality or foreign residence.
 (b)Effective date and applicationThe amendments made by subsection (a) shall take effect on the date of the enactment of this Act and shall apply to a visa issued before, on, or after such date.
					542.Visa information sharing
 (a)In generalSection 222(f) of the Immigration and Nationality Act (8 U.S.C. 1202(f)) is amended— (1)in the introductory text, by striking issuance or refusal and inserting issuance, refusal, or revocation;
 (2)in paragraph (2), in the matter preceding subparagraph (A), by striking and on the basis of reciprocity; (3)in paragraph (2)(A)—
 (A)by inserting —(i) after for the purpose of; and (B)by striking illicit weapons; or and inserting illicit weapons, or (ii) determining a person’s deportability or eligibility for a visa, admission, or other immigration benefit;;
 (4)in paragraph (2)(B)— (A)by striking for the purposes and inserting for one of the purposes; and
 (B)by striking or to deny visas to persons who would be inadmissible to the United States. and inserting ; or; and (5)in paragraph (2), by adding at the end the following:
							
 (C)with regard to any or all aliens in the database, specified data elements from each record, if the Secretary of State determines that it is required for national security or public safety and in the national interest to provide such information to a foreign government..
 (b)Effective dateThe amendments made by subsection (a) shall take effect 60 days after the date of the enactment of the Act.
					543.Visa interviews
 (a)In generalSection 222(h) of the Immigration and Nationality Act (8 U.S.C. 1202(h)) is amended— (1)in paragraph (1), by adding new subparagraph (D) to read as follows:
							
 (D)by the Secretary of State if the Secretary, in his sole and unreviewable discretion, determines that an interview is unnecessary because the alien is ineligible for a visa..
 (2)in paragraph (2), by adding at the end a new subparagraph (G) to read as follows:  (G)is an individual within a class of aliens that the Secretary of Homeland Security, in his sole and unreviewable discretion, has determined may pose a threat to national security or public safety..
 544.Judicial review of visa revocationSubsection (i) of section 221 of the Immigration and Nationality Act (8 U.S.C. 1201(i)) is amended— (1)by inserting (1) after (i); and
 (2)by adding at the end the following:  (2)A revocation under this subsection of a visa or other documentation from an alien shall automatically cancel any other valid visa that is in the alien’s possession..
					DSecure Visas Act
 551.Short titleThis subtitle may be cited as the Secure Visas Act. 552.Authority of the Secretary of Homeland Security and Secretary of State (a)In generalSection 428 of the Homeland Security Act of 2002 (6 U.S.C. 236) is amended by striking subsections (b) and (c) and inserting the following:
						
							(b)Authority of the Secretary of Homeland Security
 (1)In generalNotwithstanding section 104(a) of the Immigration and Nationality Act (8 U.S.C. 1104(a)) or any other provision of law, and except for the authority of the Secretary of State under subparagraphs (A) and (G) of section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)), the Secretary of Homeland Security—
 (A)shall have exclusive authority to issue regulations, establish policy, and administer and enforce the provisions of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) and all other immigration or nationality laws relating to the functions of consular officers of the United States in connection with the granting and refusal of a visa; and
 (B)may refuse or revoke any visa to any alien or class of aliens if the Secretary of Homeland Security, or designee, determines that such refusal or revocation is necessary or advisable in the security interests of the United States.
 (2)Effect of revocationThe revocation of any visa under paragraph (1)(B)— (A)shall take effect immediately; and
 (B)shall automatically cancel any other valid visa that is in the alien’s possession. (3)Judicial reviewNotwithstanding any other provision of law, including section 2241 of title 28, United States Code, any other habeas corpus provision, and sections 1361 and 1651 of such title, no United States court has jurisdiction to review a decision by the Secretary of Homeland Security to refuse or revoke a visa.
								(c)Effect of visa approval by the Secretary of State
 (1)In generalThe Secretary of State may direct a consular officer to refuse or revoke a visa to an alien if the Secretary of Homeland Security determines that such refusal or revocation is necessary or advisable in the foreign policy interests of the United States.
 (2)LimitationNo decision by the Secretary of State to approve a visa may override a decision by the Secretary of Homeland Security under subsection (b)..
 (b)Visa revocationSection 428 of the Homeland Security Act (6 U.S.C. 236) is amended by adding at the end the following:
						
 (j)Visa revocation informationIf the Secretary of Homeland Security or the Secretary of State revokes a visa— (1)the relevant consular, law enforcement, and terrorist screening databases shall be immediately updated on the date of the revocation; and
 (2)look-out notices shall be posted to all Department port inspectors and Department of State consular officers..
 (c)Conforming amendmentSection 104(a)(1) of the Immigration and Nationality Act is amended to read:  (1)the powers, duties and functions of diplomatic and consular officers of the United States, and the power authorized by section 428(c) of the Homeland Security Act of 2002 (6 U.S.C. 236), as amended by section 542 of the Building America’s Trust Act, except those powers, duties and functions conferred upon the consular officers relating to the granting or refusal of visas..
					EOther Matters
				561.Requirement for completion of background checks
 (a)In generalSection 103 of Immigration and Nationality Act (8 U.S.C. 1103) is amended by adding at the end the following:
						
							(h)Completion of background and security checks
 (1)Requirement to completeNotwithstanding any other provision of law (statutory or nonstatutory), including but not limited to section 309 of the Enhanced Border Security and Visa Entry Reform Act of 2002 (8 U.S.C. 1738), sections 1361 and 1651 of title 28, United States Code, and section 706(1) of title 5, United States Code, neither the Secretary of Homeland Security nor the Attorney General may—
 (A)approve or grant to an alien any status, relief, protection from removal, employment authorization, or any other benefit under the immigration laws, including an adjustment of status to lawful permanent residence or a grant of United States citizenship; or
 (B)issue to the alien any documentation evidencing a status or grant of any status, relief, protection from removal, employment authorization, or other benefit under the immigration laws;
									until all background and security checks for the alien have been completed and the Secretary of
			 Homeland or Attorney General has determined that the results do not
			 preclude the approval or grant of any status, relief, protection from
			 removal, employment authorization, or any other benefit under the
			 immigration laws or approval, grant, or the issuance of any documentation
 evidencing such status, relief, protection, authorization, or benefit.(2)Prohibition on judicial actionNo court shall have authority to: (A)order the approval of;
 (B)grant; (C)mandate or require any action in a certain time period; or
 (D)award any relief for the Secretary of Homeland Security’s or Attorney General’s failure to complete or delay in completing any action to provide
 any status, relief, protection from removal, employment authorization, or any other benefit under the immigration laws, including an adjustment of status to lawful permanent residence, naturalization, or a grant of United States citizenship for an alien until all background and security checks have been completed and the Secretary of Homeland Security or Attorney General has determined that the results of such checks do not preclude the approval or grant of such status, relief, protection, authorization, or benefit, or issuance of any documentation evidencing such status, relief, protection, authorization, or benefit..
 (b)Effective dateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act and shall apply to any application, petition, or request for any benefit or relief or any other case or matter under the immigration laws pending with on or filed with the Secretary of Homeland Security or the Attorney General on or after such date of enactment.
					562.Withholding of adjudication
 (a)In generalSection 103 of Immigration and Nationality Act (8 U.S.C. 1103), as amended by section 551, is further amended by adding at the end the following:
						
							(i)Withholding of adjudication
 (1)In generalExcept as provided in subsection (i)(4), nothing in this Act or any other law, including section 1361 and 1651 of title 28, United States Code, shall be construed to require, and no court can order, the Secretary of Homeland Security, the Attorney General, the Secretary of State, the Secretary of Labor, or a consular officer to grant any application, approve any petition, or grant or continue any relief, protection from removal, employment authorization, or any other status or benefit under the immigration laws by, to, or on behalf of any alien with respect to whom a criminal proceeding or investigation is open or pending (including, but not limited to, issuance of an arrest warrant or indictment), where such proceeding or investigation is deemed by such official to be material to the alien’s eligibility for the status, relief, protection, or benefit sought.
 (2)Withholding of adjudicationThe Secretary of Homeland Security, the Attorney General, the Secretary of State, or the Secretary of Labor may, in his or her discretion, withhold adjudication any application, petition, request for relief, request for protection from removal, employment authorization, status or benefit under the immigration laws pending final resolution of the criminal or other proceeding or investigation.
 (3)JurisdictionNotwithstanding any other provision of law (statutory or nonstatutory), including section 309 of the Enhanced Border Security and Visa Entry Reform Act (8 U.S.C. 1738), sections 1361 and 1651 of title 28, United States Code, and section 706(1) of title 5, United States Code, no court shall have jurisdiction to review a decision to withhold adjudication pursuant to this paragraph.
 (4)Withholding of removal and torture conventionThis paragraph does not limit or modify the applicability of section 241(b)(3) or the United Nations Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment, subject to any reservations, understandings, declarations and provisos contained in the United States Senate resolution of ratification of the Convention, as implemented by section 2242 of the Foreign Affairs Reform and Restructuring Act of 1998 (Public Law 105–277) with respect to an alien otherwise eligible for protection under such provisions..
 (b)Effective dateThe amendment made by this section shall take effect on the date of the enactment of this Act and shall apply to any application, petition, or request for any benefit or relief or any other case or matter under the immigration laws pending with or filed with the Secretary of Homeland Security on or after such date of enactment.
					563.Access to the National Crime Information Center Interstate Identification Index
 (a)Criminal justice activitiesSection 104 of the Immigration and Nationality Act (8 U.S.C. 1104) is amended by adding at the end the following:
						
 (f)Criminal justice activitiesNotwithstanding any other provision of law, any Department of State personnel with authority to grant or refuse visas or passports may carry out activities that have a criminal justice purpose..
 (b)Liaison with internal security officers; data exchangeSection 105 of the Immigration and Nationality Act (8 U.S.C. 1105) is amended by striking subsections (b) and (c) and inserting the following:
						
							(b)Access to NCIC-III
 (1)In generalNotwithstanding any other provision of law, the Attorney General and the Director of the Federal Bureau of Investigation shall provide to the Department of Homeland Security and the Department of State access to the criminal history record information contained in the National Crime Information Center's Interstate Identification Index (NCIC-III) and the Wanted Persons File and to any other files maintained by the National Crime Information Center for the purpose of determining whether an applicant or petitioner for a visa, admission, or any benefit, relief, or status under the immigration laws, or any beneficiary of an application, petition, relief, or status under the immigration laws, has a criminal history record indexed in the file.
								(2)Authorized activities
 (A)In generalThe Secretary of Homeland Security and the Secretary of State— (i)shall have direct access, without any fee or charge, to the information described in paragraph (1) to conduct name-based searches, file number searches, and any other searches that any criminal justice or other law enforcement officials are entitled to conduct; and
 (ii)may contribute to the records maintained by the National Crime Information Center. (B)Secretary of Homeland SecurityThe Secretary of Homeland Security shall receive, on request by the Secretary of Homeland Security, access to the information described in paragraph (1) by means of extracts of the records for placement in the appropriate database without any fee or charge.
 (c)Criminal justice and law enforcement purposesNotwithstanding any other provision of law, adjudication of eligibility for benefits, relief, or status under the immigration laws and other purposes relating to citizenship and immigration services, shall be considered to be criminal justice or law enforcement purposes with respect to access to or use of any information maintained by the National Crime Information Center or other criminal history information or records..
					564.Appropriate remedies for immigration litigation
 (a)Limitation on class actionsNo court may certify a class under rule 23 of the Federal Rules of Civil Procedure in any civil action that—
 (1)is filed after the date of enactment of this Act; and (2)pertains to the administration or enforcement of the immigration laws.
						(b)Requirements for an order granting prospective relief against the government
 (1)In generalIf a court determines that prospective relief should be ordered against the Government in any civil action pertaining to the administration or enforcement of the immigration laws, the court shall—
 (A)limit the relief to the minimum necessary to correct the violation of law; (B)adopt the least intrusive means to correct the violation of law;
 (C)minimize, to the greatest extent practicable, the adverse impact on national security, border security, immigration administration and enforcement, and public safety; and
 (D)provide for the expiration of the relief on a specific date, which is not later than the earliest date necessary for the Government to remedy the violation.
 (2)Written explanationThe requirements described in paragraph (1) shall be discussed and explained in writing in the order granting prospective relief and shall be sufficiently detailed to allow review by another court.
 (3)Expiration of preliminary injunctive reliefPreliminary injunctive relief granted under paragraph (1) shall automatically expire on the date that is 90 days after the date on which such relief is entered, unless the court—
 (A)finds that such relief meets the requirements described in subparagraphs (A) through (D) of paragraph (1) for the entry of permanent prospective relief; and
 (B)orders the preliminary relief to become a final order granting prospective relief prior to the expiration of the 90-day period.
							(c)Procedure for motion affecting order granting prospective relief against the Government
 (1)In generalA court shall promptly rule on a motion made by the United States Government to vacate, modify, dissolve, or otherwise terminate an order granting prospective relief in any civil action pertaining to the administration or enforcement of the immigration laws.
						(2)Automatic stays
 (A)In generalA motion to vacate, modify, dissolve, or otherwise terminate an order granting prospective relief made by the United States Government in any civil action pertaining to the administration or enforcement of the immigration laws shall automatically, and without further order of the court, stay the order granting prospective relief on the date that is 15 days after the date on which such motion is filed unless the court previously has granted or denied the Government's motion.
 (B)Duration of automatic stayAn automatic stay under subparagraph (A) shall continue until the court enters an order granting or denying the Government’s motion.
 (C)PostponementThe court, for good cause, may postpone an automatic stay under subparagraph (A) for not longer than 15 days.
 (D)Orders blocking automatic staysAny order staying, suspending, delaying, or otherwise barring the effective date of the automatic stay described in subparagraph (A), other than an order to postpone the effective date of the automatic stay for not longer than 15 days under subparagraph (C), shall be—
 (i)treated as an order refusing to vacate, modify, dissolve, or otherwise terminate an injunction; and (ii)immediately appealable under section 1292(a)(1) of title 28, United States Code.
								(d)Settlements
 (1)Consent decreesIn any civil action pertaining to the administration or enforcement of the immigration laws, the court may not enter, approve, or continue a consent decree that does not comply with the requirements of subsection (b)(1).
 (2)Private settlement agreementsNothing in this subsection shall preclude parties from entering into a private settlement agreement that does not comply with subsection (b)(1).
 (e)Expedited proceedingsIt shall be the duty of every court to advance on the docket and to expedite the disposition of any civil action or motion considered under this section.
 (f)Consent decree definedIn this section, the term consent decree— (1)means any relief entered by the court that is based in whole or in part on the consent or acquiescence of the parties; and
 (2)does not include private settlements. 565.Use of 1986 IRCA legalization information for national security purposes (a)Special agricultural workersSection 210(b)(6) of the Immigration and Nationality Act (8 U.S.C. 1160(b)(6)) is amended—
 (1)by striking Attorney General each place that term appears and inserting Secretary; (2)in subparagraph (A), by striking Justice and inserting Homeland Security;
 (3)by redesignating subparagraphs (C) and (D) as subparagraphs (D) and (E), respectively; (4)inserting after subparagraph (B) the following:
							
								(C)Authorized disclosures
 (i)Census purposeThe Secretary of Homeland Security may provide, in the Secretary's discretion, for the furnishing of information furnished under this section in the same manner and circumstances as census information may be disclosed under section 8 of title 13, United States Code..
							
 (ii)National security purposeThe Secretary of Homeland Security may provide, in the Secretary's discretion, for the furnishing, use, publication, or release of information furnished under this section in any investigation, case, or matter, or for any purpose, relating to terrorism, national intelligence or the national security.; and
 (5)in subparagraph (D), as redesignated, striking Service and inserting Department of Homeland Security. (b)Adjustment of statusSection 245A of the Immigration and Nationality Act (8 U.S.C. 1255a), is amended in subsection (c)(5)—
 (1)by striking Attorney General each place that term appears and inserting Secretary of Homeland Security; (2)in subparagraph (A), by striking Justice and inserting Homeland Security; and
 (3)by amending subparagraph (C) to read as follows:  (C)Authorized disclosures (i)Census purposeThe Secretary of Homeland Security may provide, in the Secretary's discretion, for the furnishing of information furnished under this section in the same manner and circumstances as census information may be disclosed under section 8 of title 13, United States Code.
 (ii)National security purposeThe Secretary of Homeland Security may provide, in the Secretary's discretion, for the furnishing, use, publication, or release of information furnished under this section in any investigation, case, or matter, or for any purpose, relating to terrorism, national intelligence or the national security..
 566.Uniform statute of limitations for certain immigration, naturalization, and peonage offensesSection 3291 of title 18, United States Code, is amended by striking No person and all that follows through the period at the end and inserting the following:  No person shall be prosecuted, tried, or punished for a violation of any section of chapters 69 (relating to nationality and citizenship offenses) and 75 (relating to passport, visa, and immigration offenses), or for a violation of any criminal provision of sections 243, 274, 275, 276, 277, or 278 of the Immigration and Nationality Act, or for an attempt or conspiracy to violate any such section, unless the indictment is returned or the information is filed within ten years after the commission of the offense..
 567.Conforming amendment to the definition of racketeering activitySection 1961(1) of title 18, United States Code, is amended by striking section 1542 and all that follows through section 1546 (relating to fraud and misuse of visas, permits, and other documents) and inserting sections 1541–1547 (relating to passports and visas). 568.Validity of electronic signatures (a)Civil cases (1)In generalChapter 9 of title II of the Immigration and Nationality Act (8 U.S.C. 1351 et seq.) is amended by adding at the end the following new section:
							
								295.Validity of signatures
 (a)In generalIn any proceeding, adjudication, or any other matter arising under the immigration laws, an individual’s hand written or electronic signature on any petition, application, or any other document executed or provided for any purpose under the immigration laws establishes a rebuttable presumption that the signature executed is that of the individual signing, that the individual is aware of the contents of the document, and intends to sign it..
							
 (b)Record integrityThe Secretary of Homeland Security shall establish procedures to ensure that when any electronic signature is captured for any petition, application, or other document submitted for purposes of obtaining an immigration benefit, the identity of the person is verified and authenticated, and the record of such identification and verification is preserved for litigation purposes..
 (2)Clerical amendmentThe table of contents in the first section of the Immigration and Nationality Act is amended by inserting after the item relating to section 294 the following:
							Sec. 295. Validity of signatures..
						(b)Criminal cases
 (1)In generalChapter 223 of title 18, United States Code, is amended by adding at the end the following:  3513.Signatures relating to immigration mattersIn a criminal proceeding in a court of the United States, where an individual’s hand written or electronic signature appears on a petition, application or other document executed or provided for any purpose under the immigration laws (as defined in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17)), the trier of fact may infer that the document was signed by that individual, and that the individual knew the contents of the document and intended to sign the document..
 (2)Clerical amendmentThe table of sections for chapter 223 of title 18, United States Code, is amended by inserting after the item relating to section 3512 the following:
							3513. Signatures relating to immigration matters..
						VIProhibition on terrorists obtaining  lawful status in the United States
			AProhibition on
			 adjustment to lawful permanent resident status
 601.Lawful permanent residents as applicants for admissionSection 101(a)(13)(C) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(13)(C)) is amended— (1)in clause (v), by striking the or at the end;
 (2)in clause (vi), by striking the period and inserting a comma and or; and (3)by adding at the end the following:
						
 (vii)is described in section 212(a)(3) or section 237(a)(4).. 602.Date of admission for purposes of adjustment of status (a)Applicants for admissionSection 101(a)(13) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(13)) is further amended by adding at the end the following:
						
 (D)Adjustment of status of the alien to that of an alien lawfully admitted for permanent residence under section 245 or any other provision of law is an admission of the alien, notwithstanding subparagraph (A) of this paragraph.
 (b)Eligibility to be removed for a crime involving moral turpitudeSubclause (I) of section 237(a)(2)(A)(i) of the Immigration and Nationality Act (8 U.S.C. 1227(a)(2)(A)(i)(I)) is amended by striking date of admission, inserting alien's most recent date of admission;.
					603.Precluding asylee and refugee adjustment of status for certain grounds of inadmissibility and
			 deportability
 (a)Grounds for InadmissibilitySection 209(c) of the Immigration and Nationality Act (8 U.S.C. 1159(c)) is amended by striking any other provision of such section (other than paragraph (2)(C) or subparagraph (A), (B), (C), or (E) of paragraph (3)) and inserting paragraph (1) of such section.
 (b)Need headerSection 209(c) of the Immigration and Nationality Act (8 U.S.C. 1159(c)) is amended by striking (other than paragraph (2)(C) or subparagraph (A), (B), (C), or (E) of paragraph (3)), and inserting (other than paragraph 2(C) or (G) or subparagraph (A), (B), (C), (E), (F) or (G) of paragraph (3)). (c)Grounds for deportabilitySection 209 of the Immigration and Nationality Act (8 U.S.C. 1159) is amended by adding at the end the following:
						
 (d)Grounds for deportabilityAn alien may not adjust status under this section if the alien is deportable under any provision of section 237 except subsections (a)(5) of such section..
 (d)Effective dateThe amendments made by this section shall apply to— (1)any act that occurred before, on, or after the date of the enactment of this Act; and
 (2)all aliens who are required to establish admissibility on or after such date, and in all removal, deportation, or exclusion proceedings that are filed, pending, or reopened, on or after such date.
						604.Precluding refugee adjustment of status for persecutors and human rights violators
					(a)Prohibition of refugees seeking adjustment of status to lawful permanent residency who have engaged
			 in Nazi persecution, genocide, severe violations of religious freedom,
 torture, extrajudicial killing, or the recruitment/use of child soldiersSection 209(c) of the Immigration and Nationality Act (8 U.S.C. 1159(c)) is amended by striking (other than paragraph (2)(C) or subparagraph (A), (B), (C), or (E) of paragraph (3)), and inserting (other than paragraph 2(C) or (G) or subparagraph (A), (B), (C), (E), (F) or (G) of paragraph (3)). (b)Revocation of lawful permanent resident status for human rights violatorsSection 240(b)(5) of the Immigration and Nationality Act (8 U.S.C. 1229a(b)(5)) is amended by inserting at the end a new subparagraph (F) to read as follows—
						
 (F)Additional application to certain aliens outside the United States who are associated with human rights violations. The preceding provisions of this paragraph shall apply to any alien placed in proceedings under this section who is outside of the United States, has received notice of proceedings under section 240(a) either within or outside of the United States, and is described in section 212(a)(2)(G) (officials who have committed particularly severe violations of religious freedom), 212(a)(3)(E) (Nazi persecution, genocide, extrajudicial killing, or torture), or 212(a)(3)(G) (recruitment or use of child soldiers)..
 605.Removal of condition on lawful permanent resident status prior to naturalizationSections 216(e) and 216A(e) of the Immigration and Nationality Act (8 U.S.C. 1186a(e), 1186b(e)) are amended by striking the period at the end and inserting , if the alien has had the conditional basis removed pursuant to this section..
				606.Prohibition on terrorists and aliens who pose a threat to national security or public safety from
			 receiving an adjustment of status
 (a)Application for adjustment of status in the united statesSection 245 of the Immigration and Nationality Act (8 U.S.C. 1255) is amended by striking the section heading and subsection (a) and inserting the following:
						
							245.Adjustment of status to that of a person admitted for permanent residence
								(a)In general
 (1)Eligibility for adjustmentThe status of an alien who was inspected and admitted or paroled into the United States or the status of any other alien having an approved petition for classification as a VAWA self-petitioner may be adjusted by the Secretary of Homeland Security or Attorney General, in the discretion of the Secretary of Homeland Security or Attorney General, and under such regulations as the Secretary of Homeland Security or Attorney General may prescribe, to that of an alien lawfully admitted for permanent residence if—
 (A)the alien makes an application for such adjustment; (B)the alien is eligible to receive an immigrant visa, is admissible to the United States for permanent residence, and is not subject to exclusion, deportation, or removal from the United States; and
 (C)an immigrant visa is immediately available to the alien at the time the alien’s application is filed.
 (2)Immediately availableFor purposes of this section, the term immediately available means that on the date of filing of the application for adjustment of status, the visa category under which the alien is seeking permanent residence is current as determined by the Secretary of State and reflected in the Department of State’s visa bulletin for the month in which the application for adjustment of status is filed.
 (3)Requirement to obtain an immigrant visa outside the united statesNotwithstanding any provision in this section, the Secretary of Homeland Security, in the Secretary’s sole and unreviewable discretion, may—
 (A)prohibit an alien from seeking an adjustment of status under paragraph (1) while the alien is present in the United States; and
 (B)require the alien to seek permanent residence by applying for an immigrant visa at a United States embassy or consulate in the alien’s home country or other foreign country, as designated by the Secretary of State,
										if the Secretary of Homeland Security determines that the alien may be a threat to national
			 security or public safety or if the Secretary of Homeland Security
			 determines that a favorable exercise of discretion to allow such
			 adjustment of status in the United States is not warranted..
					(b)Prohibition on terrorists and aliens who pose a threat to national security or public safety on
 adjustment to lawful permanent resident statusSubsection (c) of section 245 of the Immigration and Nationality Act (8 U.S.C. 1255(c)) is amended to read as follows:
						
 (c)Aliens not eligible for adjustment of statusOther than an alien having an approved petition for classification as a VAWA self-petitioner, subsection (a) shall not be applicable to—
 (1)an alien crewman; (2)subject to subsection (k), an alien (other than an immediate relative as defined in section 201(b) or a special immigrant described in subparagraph (H), (I), (J), or (K) of section 101(a)(27)) who hereafter continues in or accepts unauthorized employment prior to filing an application for adjustment of status or who is in unlawful immigration status on the date of filing the application for adjustment of status or who has failed (other than through no fault of his or her own or for technical reasons) to maintain continuously a lawful status since entry into the United States;
 (3)any alien admitted in transit without visa under section 212(d)(4)(C); (4)an alien (other than an immediate relative as defined in section 201(b)) who was admitted as a nonimmigrant visitor without a visa under section 212(l) or section 217;
 (5)an alien who was admitted as a nonimmigrant described in section 101(a)(15)(S); (6)an alien who described in section 237(a)(4)(B), (F), or (G);
 (7)any alien who seeks adjustment of status to that of an immigrant under section 203(b) and is not in a lawful nonimmigrant status;
 (8)any alien who at any time has committed, ordered, incited, assisted, or otherwise participated in the persecution of any person on account of race, religion, nationality, membership in a particular social group, or political opinion; or
 (9)any alien who was employed while the alien was an unauthorized alien, as defined in section 274A(h)(3), or who has otherwise violated the terms of a nonimmigrant visa..
 607.Treatment of applications for adjustment of status during pending denaturalization proceedingsSection 245 of the Immigration and Nationality Act (8 U.S.C. 1451), as amended by section 605, is further amended by adding a new subsection (n) to read as follows:
					
 (n)Treatment of Applications During Pending Denaturalization Proceedings. No application for adjustment of status may be considered or approved by the Secretary of Homeland Security or Attorney General, and no court shall order the approval of an application for adjustment of status if the approved petition for classification under section 204 that is the underlying basis for the application for adjustment of status was filed by an individual who has a judicial proceeding pending against him or her that would result in the individual’s denaturalization under section 340..
 608.Extension of time limit to permit rescission of permanent resident statusSection 246 of the Immigration and Nationality Act (8 U.S.C. 1256(a)) is amended— (1)in subsection (a) by—
 (A)inserting (1) after (a); (B)striking within five years and inserting within 10 years;
 (C)striking Attorney General each place that term appears and inserting Secretary of Homeland Security; and (D)adding at the end the following:
							
 (2)In any removal proceeding involving an alien whose status has been rescinded under this subsection, the determination by the Secretary that the alien was not eligible for adjustment of status is not subject to review or reconsideration during such proceedings..
 (2)by redesignating subsection (b) as subsection (c); and (3)by inserting new subsection (b) to read as follows:
						
 (b)Nothing in subsection (a) shall require the Secretary of Homeland Security to rescind the alien’s status prior to commencement of proceedings to remove the alien under section 240 of the Act. The Secretary of Homeland Security may commence removal proceedings at any time against any alien who is removable, including those aliens who adjusted status under section 245 or 249 of the Act or any other provision of law to that of an alien lawfully admitted for permanent residence. This section of the Act contains no statute of limitations with respect to commencement of removal proceedings under section 240. An order of removal issued by an immigration judge shall be sufficient to rescind the alien’s status..
 609.Barring persecutors and terrorists from registrySection 249 of the Immigration and Nationality Act (8 U.S.C. 1259) is amended to read as follows:  (a)In generalThe Secretary of Homeland Security, in the discretion of the Secretary and under such regulations as the Secretary may prescribe, may enter a record of lawful admission for permanent residence in the case of any alien, if no such record is otherwise available and the alien—
 (1)entered the United States before January 1, 1972; (2)has continuously resided in the United States since such entry;
 (3)has been a person of good moral character since such entry; (4)is not ineligible for citizenship;
 (5)is not described in paragraph (1)(A)(iv), (2), (3), (6)(C), (6)(E), (8), or (9)(C) of section 212(a);
 (6)is not described in paragraph (1)(E), (1)(G), (2), (4) of section 237(a); and (7)did not, at any time, without reasonable cause, fail or refuse to attend or remain in attendance at a proceeding to determine the alien’s inadmissibility or deportability.
 (b)Recordation date of permanent residenceThe record of an alien’s lawful admission for permanence residence shall be the date the Secretary approves the application for such status under this section..
				BProhibition on naturalization and United States citizenship
				621.Barring terrorists from becoming naturalized United States citizens
 (a)Section 316 of the Immigration and Nationality Act (8 U.S.C. 1427) is amended by adding at the end the following:
						
							(g)Persons endangering national security
								(1)Prohibition on naturalization
 (A)In generalNo person may be naturalized if the Secretary of Homeland Security makes a determination, in the discretion of the Secretary, that the alien is an alien described in section 212(a)(3) or 237(a)(4) at any time, including any period prior to, or after the filing of an application for naturalization.
 (B)ExceptionSubparagraph (A), as it relates to an alien described in section 212(a)(3), shall not apply if the alien received an exemption under section 212(d)(3)(B)(i) and the only conduct or actions that make the alien come within the ambit of section 212(a)(3) and would bar the alien from naturalization are specifically covered by such exemption.
 (2)Basis for determination; prohibition on reviewA determination made under paragraph (1) may be based upon any relevant information or evidence, including classified, sensitive, or national security information.
								.
 (b)Section 340(d) of the Immigration and Nationality Act (8 U.S.C. 1451(e)) is amended by revising the first sentence to read as follows—
						"Any person who claims United States citizenship through the naturalization of a parent or spouse
			 in whose case there is a revocation and setting aside of the order
			 admitting such parent or spouse to citizenship under the provisions of—
					
 (1)subsection (a) of this section on the ground that the order and certificate of naturalization were procured by concealment of a material fact or by willful misrepresentation, or
 (2)subsection of (e) of this section pursuant to a conviction under section 1425 of title 18, shall be deemed to have lost and to lose his citizenship and any right or privilege of citizenship which he may have, now has, or may hereafter acquire under and by virtue of such naturalization of such parent or spouse, regardless of whether such person is residing within or without the United States at the time of the revocation and setting aside of the order admitting such parent or spouse to citizenship.. 622.Terrorist bar to good moral character (a)Definition of good moral character (1)Exclusion of terrorist aliensSection 101(f) of the Immigration and Nationality Act (8 U.S.C. 1101(f)), as amended by sections 506 and 508, is further amended—
 (A)in paragraph (8), by striking ; or and inserting , regardless whether the crime was classified as an aggravated felony at the time of conviction, provided that, the Secretary of Homeland Security or Attorney General may, in the unreviewable discretion of the Secretary or the Attorney General, determine that this paragraph shall not apply in the case of a single aggravated felony conviction (other than murder, manslaughter, homicide, rape, or any sex offense when the victim of such sex offense was a minor) for which completion of the term of imprisonment or the sentence (whichever is later) occurred 15 or more years before the date of application;; and
 (B)by inserting after paragraph (10), as added by section 506, the following:  (11)one who the Secretary of Homeland Security or the Attorney General determines, in the unreviewable discretion of the Secretary of Homeland Security or the Attorney General of Homeland Security, to have been at any time an alien described in section 212(a)(3) or 237(a)(4), which determination—
 (A)may be based upon any relevant information or evidence, including classified, sensitive, or national security information; and
 (B)shall be binding upon any court regardless of the applicable standard of review.; and (2)by striking the first sentence of the undesignated paragraph at the end and inserting following:
							
								Client - made some change here and I can't figure out what it is. The fact that any person is not within any of the foregoing classes shall not preclude a
			 discretionary finding for other reasons that such a person is or was not
			 of good character. The Secretary of Homeland Security or the Attorney
			 General shall not be
			 limited to the applicant’s conduct during the period for which good moral
			 character is required, but may take into consideration as a basis for
			 determination the applicant's conduct and acts at any time..
 (b)Aggravated felonsSubsection (b) of section 509 of the Immigration Act of 1990 (Public Law 101–649; 8 U.S.C. 1101 note) is amended by striking convictions and all that follows through the end and inserting convictions occurring before, on, or after such date..
					(c)Effective date and application
 (1)Subsections (a) and (b)The amendments made by subsections (a) and (b) shall take effect on the date of the enactment of this Act, shall apply to any act that occurred before, on, or after the date of enactment, and shall apply to any application for naturalization or any other benefit or relief, or any other case or matter under the immigration laws pending on or filed after the date of enactment of this Act.
 (2)Subsection (c)The amendments made by subsection (c) shall take effect as if included in the enactment of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458).
 623.Prohibition on judicial review of naturalization applications for aliens in removal proceedingsSection 318 of the Immigration and Nationality Act (8 U.S.C. 1429) is amended in its entirety to read as follows:
					
 (a)In generalExcept as otherwise provided in this subchapter, no person shall be naturalized unless he has been lawfully admitted to the United States for permanent residence in accordance with all applicable provisions of this chapter.
 (b)Burden of proofThe burden of proof shall be upon such person to show that he entered the United States lawfully, and the time, place, and manner of such entry into the United States, but in presenting such proof he shall be entitled to the production of his immigrant visa, if any, or of other entry document, if any, and of any other documents and records, not considered by the Attorney General to be confidential, pertaining to such entry, in the custody of the Service.
 (c)Limitations on reviewNotwithstanding the provisions of section 405(b), and except as provided in sections 328 and 329 of this title—
 (1)No person shall be naturalized against whom there is outstanding a final finding of deportability pursuant to a warrant of arrest issued under the provisions of this chapter or any other Act.
 (2)(A)No application for naturalization shall be considered by the Secretary of Homeland Security or any court if there is pending against the applicant any removal proceeding or other proceeding to determine whether the applicant’s lawful permanent resident status should be rescinded, regardless of when such proceeding was commenced.
 (B)The findings of the Attorney General in terminating removal proceedings or in cancelling the removal of an alien pursuant to the provisions of this Act, shall not be deemed binding in any way upon the Secretary of Homeland Security with respect to the question of whether such person has established his or her eligibility for naturalization as required by this Act..
				624.Limitation on  judicial review when agency has not made decision on naturalization application and
			 on denials
 (a)Limitation on review of pending naturalization applicationsSubsection (b) of section 336 of the Immigration and Nationality Act (8 U.S.C. 1447(b)) is amended to read as follows:
						
 (b)Request for hearing before district courtIf no final administrative determination is made on an application for naturalization under section 335 prior to the end of the 180-day period beginning on the date on which the Secretary of Homeland Security completes all examinations and interviews conducted under such section, as such terms are defined by the Secretary pursuant to regulations, the applicant may apply to the district court for the district in which the applicant resides for a hearing on the matter. Such court shall only have jurisdiction to review the basis for delay and remand the matter to the Secretary for the Secretary's determination on the application..
 (b)Limitations on review of denialSubsection (c) of section 310 of the Immigration and Nationality Act (8 U.S.C. 1421(c)) is amended to read as follows:
						
							(c)Judicial review
 (1)Judicial review of denialA person whose application for naturalization under this title is denied, after a hearing before an immigration officer under section 336(a), may seek, not later than 120 days after the date of the Secretary of Homeland Security’s administratively final determination on the application, review of such denial before the United States district court for the district in which such person resides in accordance with chapter 7 of title 5, United States Code.
 (2)Burden of proofThe burden shall be upon the petitioner to show that the denial by the Secretary of Homeland Security of the application for naturalization was not supported by facially legitimate and bona fide reasons.
 (3)Limitations on reviewExcept in a proceeding under section 340, and notwithstanding any other provision of law, including section 2241 of title 28, United States Code, any other habeas corpus provision, and sections 1361 and 1651 of such title, no court shall have jurisdiction to determine, or to review a determination of the Secretary of Homeland Security made at any time regarding, whether, for purposes of an application for naturalization, an alien—
 (A)is a person of good moral character; (B)understands and is attached to the principles of the Constitution of the United States; or
 (C)is well disposed to the good order and happiness of the United States.. (c)Effective date and applicationThe amendments made by this subsection—
 (1)shall take effect on the date of the enactment of this Act; (2)shall apply to any act that occurred before, on, or after such date of enactment; and
 (3)shall apply to any application for naturalization or any other case or matter under the immigration laws that is pending on, or filed after, such date of enactment.
 625.Clarification of denaturalization authoritySection 340 of the Immigration and Nationality Act (8 U.S.C. 1451) is amended— (1)in subsection (a), by striking United States attorneys for the respective districts, and inserting Attorney General,; and
 (2)by striking subsection (c) and inserting the following:  (c)BurdenThe burden of proof shall be on the Government to establish, by clear, unequivocal, and convincing evidence, that an order granting citizenship to an alien should be revoked and a certificate of naturalization cancelled because such order and certificate were illegally procured or were procured by concealment of a material fact or by willful misrepresentation..
					626.Denaturalization of terrorists
 (a)Denaturalization for terrorists activitiesSection 340 of the Immigration and Nationality Act (8 U.S.C. 1451) is amended by— (1)redesignating subsection (d) through (h) as subsections (f) through (j); and
 (2)inserting new subsection (d) to read as follows:  (d)Commission of terrorist acts after naturalization (1)In generalIf a person who has been naturalized shall, within 15 years following such naturalization, participate in any act described in subsection (d)(2), such act or acts shall be considered prima facie evidence that such person was not attached to the principles of the Constitution of the United States and was not well disposed to the good order and happiness of the United States at the time of naturalization, and, in the absence of countervailing evidence, it shall be sufficient in the proper proceeding to authorize the revocation and setting aside of the order admitting such person to citizenship and the cancellation of the certificate of naturalization as having been obtained by concealment of a material fact or by willful misrepresentation, and such revocation and setting aside of the order admitting such person to citizenship and such canceling of certificate of naturalization shall be effective as of the original date of the order and certificate, respectively.
 (2)Acts describedThe acts described in this paragraph that shall subject an individual to denaturalization under subsection (d)(1) are the following:
 (A)Any activity a purpose of which is the opposition to, or the control or overthrow of, the Government of the United States by force, violence, or other unlawful means.
 (B)Engaging in a terrorist activity (as defined in clauses (iii) and (iv) of section 212(a)(3)(B)). (C)Incitement of terrorist activity under circumstances indicating an intention to cause death or serious bodily harm.
 (D)Receiving military-type training (as defined in section 2339D(c)(1) of title 18, United States Code) from or on behalf of any organization that, at the time the training was received, was a terrorist organization (as defined in section 212(a)(3)(B)(vi))..
 (b)Effective dateThe amendments made by subsection (a) shall take effect on the date of the enactment of this Act and shall apply to acts that occur on or after such date.
					627.Treatment of pending applications during denaturalization proceedings
 (a)Section 204(b) of the Immigration and Nationality Act (8 U.S.C. 1154(b)) is amended by— (1)inserting (1) In General.—Except as provided in subsection (b)(2), before After;
 (2)revising the term After to read after; and (3)inserting new subsection (b)(2) to read as follows:
							
 (2)Treatment of petitions during pending denaturalization proceedings. The Secretary shall not adjudicate or approve any petition filed under this section by an individual who has a judicial proceeding pending against him or her that would result in the individual’s denaturalization under section 340 until such proceedings have concluded and, if applicable, the period for appeal has expired or any appeals have been finally decided..
 (b)Section 340 of the Immigration and Nationality Act (8 U.S.C. 1451), as amended by section 626, is further amended by inserting new subsection (e) to read as follows:
						
 (e)Withholding of immigration benefits during denaturalization proceedingsThe Secretary shall not accept or approve any application, petition, or request for any immigration benefit from an individual against whom there is a judicial proceeding pending that would result in the individual’s denaturalization under this section until such proceedings have concluded and, if applicable, the period for appeal has expired or any appeals have been finally decided..
					628.Naturalization document retention
 (a)In generalChapter 2 of title III of the Immigration and Nationality Act (8 U.S.C. 1421 et seq.) is amended by inserting after section 344 the following:
						
 345.Naturalization document retentionThe Secretary shall retain the original paper naturalization application and all supporting paper documents submitted with the application at the time of filing for a minimum of 7 years for law enforcement and national security investigations and for litigation purposes, regardless of whether such documents are scanned into U.S. Citizenship and Immigration Services’ electronic immigration system or stored in any electronic format..
 (b)Clerical amendmentThe table of contents in the first section of the Immigration and Nationality Act is amended by inserting after the item relating to section 344 the following:
						Sec. 345. Naturalization document retention..
					CForfeiture of Proceeds from Passport and Visa Offences, and Passport Revocation.
 631.Forfeiture of proceeds from passport and visa offensesSection 981(a)(1) of title 18, United States Code, is amended by adding at the end the following:  (J)Any property, real or personal, that has been used to commit or facilitate the commission of a violation of chapter 75, the gross proceeds of such violation, and any property traceable to any such property or proceeds..
				632.Passport Revocation Act
 (a)Short titleThis section may be cited as the Passport Revocation Act. (b)Revocation or denial of passports and passport cards to individuals who are affiliated with foreign terrorist organizationsThe Act entitled An Act to regulate the issue and validity of passports, and for other purposes, approved July 3, 1926 (22 U.S.C. 211a et seq.), which is commonly known as the Passport Act of 1926, is amended by adding at the end the following:
						
							5.Authority to deny or revoke passport and passport card
								(a)Ineligibility
 (1)IssuanceExcept as provided under subsection (b), the Secretary of State shall refuse to issue a passport or passport card to any individual—
 (A)who has been convicted under chapter 113B of title 18, United States Code; or (B)(i)whom the Secretary has determined is a member of or is otherwise affiliated with an organization the Secretary has designated as a foreign terrorist organization pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189); or
 (ii)has aided, abetted, or provided material support to such an organization. (2)RevocationThe Secretary of State shall revoke a passport previously issued to any individual described in paragraph (1).
									(b)Exceptions
 (1)Emergency circumstances, humanitarian reasons, and law enforcement purposesNotwithstanding subsection (a), the Secretary of State may issue, or decline to revoke, a passport of an individual described in such subsection in emergency circumstances, for humanitarian reasons, or for law enforcement purposes.
 (2)Limitation for return to United StatesNotwithstanding subsection (a)(2), the Secretary of State, before revocation, may— (A)limit a previously issued passport for use only for return travel to the United States; or
 (B)issue a limited passport that only permits return travel to the United States. (c)Right of ReviewAny individual who, in accordance with this section, is denied issuance of a passport by the Secretary of State, or whose passport is revoked or otherwise limited by the Secretary of State, may request a hearing before the Secretary of State not later than 60 days after receiving notice of such denial, revocation, or limitation.
 (d)ReportIf the Secretary of State denies, issues, limits, or declines to revoke a passport or passport card under subsection (b), the Secretary shall, not later than 30 days after such denial, issuance, limitation, or revocation, submit to Congress a report on such denial, issuance, limitation, or revocation, as the case may be..
					VIIOther matters
			701.Other Immigration and Nationality Act amendments
 (a)Notice of address changeSubsection (a) of section 265 of the Immigration and Nationality Act (8 U.S.C. 1305(a)) is amended to read as follows:
					
 (a)Each alien required to be registered under this Act who is within the United States shall notify the Secretary of Homeland Security of each change of address and new address within ten days from the date of such change and shall furnish such notice in the manner prescribed by the Secretary..
 (b)Photographs for naturalization certificatesSection 333 of the Immigration and Nationality Act (8 U.S.C. 1444) is amended by adding at the end the following:
					
 (c)The Secretary may modify the technical requirements of this section in the Secretary's discretion and as the Secretary may deem necessary to provide for photographs to be furnished and used in a manner that is efficient, secure, and consistent with the developments in technology..
 702.Exemption from the Administrative Procedure ActExcept where promulgation of regulations is specified in this Act, chapter 5 of title 5, United States Code (commonly known as the Administrative Procedures Act), and any other law relating to rulemaking, information collection, or publication in the Federal Register, shall not apply to any action to implement this Act, and the amendments made by this Act, to the extent the Secretary, the Secretary of State, or the Attorney General determines that compliance with any such law would impede the expeditious implementation of this Act or the amendments made by this Act.
 703.Exemption from the Paperwork Reduction ActChapter 35 of title 44, United States Code, shall not apply to any action to implement this Act or the amendments made by this Act to the extent the Secretary of Homeland Security, the Secretary of State, or the Attorney General determines that compliance with such law would impede the expeditious implementation of this Act or the amendments made by this Act.
			704.Ability to fill and retain DHS positions in U.S. territories
 Section 530C of Title 28, United States Code, is amended— (1)in subsection (a) by inserting or Department of Homeland Security after Department of Justice and inserting or Secretary of Homeland Security after Attorney;
 (2)in subsection (b)— (A)in paragraph (1) introductory text by inserting or Secretary of Homeland Security after Attorney General;
 (B)in paragraph (1)(K)(i) by inserting or within US territories or commonwealths after outside United States and or Secretary of Homeland Security after Attorney General; (C)in paragraph (1)(K)(ii) or Secretary of Homeland Security after Attorney General;
 (D)in paragraph (2) by— (i)in subparagraph (A) by striking for the Immigration and Naturalization Service and inserting a . after Drug Enforcement Administration; and
 (ii)in subparagraph (A) by adding after . “Further funds available to the Secretary of Homeland Security; (iii)in subparagraph (B) by striking and for the Immigration and Naturalization Service and replacing with and for the Secretary of Homeland Security; and
 (E)in paragraph (5) by striking Immigration and naturalization service.—Funds available to the Attorney General… and replacing with Department of Homeland Security.— Funds available to the Secretary of Homeland Security…; (F)in paragraph (7) by inserting or the Secretary of Homeland Security after Attorney General and striking the Immigration and Naturalization Service and replacing with U.S. Immigration and Customs Enforcement;
 (3)in subsection (d) by inserting or Department of Homeland Security after Department of Justice. 705.SeverabilityIf any provision of this Act or any amendment made by this Act, or any application of such provision or amendment to any person or circumstance, is held to be unconstitutional, the remainder of the provisions of this Act and the amendments made by this Act and the application of the provision or amendment to any other person or circumstance shall not be affected.
			706.Funding
 (a)ImplementationThe Director of the Office of Management and Budget shall determine and identify— (1)the appropriation accounts from which the rescission under subsection (a) shall apply; and
 (2)the amount of the rescission that shall be applied to each such account. (b)ReportNot later than 60 days after the date of the enactment of this Act, the Director of the Office of Management and Budget shall submit a report to Congress and to the Secretary of the Treasury that describes the accounts and amounts determined and identified under subsection (b) for rescission under subsection (a).
 (c)ExceptionsThis subsection shall not apply to unobligated funds of— (1)the Department;
 (2)the Department of Defense; or (3)the Department of Veterans Affairs.
					VIIITechnical amendments
 801.References to the Immigration and Nationality ActExcept as otherwise expressly provided, whenever in this title an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).
			802.Title I technical amendments
				(a)Section 101
 (1)DepartmentParagraph (8) of section 101(a) (8 U.S.C. 1101(a)(8)) is amended to read as follows:  (8)The term Department means the Department of Homeland Security..
 (2)ImmigrantParagraph (15) of section 101(a) (8 U.S.C. 1101(a)(15)) is amended— (A)in subparagraph (F)(i)—
 (i)by striking the term Attorney General each place that term appears and inserting Secretary; and (ii)by striking 214(l) and inserting 214(m);
 (B)in subparagraph (H)(i)— (i)in subclause (b), by striking certifies to the Attorney General that the intending employer has filed with the Secretary and inserting certifies to the Secretary of Homeland Security that the intending employer has filed with the Secretary of Labor; and
 (ii)in subclause (c), by striking certifies to the Attorney General and inserting certifies to the Secretary of Homeland Security; and (C)in subparagraph (M)(i), by striking the term Attorney General each place that term appears and inserting Secretary.
 (3)Immigration officerParagraph (18) of section 101(a) (8 U.S.C. 1101(a)(18)) is amended by striking Service or of the United States designated by the Attorney General, and inserting Department or of the United States designated by the Secretary,. (4)SecretaryParagraph (34) of section 101(a) (8 U.S.C. 1101(a)(34)) is amended to read as follows:
						
 (34)The term Secretary means the Secretary of Homeland Security, except as provided in section 219(d)(4).. (5)Special immigrantSection 101(a)(27)(L)(iii) (8 U.S.C. 1101(a)(27)(L)(iii)) is amended by adding a semicolon and or at the end.
 (6)Managerial capacity; executive capacitySubparagraph (C) of section 101(a)(44) (8 U.S.C. 1101(a)(44)(C)) is amended by striking Attorney General and inserting Secretary. (7)Order of removalSubparagraph (A) of section 101(a)(47) (8 U.S.C. 1101(a)(47)(A)) is amended to read as follows:
						
 (A)The term order of removal means the order of the immigration judge, or other such administrative officer to whom the Attorney General or the Secretary has delegated the responsibility for determining whether an alien is removable, concluding that the alien is removable or ordering removal..
 (8)Title i and II definitionsSubsection (b) of section 101 is amended— (A)in paragraph (1)(F)(i), by striking Attorney General and inserting Secretary; and
 (B)in paragraph (4), by striking Immigration and Naturalization Service. and inserting Department.. (b)Section 103 (1)In generalSection 103 (8 U.S.C. 1103) is amended by striking the section heading and subsection (a)(1) and inserting the following:
						
							103.Powers and duties
 (a)(1)The Secretary shall be charged with the administration and enforcement of this Act and all other laws relating to the immigration and naturalization of aliens, except insofar as this Act or such laws relate to the powers, functions, and duties conferred upon the President, Attorney General, the Secretary of Labor, the Secretary of Agriculture, the Secretary of Health and Human Services, the Commissioner of Social Security, the Secretary of State, the officers of the Department of State, or diplomatic or consular officers: Provided, however, That a determination and ruling by the Attorney General with respect to all questions of law shall be controlling..
 (2)Technical and conforming correctionsSubsection of section 103 (8 U.S.C. 1103), as amended by paragraph (1), is further amended— (A)in subsection (a)—
 (i)in paragraph (2), by striking He and inserting The Secretary; (ii)in paragraph (3)—
 (I)by striking He and inserting The Secretary; (II)by striking he and inserting the Secretary; and
 (III)by striking his authority and inserting the authority of the Secretary; (iii)in paragraph (4)—
 (I)by striking He and inserting The Secretary; and (II)by striking Service or the Department of Justice and insert the Department;
 (iv)in paragraph (5)— (I)by striking He and inserting The Secretary;
 (II)by striking his discretion, and inserting the discretion of the Secretary, and (III)by striking him and inserting the Secretary;
 (v)in paragraph (6)— (I)by striking He and inserting The Secretary;
 (II)by striking Department and inserting agency, department,; and (III)by striking Service. and inserting Department or upon consular officers with respect to the granting or refusal of visas;
 (vi)in paragraph (7)— (I)by striking He and inserting The Secretary;
 (II)by striking countries; and inserting countries; (III)by striking he and inserting the Secretary; and
 (IV)by striking his judgment and inserting the judgment of the Secretary; (vii)in paragraph (8), by striking Attorney General and inserting Secretary;
 (viii)in paragraph (10), by striking Attorney General each place that term appears and inserting Secretary; and (ix)in paragraph (11), by striking Attorney General, and inserting Secretary,;
 (B)by amending subsection (c) to read as follows:  (c)Secretary; appointmentThe Secretary shall be a citizen of the United States and shall be appointed by the President, by and with the advice and consent of the Senate. The Secretary shall be charged with any and all responsibilities and authority in the administration of the Department and of this Act. The Secretary may enter into cooperative agreements with State and local law enforcement agencies for the purpose of assisting in the enforcement of the immigration laws.;
 (C)in subsection (e)— (i)in paragraph (1), by striking Commissioner and inserting Secretary; and
 (ii)in paragraph (2), by striking Service and inserting U.S. Citizenship and Immigration Services; (D)in subsection (f)—
 (i)by striking Attorney General and inserting Secretary; (ii)by striking Immigration and Naturalization Service and inserting Department; and
 (iii)by striking Service, and inserting Department,; and (E)in subsection (g)(1), by striking Immigration Reform, Accountability and Security Enhancement Act of 2002 and inserting Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135).
 (3)Clerical amendmentThe table of contents in the first section is amended by striking the item relating to section 103 and inserting the following:
						Sec. 103. Powers and duties..
 (c)Section 105Section 105(a) is amended (8 U.S.C. 1105(a)) by striking Commissioner each place that term appears and inserting Secretary. 803.Title II technical amendments (a)Section 202Section 202(a)(1)(B) (8 U.S.C. 1152(a)(1)(B)) is amended by inserting the Secretary or after the authority of,
 (b)Section 203Section 203 (8 U.S.C. 1153) is amended— (1)in subsection (b)(2)(B)(ii)—
 (A)in subclause (II)— (i)by inserting the Secretary or before the Attorney General; and
 (ii)by moving such subclause 4 ems to the left; and (B)by moving subclauses (III) and (IV) 4 ems to the left; and
 (2)in subsection (g)— (A)by striking Secretary’s and inserting Secretary of State’s; and
 (B)by inserting of State after but the Secretary. (c)Section 204Section 204 (8 U.S.C. 1154) is amended—
 (1)in subsection (a)(1)— (A)in subparagraph (B)(i)—
 (i)by redesignating the second subclause (I), as added by section 402(a)(3)(B) of the Adam Walsh Child Protection and Safety Act of 2006 (Public Law 109–248), as subclause (II); and
 (ii)indenting the left margin of such subclause two ems from the left margin; and (B)in subparagraph (G)(ii), by inserting of State after by the Secretary;
 (2)in subsection (c), by inserting the Secretary or before the Attorney General each place that term appears; and (3)in subsection (e), by inserting to after admitted.
 (d)Section 208 of the Immigration and Nationality Act (8 U.S.C. 1158) is amended— (1)in subsection (a)(2)—
 (A)by inserting the Secretary of Homeland Security or before Attorney General in subparagraph (A); (B)by inserting the Secretary of Homeland Security or before Attorney General in subparagraph (D);
 (2)in subsection (b)(2) by inserting the Secretary of Homeland Security or before Attorney General wherever the term appears; (3)in subsection (c)(1), by striking the Attorney General and inserting the Secretary of Homeland Security;
 (4)in paragraphs (2) and (3) of subsection (c), by inserting the Secretary of Homeland Security or before Attorney General; and (5)in subsection (d)—
 (A)in paragraph (1), by inserting the Secretary of Homeland Security or before the Attorney General, (B)in paragraph (2), by striking Attorney General and inserting Secretary of Homeland Security; and
 (C)in paragraph (3)— (i)by striking Attorney General each place that term appears and inserting Secretary of Homeland Security; and
 (ii)by striking Attorney General’s and inserting Secretary’s. (D)in paragraphs (4) through (6), by inserting the Secretary of Homeland Security or before the Attorney General; and
 (e)Section 209Section 209(a)(1)(A) (8 U.S.C. 1159(a)(1)(A)) is amended by striking Secretary of Homeland Security or the Attorney General each place that term appears and inserting Secretary. (f)Section 212Section 212 (8 U.S.C. 1182) is amended—
 (1)in subsection (a)— (A)in paragraphs (2)(C), (2)(H)(ii), (2)(I), (3)(A), and (3)(B)(ii)(II), by inserting , the Secretary, before or the Attorney General each place that term appears;
 (B)in paragraph (3)(D), by inserting the Secretary or before the Attorney General each place that term appears; (C)in paragraph (4)—
 (i)in subparagraph (A), by inserting the Secretary or before the Attorney General; and (ii)in subparagraph (B), by inserting , the Secretary, before or the Attorney General each place that term appears;
 (D)in paragraph (5)(C), by striking or, in the case of an adjustment of status, the Attorney General, a certificate from the Commission on Graduates of Foreign Nursing Schools, or a certificate from an equivalent independent credentialing organization approved by the Attorney General and inserting or, in the case of an adjustment of status, the Secretary or the Attorney General, a certificate from the Commission on Graduates of Foreign Nursing Schools, or a certificate from an equivalent independent credentialing organization approved by the Secretary;
 (E)in paragraph (9)— (i)in subparagraph (B)(v)—
 (I)by inserting or the Secretary after Attorney General each place that term appears; and (II)by striking has sole discretion and inserting have discretion; and
 (ii)in subparagraph (C)(iii), by inserting or the Attorney General after Secretary of Homeland Security; and (F)in paragraph (10)(C), in clauses (ii)(III) and (iii)(II), by striking Secretary’s and inserting Secretary of State’s;
 (2)in subsection (d), in paragraphs (11) and (12), by inserting or the Secretary after Attorney General each place that term appears; (3)in subsection (e), by striking the first proviso and inserting Provided, That upon the favorable recommendation of the Director, pursuant to the request of an interested United States Government agency (or, in the case of an alien described in clause (iii), pursuant to the request of a State Department of Public Health, or its equivalent), or of the Secretary after the Secretary has determined that departure from the United States would impose exceptional hardship upon the alien’s spouse or child (if such spouse or child is a citizen of the United States or a lawfully resident alien), or that the alien cannot return to the country of his or her nationality or last residence because the alien would be subject to persecution on account of race, religion, or political opinion, the Secretary may waive the requirement of such two-year foreign residence abroad in the case of any alien whose admission to the United States is found by the Secretary to be in the public interest except that in the case of a waiver requested by a State Department of Public Health, or its equivalent, or in the case of a waiver requested by an interested United States Government agency on behalf of an alien described in clause (iii), the waiver shall be subject to the requirements under section 214(l):.
 (4)in subsections (g), (h), (i), and (k), by inserting or the Secretary after Attorney General each place that term appears; (5)in subsection (m)(2)(E)(iv), by inserting of Labor after Secretary the second and third place that term appears;
 (6)in subsection (n), by inserting of Labor after Secretary each place that term appears, except that this amendment shall not apply to references to the Secretary of Labor; and (7)in subsection (s), by inserting , the Secretary, before or the Attorney General.
 (g)Section 213ASection 213A (8 U.S.C. 1183a) is amended— (1)in subsection (a)(1), in the matter preceding paragraph (1), by inserting , the Secretary, after the Attorney General; and
 (2)in subsection (f)(6)(B), by inserting the Secretary, after The Secretary of State,. (h)Section 214Subparagraph (A) of section 214(c)(9) (8 U.S.C. 1184(c)(9)(A) is amended, in the matter preceding clause (i), by striking before.
 (i)Section 217Section 217 (8 U.S.C. 1187) is amended— (1)in subsection (e)(3)(A), by inserting a comma after Regulations;
 (2)in subsection (f)(2)(A), by striking section (c)(2)(C), and inserting subsection (c)(2)(C),; and (3)in subsection (h)(3)(A), by striking the before alienand inserting an.
 (j)Section 218Section 218 (8 U.S.C. 1188) is amended— (1)by inserting of Labor after Secretary each place that term appears, except that this amendment shall not apply to references to the Secretary of Labor or to the Secretary of Agriculture;
 (2)in subsection (c)(3)(B)(iii), by striking Secretary’s and inserting Secretary of Labor’s; and (3)in subsection (g)(4), by striking Secretary’s and inserting Secretary of Agriculture’s.
 (k)Section 219Section 219 (8 U.S.C. 1189) is amended— (1)in subsection (a)(1)(B)—
 (A)by inserting a close parenthetical after section 212(a)(3)(B); and (B)by deleting terrorism); and inserting terrorism;;
 (2)in subsection (c)(3)(D), by striking (2), and inserting (2);; and (3)in subsection (d)(4), by inserting Secretary of Homeland Security, after with the.
 (l)Section 222Section 222 (8 U.S.C. 1202)— (1)by inserting or the Secretary after Secretary of State each place that term appears; and
 (2)in subsection (f)— (A)in the matter preceding paragraph (1), by inserting , the Department, after Department of State; and
 (B)in paragraph (2), by striking Secretary’s and inserting their. (m)Section 231Section 231 (8 U.S.C. 1221) is amended—
 (1)in subsection (c)(10), by striking Attorney General, and inserting Secretary,; (2)in subsection (f), by striking Attorney General each place that term appears and inserting Secretary;
 (3)in subsection (g)— (A)by striking of the Attorney General and inserting of the Secretary;
 (B)by striking by the Attorney General and inserting by the Secretary; and (C)by striking Commissioner each place that term appears and inserting Secretary; and
 (4)in subsection (h), by striking Attorney General each place that term appears and inserting Secretary. (n)Section 236Section 236 (8 U.S.C. 1226) is amended—
 (1)in subsection (a)(2)(A), by inserting the Secretary or before the Attorney General the third place that term appears; and (2)in subsection (e)—
 (A)by striking review. and inserting review, other than administrative review by the Attorney General pursuant to the authority granted by section 103(g).; and
 (B)by inserting the Secretary or before Attorney General under. (o)Section 236AParagraph (4) of section 236A(a) (8 U.S.C. 1226a(a)(4)) is amended by striking Deputy Attorney General both places that term appears and inserting Deputy Secretary of Homeland Security.
 (p)Section 237Section 237(a) (8 U.S.C. 1227(a)) is amended— (1)in the matter preceding paragraph (1), by inserting following the initiation by the Secretary of removal proceedings after upon the order of the Attorney General; and
 (2)in the heading of subparagraph (E) of paragraph (2), by striking CHILDREN AND.— and inserting CHILDREN.—. (q)Section 238Section 238 (8 U.S.C. 1228) is amended—
 (1)in subsection (a)— (A)in paragraph (2), by striking Attorney General each place that term appears and inserting Secretary; and
 (B)in paragraphs (3) and (4)(A), by inserting and the Secretary after Attorney General each place that term appears; (2)in subsection (b)—
 (A)in paragraph (3) and (4), by striking Attorney General each place the term appears and inserting Secretary of Homeland Security; and (B)in paragraph (5) by inserting or the Secretary after Attorney General; and
 (3)in subsection (d), as so redesignated— (A)by striking Commissioner and Attorney General each place those terms appear and inserting Secretary; and
 (B)in subparagraph (D)(iv), by striking Attorney General and inserting United States Attorney. (r)Section 239Section 239(a)(1) (8 U.S.C. 1229(a)(1)) is amended by inserting and the Secretary after Attorney General each place that term appears.
 (s)Section 240Section 240 (8 U.S.C. 1229a) is amended— (1)in subsection (b)—
 (A)in paragraph (1), by inserting , with the concurrence of the Secretary with respect to employees of the Department after Attorney General; and (B)in paragraph (5)(A), by inserting the Secretary or before the Attorney General; and
 (2)in subsection (c)— (A)in paragraph (2), by inserting , the Secretary of State, or the Secretary before to be confidential; and
 (B)in paragraph (7)(C)(iv)(I)), by striking the extra comma after the second reference to the term this title. Note: please clarify how to execute this amendment. (t)Section 240ASection 240A(b) (8 U.S.C. 1229b(b)) is amended—
 (1)in paragraph (3), by striking Attorney General shall and inserting Secretary shall; and (2)in paragraph (4)(A), by striking Attorney General and inserting Secretary.
 (u)Section 240BSection 240B (8 U.S.C. 1229c) is amended— (1)in paragraphs (1) and (3) of subsection (a), by inserting or the Secretary after Attorney General; and
 (2)in subsection (c), by inserting and the Secretary after Attorney General. (v)Section 241Section 241 (8 U.S.C. 1231) is amended—
 (1)in subsection (a)(4)(B)(i), by inserting a close parenthetical after (L); (2)in paragraph (2) of subsection (g)—
 (A)by striking the paragraph heading and inserting Detention facilities of the department of homeland security.—; (B)by striking Service, and inserting Department; and
 (C)by striking Commissioner and inserting Secretary. (w)Section 242Section 242(g) (8 U.S.C. 1252(g)) is amended by inserting the Secretary or before the Attorney General.
 (x)Section 243Section 243 (8 U.S.C. 1253) is amended— (1)in subparagraphs (A) and (B) of subsection (c)(1)—
 (A)by striking Attorney General each place that term appears and inserting Secretary; and (B)by striking Commissioner each place that term appears and inserting Secretary; and
 (2)in subsection (d), by inserting of State after notifies the Secretary. (y)Section 244Section 244 (8 U.S.C. 1254a) is amended—
 (1)in subsection (c)(2), by inserting or the Secretary after Attorney General each place the term appears; and (2)in subsection (g), by inserting or the Secretary after Attorney General.
 (z)Section 245Section 245 (8 U.S.C. 1255) is amended— (1)by inserting or the Secretary after Attorney General each place that term appears except in subsections (j) (other than the first reference), (l), and (m);
 (2)in subsection (c), striking the comma after section 101(a)(15)(S) and inserting a semicolon; (3)in subsection (k)(1), adding an and at the end;
 (4)in subsection (l)— (A)in paragraph (1), by inserting a comma after appropriate; and
 (B)in paragraph (2)— (i)in the matter preceding paragraph (1), by striking Attorney General’s and inserting Secretary’s; and
 (ii)in subparagraph (B), by striking (10(E)) and inserting (10)(E)). (aa)Section 245ASection 245A (8 U.S.C. 1255a) is amended—
 (1)by striking subparagraph (C) of subsection (c)(7); and (2)in subsection (h)(5)—
 (A)in subparagraph (A), by striking the second reference to The; and Note: Please clarify how to execute this amendment (3)striking (Public Law 96–122), and inserting (Public Law 96–422),.
 (bb)Section 246Section 246(a) (8 U.S.C. 1256(a)) is amended— (1)by inserting or the Secretary after of the Attorney General;
 (2)by inserting or the Secretary after status, the Attorney General; and (3)by striking Attorney General to rescind and inserting Secretary to rescind.
 (cc)Section 249Section 249 (8 U.S.C. 1259) is amended by inserting or the Secretary after Attorney General each place that term appears. (dd)Section 251Subsection (d) of section 251 (8 U.S.C. 1281(d)) is amended by striking Attorney General and Commissioner each place those terms appear and inserting Secretary.
 (ee)Section 254Subsection (a) of section 254 (8 U.S.C. 1284(a)) is amended by striking Commissioner each place that term appears and inserting Secretary. (ff)Section 255Section 255 (8 U.S.C. 1285) is amended by striking Commissioner each place that term appears and inserting Secretary.
 (gg)Section 256Section 256 (8 U.S.C. 1286) is amended— (1)by striking Commissioner each place that term appears and inserting Secretary;
 (2)in the first and second sentences, by striking Attorney General each places that term appears and inserting Secretary. (hh)Section 258Section 258 (8 U.S.C. 1288) is amended—
 (1)by inserting of Labor after Secretary each place that term appears, except that this amendment shall not apply to references to the Secretary of Labor, the Secretary of State, or to subsection (e)(2); (2)in subsection (d)(2)(A), by striking at after while; and
 (3)in subsection (e)(2), by striking the Secretary shall and inserting the Secretary of State shall. (ii)Section 264Section 264(f) (8 U.S.C. 1304) is amended by striking Attorney General is and inserting Attorney General and Secretary are.
 (jj)Section 272Section 272 (8 U.S.C. 1322) is amended by striking Commissioner each place that term appears and inserting Secretary. (kk)Section 273Section 273 (8 U.S.C. 1323) is amended—
 (1)by striking Commissioner each place that term appears and inserting Secretary; and (2)by striking Attorney General each place that term appears, except in subsection (e) in the matter preceding paragraph (1), and inserting Secretary.
 (ll)Section 274Section 274(b)(2) (8 U.S.C. 1324(b)(2)) is amended by striking Secretary of the Treasury and inserting Secretary. (mm)Section 274BParagraph (2) of section 274B(f) (8 U.S.C. 1324b(f)(2)) is amended by striking subsection and inserting section.
 (nn)Section 274CSection 274C(d)(2)(A) (8 U.S.C. 1324c(d)(2)(A)) is amended by inserting or the Secretary after subsection (a), the Attorney General. (oo)Section 274DSection 274D (8 U.S.C. 1324d) is amended in subsection (a)(2) of section 274D(a) (8 U.S.C. 1324d(a)(2)) is amended by striking Commissioner and inserting Secretary.
 (pp)Section 286Section 286 (8 U.S.C. 1356) is amended— (1)in subsection (q)(1)(B), by striking , in consultation with the Secretary of the Treasury,;
 (2)in subsection (r)(2), by striking section 245(i)(3)(b) and inserting section 245(i)(3)(B); (3)in subsection (s)(5)—
 (A)by striking 5 percent and inserting Use of fees for duties relating to petitions.—Five percent; and (4)by striking paragraph (1) (C) or (D) of section 204 and inserting subparagraph (C) or (D) of section 204(a)(1); and
 (5)in subsection (v)(2)(A)(i), by adding of after number. (qq)Section 294Section 294 (8 U.S.C. 1363a) is amended—
 (1)in the undesignated matter following paragraph (4) of subsection (a), by striking Commissioner, in consultation with the Deputy Attorney General, and inserting Secretary; and (2)in subsection (d), by striking Deputy Attorney General and inserting Secretary.
					804.Title III technical amendments
 (a)Section 316Section 316 (8 U.S.C. 1427) is amended— (1)in subsection (d), by inserting or by the Secretary after Attorney General; and
 (2)in subsection (f)(1), by striking Intelligence, the Attorney General and the Commissioner of Immigration and inserting Intelligence and the Secretary. (b)Section 322Paragraph (1) of section 322(a) (8 U.S.C. 1433(a)) is amended—
 (1)by inserting is before (or,; and (2)by striking is before a citizen.
					(c)Section 342
					(1)Section heading
 (A)In generalSection 342 (8 U.S.C. 1453) is amended by striking the section heading and inserting Cancellation of certificates; action not to affect citizenship status. (B)Clerical amendmentThe table of contents in the first section is amended by striking the item relating to section 342 and inserting the following:
							Sec. 342. Cancellation of certificates; action not to affect citizenship status..
 (2)In generalSection 342 (8 U.S.C. 1453) is amended— (A)by striking heretofore issued or made by the Commissioner or a Deputy Commissioner or hereafter made by the Attorney General; and
 (B)by striking practiced upon, him or the Commissioner or a Deputy Commissioner;. 805.Title IV technical amendmentsClause (i) of section 412(a)(2)(C) (8 U.S.C. 1522(a)(2)(C)(i)) is amended by striking insure and inserting ensure.
			806.Title V technical amendments
 (a)Section 504Section 504 (8 U.S.C. 1534) is amended— (1)in subsection (a)(1)(A), by striking a before removal proceedings;
 (2)in subsection (i), by striking Attorney General inserting Government; and (3)in subsection (k)(2), by striking by.
 (b)Section 505Section 505(e)(2) (8 U.S.C. 1535(e)(2)) is amended by inserting and the Secretary after Attorney General. 807.Other amendments (a)Correction of commissioner of immigration and naturalization (1)In generalThe Immigration and Nationality Act (8 U.S.C. 1101 et seq.) as amended by this Act, is further amended by striking Commissioner and Commissioner of Immigration and Naturalization each place those terms appear and inserting Secretary.
 (2)Exception for commissioner of social securityThe amendment made by paragraph (1) shall not apply to any reference to the Commissioner of Social Security. (b)Correction of immigration and naturalization serviceThe Immigration and Nationality Act (8 U.S.C. 1101 et seq.), as amended by this Act, is further amended by striking Service and Immigration and Naturalization Service each place those terms appear and inserting Department.
				(c)Correction of department of justice
 (1)In generalThe Immigration and Nationality Act (8 U.S.C. 1101 et seq.), as amended by this Act, is further amended by striking Department of Justice each place that term appears and inserting Department.
 (2)ExceptionsThe amendment made by paragraph (1) shall not apply in subsections (d)(3)(A) and (r)(5)(A) of section 214 (8 U.S.C. 1184), section 274B(c)(1) (8 U.S.C. 1324b(c)(1)), or title V (8 U.S.C. 1531 et seq.).
 (d)Correction of attorney generalThe Immigration and Nationality Act (8 U.S.C. 1101 et seq.) as amended by this Act, is further amended by striking Attorney General each place that term appears and inserting Secretary, except for in the following:
 (1)Any joint references to the Attorney General and the Secretary of Homeland Security or the Secretary of Homeland Security and the Attorney General. (2)Section 101(a)(5).
 (3)Subparagraphs (S), (T), and (V) of section 101(a)(15). (4)Section 101(a)(47)(A).
 (5)Section 101(b)(4). (6)Section 103(a)(1).
 (7)Section 103(g). (8)Section 105(b)(1).
 (9)Section 105(c). (10)Section 204(c).
 (11)Section 208. (12)Section 212(a)(2)(C).
 (13)Section 212(a)(2)(H). (14)Section 212(a)(2)(I).
 (15)Section 212(a)(3)(A). (16)Section 212(a)(3)(B)(ii)(II).
 (17)Section 212(a)(3)(D). (18)Section 212(a)(4).
 (19)Section 212(a)(9)(B)(v). (20)Section 212(a)(9)(C)(iii).
 (21)Section 212(d)(11). (22)Section 212(d)(12).
 (23)Section 212(g). (24)Section 212(h).
 (25)Section 212(i). (26)Section 212(k).
 (27)Section 212(s). (28)Section 213A(a)(1).
 (29)Section 213A(f)(6)(B). (30)Section 216(d)(2)(c).
 (31)Section 219(d)(4). (32)Section 235(b)(1)(B)(iii)(III).
 (33)The second sentence of section 236(e). (34)Section 237.
 (35)Section 238(a)(1). (36)Section 238(a)(3).
 (37)Section 238(a)(4)(A). (38)Section 238(b)(1).
 (39)Section 238(b)(5). (40)Section 238(c)(2)(D)(iv).
 (41)Section 239(a). (42)Section 239(b).
 (43)Section 240. (44)Section 240A.
 (45)Section 240B(a)(1). (46)Section 240B(a)(3).
 (47)Section 240B(b). (48)Section 240B(c).
 (49)The first reference in section 241(a)(4)(B)(i). (50)Section 241(b)(3) (except for the first reference in subparagraph (A), to which the amendment shall apply).
 (51)Section 241(i) (except for paragraph (3)(B)(i), to which the amendment shall apply). (52)Section 242(a)(2)(B).
 (53)Section 242(b) (except for paragraph (8), to which the amendment shall apply). (54)Section 242(g).
 (55)Section 244(a)(3)(C). (56)Section 244(c)(2).
 (57)Section 244(e). (58)Section 244(g).
 (59)Section 245 (except for subsection (i)(1)(B)(i), subsection (i)(3)) and the first reference to the Attorney General in subsection 245(j)).
 (60)Section 245A(a)(1)(A). (61)Section 246(a).
 (62)Section 249. (63)Section 264(f).
 (64)Section 274(e). (65)Section 274A.
 (66)Section 274B. (67)Section 274C.
 (68)Section 292. (69)Section 316(d).
 (70)Section 316(f)(1). (71)Section 342.
 (72)Section 412(f)(1)(A). (73)Title V (except for subsections 506(a)(1) and 507(b), (c), and (d) (first reference), to which the amendment shall apply).
					808.Repeals; construction
				(a)Repeals
					(1)Immigration and naturalization service
 (A)In generalSection 4 of the Act of February 14, 1903 (32 Stat. 826, chapter 552; 8 U.S.C. 1551) is repealed. (B)8 U.S.C. 1551The language of the compilers set out in section 1551 of title 8 of the United States Code shall be removed from the compilation of such title 8.
						(2)Commissioner of immigration and naturalization; office
 (A)In generalSection 7 of the Act of March 3, 1891 (26 Stat. 1085, chapter 551; 8 U.S.C. 1552) is repealed. (B)8 U.S.C. 1552The language of the compilers set out in section 1552 of title 8 of the United States Code shall be removed from the compilation of such title 8.
 (3)Assistant commissioners and district director; compensation and salary gradeTitle II of the Department of Justice Appropriation Act, 1957 (70 Stat. 307, chapter 414; 8 U.S.C. 1553) is amended in the matter under the heading Immigration and Naturalization Service and under the subheading SALARIES AND EXPENSES by striking That the compensation of the five assistant commissioners and one district director shall be at the rate of grade GS–16: Provided further.
 (4)Special immigrant inspectors at washingtonThe Act of March 2, 1895 (28 Stat. 780, chapter 177; 8 U.S.C. 1554) is amended in the matter following the heading Bureau of Immigration: by striking That hereafter special immigrant inspectors, not to exceed three, may be detailed for duty in the Bureau at Washington: And provided further,.
 (b)ConstructionNothing in this title shall be construed to repeal or limit the applicability of sections 462 and 1512 of the Homeland Security Act of 2002 (6 U.S.C. 279 and 552) with respect to any provision of law or matter not specifically addressed by the amendments made by this title.
				809.Miscellaneous technical corrections
 (a)Correction to the intelligence reform and terrorism prevention Act of 2004Section 5502(b) of the Intelligence Reform and Terrorism Prevention Act of 2004, Pub. L. 108–458, in amended by striking (E) Participated in the commission of severe violations of religious freedom. and inserting (F) Participated in the commission of severe violations of religious freedom.
 (b)Conforming Amendment to the Child Soldiers Accountability Act of 2008Section 2(c) of the Child Soldier’s Accountability Act of 2008, Pub. L. 110-340, in amended by striking (F) Recruitment or use of child soldiers. and inserting (G) Recruitment or use of child soldiers..
 (c)Central intelligence agency act of 1949Section 7 of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3508) is amended by striking Commissioner of Immigration and inserting Secretary of Homeland Security. September 5, 2017Read the second time and placed on the calendar